– The next item is the oral question by Joost Lagendijk and Gisela Kallenbach, on behalf of the Verts/ALE Group, Hannes Swoboda and Jan Marinus Wiersma, on behalf of the PSE Group, Doris Pack, on behalf of the PPE-DE Group, and Elizabeth Lynne, Sarah Ludford and Jelko Kacin, on behalf of the ALDE Group, to the Council, on the EU's preparedness for its future role in Kosovo (O-0082/2006 – B6-0426/2006).
. Mr President, may I put a point of order? Is it not the Council’s, the Minister’s, intention to respond first to the question that has been raised? The question that has already been put to the Council is clear. Members will be given the opportunity to react to the Council’s response in due course.
– I must point out that the services have confirmed that in all cases, before the Council replies, the authors of the question shall present the substance of their query in order to move the question itself.
. Mr President, most of these questions have been raised following a visit by a Parliamentary delegation in June. During that visit, we got the impression that whilst the European Union is present and is getting geared up for the task which, as we all know, will be vital to Kosovo's future, the energy that is being invested in it and the attention given to it leave a great deal to be desired in a number of areas. This covers a number of issues.
First of all, whilst the European Union is clearly making thorough preparations in the areas of security and justice, with a view to taking over the tasks of the UN, UNMIC, we are of the opinion that it is not in the areas of security and justice, however important that they may be, that the EU will be playing an important role. What is equally important, for example, is coordinating all the efforts of the international community, continuing to help in the construction of a civil administration and, crucially, monitoring compliance with human rights.
Those are crucial tasks which soon, when the UN has left, and preparations for their departure are in full swing, will be the responsibility of the EU. Our question to the Council and the European Union is the following: Are people really prepared, and able, to make thorough preparations – that is to say, in all those areas, and not just in the first two of them?
This preparation should, in our view, be made with the full consent and in good cooperation with the Commission. I wonder, more out of interest than out of criticism, whether the Member States and Commission are able to get a fully-equipped Commission delegation up and running in time.
Finally, it is, in our view, crucial in terms of the symbolism involved that the EU should do everything in its power to keep its administration separate from that of the UN, UNMIC. We cannot afford the EU coming across as a sort of EU-MIC, which is how it is sometimes perceived over there. The symbols, the buildings, the manner of presentation must demonstrate that a new start has been made with the EU, in a Kosovo that is different from what it was when the UN were there after 1999.
Those are the questions we would like answered by the Commission and, above all, by the Council.
. – Mr President, Madam President-in-Office of the Council, Commissioner, when we look back at the history of this region, some catastrophic events can be recorded in Yugoslavia, including Milošević’s activities in Kosovo, which have now resulted in us having to resolve this complex and important issue as far as Europe is concerned.
The West, and the European Union in particular, has not tolerated Milošević’s oppression, displacement and killing of some of the Albanian speaking population in particular. This also means, however, that we have fought for values in this region which we now have to uphold as well. I hope that the Council remains resolute in adhering to these values and urges that these values are observed.
What are these values? Do they cover human rights? The rights of minorities? It is, first and foremost, if I may say so, the right to a homeland, which all individuals who have their homeland in Kosovo also have to be able to perceive in every aspect, not just in terms of everyday life and getting by, but also, and more importantly, as far as cultural and religious life is concerned which, in this region, for the Serbian population in particular, is very deep-rooted.
Is an independent Kosovo needed to live like this? Yes or no? I do not believe that there is a perfect solution. Perhaps it would be perfect were we all able to live together in Europe without state borders and authorities. I doubt this is a realistic prospect. This is therefore a genuinely serious consideration which we have to face up to here. What I am saying is that even for Serbia and the Serbian population as a whole, the fact that there was national unity in Kosovo which, as has already been mentioned, fully guarantees human rights and the rights of minorities, would not present a solution or amount to anything.
Independence, something which is looming on the horizon as far as Kosovo is concerned, must therefore be very clearly associated with conditions and European standards. I hope that, in future, the Council will insist on this unequivocally in all deliberations. It would have been better for us if, over past months, the Albanian majority had already demonstrated that it fully respected the rights of minorities, and here, above all, we are talking about the rights of the Serbian population. This has only been the case in part. We must therefore insist on the fact that this is fulfilled in full during the independence process. In this regard, an appeal is made, first and foremost, to the European Union.
For those of us who were in Kosovo not so long ago, it was actually very encouraging that many representatives of the Albanian majority spoke of limited sovereignty which, in the first phase in particular, must also be accepted by the Albanian majority. Which party can limit this sovereignty? Certainly not Serbia, perhaps in the interests of Serbia and its people as well but, first and foremost, the European Union.
Now I come to the point already made by my fellow Member, Mr Lagendijk. The European Union will have to play a major role in the legal system, in the sphere of security, especially that of the police, but naturally also as far as military security is concerned. Responsibility for organising how the European Union plays out this role rests with the Council and naturally, with our colleagues at the Commission, because it would be terrible if Europe was again to speak with two contrasting voices in this region.
No, we just need a single voice in this region which stands up for human rights, for the rights of minorities in a future, independent Kosovo, which means that a limit on sovereignty can be lifted if Kosovo and the majority there also behave accordingly.
Now to my final point. It is certainly difficult for Serbia to first have to cope with Montenegro’s independence and now that of Kosovo. If Serbia receives the support of the European Union, however, a new Serbia can emerge which will prove a valuable partner for all members of the European Union.
I would therefore like to call on you, Madam President-in-Office of the Council, to really make every effort, with the assistance of the Commission and the European Parliament, to help Serbia overcome this difficult phase. It cannot be surmounted by giving Kosovo a formal structure in Serbia itself. It will be surmounted by two independent states being able to live together in peace and friendship.
– Mr President, Commission President, Commissioner, Madam President-in-Office of the Council, I would like to underline what my fellow Members, Mr Swoboda and Mr Lagendijk, have said. They have actually covered all the issues already but I would like to go into certain points in further detail.
There are four different representations in Kosovo. Firstly, the European Agency for Reconstruction which has done sterling work. We have the so-called fourth pillar within the UN framework where we are essentially responsible for economic matters as well as privatisation. The European Parliament has a delegation there and finally, we also have Council representation. All this in the small region that is Kosovo. The question must already be asked how all this is organised, how all these bodies are able to communicate with one another at all.
We now have this EU planning team, something we were able to establish when we were over there, which is responsible for ensuring the rule of law, but I find this all very restrictive. The tasks facing us are much more extensive. It will not do justice to the scale and importance of what we have planned for next year if we approach all of this in such a restricted manner.
We must endeavour to create capacities. We must help build up the civil administration. We must ensure that human rights and the rights of minorities are observed. How do we manage this when there are so many players of our calibre, including the OSCE, the European Ombudsman and others?
The UN, which is also represented there in all of our names, has certainly done a lot of good through UNMIK over recent years, although it has also made a lot of mistakes. It is probable that no other course of action was possible in rebuilding the civil and local administrations. Would we do any better? Do we have any men and women at all who want, and are able, to commit to working there, who are able to establish trust, who bring with them an adequate level of commitment to actually accomplish what we need on site?
To what extent can we, as the European Union, influence the police forces in Kosovo? We know that it is their intention to create a military organisation. To what extent are we maintaining more than just superficial contact with government bodies? What role may European troops soon play in Kosovo? I am aware that these are all questions to which we are awaiting a reply and which you are not yet in a position to answer, but I would like to say to you that I am personally afraid that we are not adequately prepared.
When we shift our attention to the neighbouring state of Bosnia Herzegovina, we see the difficulties facing us there and the multitude of problems that we still have to deal with. We have a single representative there who was, and actually still is, all-powerful, and who could do anything which can actually only be achieved in a democracy using democratic legislation as a basis. The problem is that we now have a situation there which is not up to the new challenges because people were not accustomed to taking responsibility themselves.
What we need in Kosovo is assistance to allow the Kosovars to help themselves. By ‘Kosovars’, I do not just mean Albanians, but also Serbs who live there and who we should actually expect to engage in the institutions. The only thing lacking as far as I am concerned is pressure on the Serbian Government in Belgrade to allow Serbs in Kosovo to participate. This is the real problem. If we listen to Mr Oliver Ivanovic in Serbia, we know what he would like to do were he allowed to. I believe that all that is lacking is pressure on the Serbian Government to give Serbs there the opportunity to build towards their future. This must certainly happen at some point or other because Serbia is no longer responsible for them.
I am underlining what my fellow Member, Mr Swoboda, said. With its neighbours, this region will become part of the European Union. We must therefore see to it that it is in a position to resolve these tasks, that it heeds human rights and the rights of minorities, that, with our help, it develops all the administrative capabilities required to also adopt and transpose our legislation, and to then find a seamless path into the European Union in conjunction with its neighbours, Serbia and Montenegro. I very much hope that we are able to offer this assistance. I venture, however, to express a degree of doubt on this issue.
. Mr President, I should like to thank Mr Lagendijk, our rapporteur, for raising this very timely question.
It is true that we came away from Pristina in June pretty concerned about the EU’s capacity to take on its future enhanced role in Kosovo and to see it through, because if we look at another territory where the international community took on state-building and reconstruction responsibilities – i.e. Afghanistan – we see incipient failure. We need to learn from this experience that the commitment needs to be full, well-planned and consistent and not half-hearted and under-funded. Even more so in the future, Kosovo will be an expensive commitment for the EU, but the alternative of chaos, ethnic conflict and crime is even more expensive. We must treat Kosovo as the future EU member that it is.
The second lesson – and we hardly need to learn it from Afghanistan or Iraq, because it is so obvious – is: ‘it’s the economy, stupid!’ The most important challenge in Kosovo is the massive unemployment. Obviously, status, constitutional issues and administrative capacity have to be sorted out and the security and policing challenges are acute. However, social and economic development is the vital key to peace and coexistence. In this context, education, agricultural development, visa facilitation or, ideally, liberalisation, must be at the top of the agenda. It is important to show Serbs and other minorities, as well as Kosovar Albanians, that they will be better off in the future.
In that connection, I should like to mention an idea. It is not an original idea, but one borrowed from others, who have suggested creating an international university in Mitrovica along the lines of the South-East European University in Tetovo. This is an excellent idea and I hope that we can find some rich donor who might be able to take it forward in what are likely to be the two municipalities of the town. That could instigate economic development in the north of Kosovo.
My final point, very briefly, is that there have been concerns in the context of extraordinary rendition. The former Council of Europe Commissioner for Human Rights, Mr Gil-Robles, said that some time in around 2002 or 2003 he saw detainees – prisoners – in Guantánamo-type orange jumpsuits, apparently detained by KFOR, but was not able to pursue the matter. Indeed, the Council of Europe Committee on Torture has not been allowed access to prisoners in Kosovo. This is unacceptable when a territory is under the stewardship of an international community that purports to uphold human rights. I hope that in future the EU will ensure that there is no doubt about Kosovo’s compliance with international humanitarian and human rights law.
. Mr President, ladies and gentlemen, the European Union is well aware that the status process for Kosovo is a major challenge for the international community. A positive, lasting solution is in the European Union’s own interests. The status process for Kosovo is led by UN Special Envoy Martti Ahtisaari. The EU is fully involved in the work via its special representative. Likewise, the Union, and the Finnish Presidency in particular, are in regular direct contact with Special Envoy Ahtisaari, who recently gave an account of the situation at the meeting of the EU’s General Affairs and External Relations Council on 17 July.
The UN Special Envoy is still trying to persuade both Belgrade and Pristina to take an active part in negotiations on key themes, such as decentralisation of government, religious and cultural heritage, economic issues and the rights of minorities. Direct discussions and consultations with experts are continuing. The parties continue to hold different views, but the process has been useful inasmuch as it has clarified positions and has helped to explore common ground for a future solution.
The European Union fully supports these objectives. It has a leading role in matters relating to economic aspects of the process via its representative and the Commission. The EU is pleased with the decision by the Special Envoy of the Secretary-General of the United Nations to move on to political discussions on Kosovo’s status and urge both parties to take part in a new round of talks in a constructive way.
The European Union fully supports the combined efforts of the UN Secretary-General’s special representative for Kosovo and Kosovo’s temporary self-governing bodies to implement standards. There is also a need to prepare for a progressive move from the reform process according to these standards to one that is consistent with European integration.
Following status determination, the Union’s involvement in Kosovo will cover three areas. These are the Union’s participation in any future civil presence, any possible civil crisis management operation concerning the rule of law, especially with regard to the police and the judicial system, and an EU presence with the purpose of lending support to Kosovo’s European perspective. Preparations are under way in all three areas. An EU Planning Team has been established by an EU Joint Action and has already been sent to Kosovo to prepare for a possible civil crisis management operation relating to the aspect of the rule of law which I have referred to.
The Union’s future role in Kosovo is being planned in conjunction with the European Commission. In this way we will use all the means at our disposal to try and ensure that there is consistency in the way the European Union acts.
A future international presence in Kosovo will not take the form of a European Union Mission in Kosovo (EUMIK). After a solution has been found and when the United Nations Mission in Kosovo (UNMIK) has been gradually disbanded, Kosovo’s own institutions should themselves be responsible for dealing with their affairs. Kosovo itself should assume local ownership and take responsibility. International action should help Kosovo’s own institutions to take full responsibility for Kosovo’s affairs.
The European Union is very centrally involved in the implementation of a solution to Kosovo’s status. It will be part of a future international presence and involved in any civil crisis management operation, and it will support efforts to strengthen stability and socio-economic development in Kosovo. The EU’s future role there will also of course require a considerable amount of financing. The Union is presently looking into ways of guaranteeing its involvement, as appropriate.
It is the common objective of the EU and Kosovo to ensure that Kosovo becomes a dependable partner, developing closer relations with the European Union together with our other neighbouring regions. A key factor here will be the establishment of a democratic, multinational Kosovo, with a good basis for economic development and greater integration.
. Mr President, Kosovo is indeed a part of Europe. It is not our back yard, but our front yard, and in the long term, a future EU territory. The European Union has a major responsibility for the future of Kosovo.
In our joint paper on the EU’s future role in Kosovo, presented in July this year, Javier Solana and I made it clear that the EU will have to take the lead in international presence after the status process has been concluded. Our paper analysed the nature, size and responsibilities of a future international engagement; it also set out the EU’s role after the status settlement and practical means to realise Kosovo’s future European perspective.
I fully agree with Minister Lehtomäki and those MEPs who said that UNMIK will not be replaced by any kind of EUMIK, but rather a leaner, more streamlined international presence or international civilian mission.
The joint paper, which was endorsed by the Council, supports the work of President Martti Ahtisaari. Achieving a negotiated solution on the Kosovo status issue cannot be taken for granted. The United Nations Status Envoy needs our full support to put forward a comprehensive package that will allow the UN Security Council to decide on the way ahead. The key issue at stake is the protection of minorities, in particular of the Kosovo Serb minority.
The success of the status process will depend to a considerable degree on the ability and willingness of the EU to respond rapidly and concretely in support of an overall solution. The EU needs to give a clear signal that it will stay in Kosovo to play a key role in the implementation of the status settlement and to support its long-term EU perspective through the stabilisation and association process.
The powers of the future international presence in Kosovo should be limited to overseeing the implementation of the status settlement. All other powers currently exercised by UNMIK should, as a rule, be handed over to Kosovo’s authorities, so that they can govern with full responsibility and full accountability.
After the status settlement, our objective is to ensure that Kosovo becomes a reliable partner, progressing towards the EU together with the rest of the region. The EU will need to continue supporting Kosovo’s Government in setting up a modern, open, market-oriented and business-friendly environment, based on EU-compatible structural reforms.
Finally, as members of the budgetary authority, you know that stabilising Kosovo will come at a cost. I fully agree with Minister Lehtomäki that we will have to make appropriate provisions in the future to be able to cover this cost. The Commission is working with the World Bank and the local authorities to prepare a ‘Kosovo Development Plan and Strategy’ for the medium term. After the status settlement, we will organise a donors’ conference to mobilise the international community’s support for the people of Kosovo.
Let us remember that it is better to cover the costs of economic and social development than to send more soldiers to the Balkans.
Dear friends, in that respect, the keys are in your hands, and in those of the Council. As Mr Poettering and other eminent MEPs are present here this morning, I would like to make an important point: the cuts to the Commission’s staff budget proposed by the Council would make this task in Kosovo and the Western Balkans simply impossible.
The Council’s plan would lead to the disappearance of 1700 posts at the Commission, starting with 170 posts in 2007. Please do not ask the EU and the Commission to do more in ensuring external and internal security – be it in Kosovo, Lebanon or the Canary Islands. If our hands are tied we cannot do as you ask.
EU policy and aid does not come from heaven: it needs competent staff to carry it out. It also has a cost.
I have a special plea for the Finnish Presidency. The current United Nations Status Envoy comes from Finland, and I have special responsibility on behalf of the Commission concerning the Western Balkans and Kosovo. I hope the Council and the Presidency do not make our task of working for peace and stability in the Western Balkans and Kosovo impossible. I call on Parliament to correct this budgetary dead-end. I also call on the Presidency to solve this dilemma soon, without unnecessary delay, using the famous Finnish common sense, and not stubbornness this time.
. – Mr President, over a twelve year period, through the use of terror, mass expulsions and attempted ethnocide, the Milošević regime has created a situation in Kosovo which today means that over 90% of the population can no longer imagine being associated with Serbia in some institutional form or other. This is the reality we must start out from, and this was also the reality when NATO intervened there. This means that we cannot shirk the fact that we are at the threshold of clarifying the status question and that this clarification will comprise Kosovo’s national independence.
On the other hand, we are currently witnessing a policy in Belgrade which must be a cause for alarm. Serbian politicians know precisely where the status question stands in reality, only they dare not risk admitting this to their own people. In other words, they are attempting to make themselves out to be the victims. They want the international community to basically strip Kosovo bare so as to then be able to make this out to be an act against the Serbian people.
If one reads the information service of the Serbian Church, it can be established that the relevant bishops there are quite openly writing about the fact that the Serbian Government does not wish to participate in any clarification of the status question, as this would ruin any chance of getting the country back at a favourable moment viewed from the point of view of world history. It is there in writing. This demonstrates the still explosive nature of the whole issue. On the other hand, it demonstrates the pressurised situation in which the minorities in Kosovo find themselves. All this serves to show that a massive presence on the part of the European Union and the international community will be required for a long time yet.
Two elements are therefore required. On the one hand, speedy clarification of the status question. I certainly agree with Sarah Ludford that the most important element is combating unemployment as far as this fledgling people is concerned, but nobody is willing to invest in Kosovo before the question of status is clarified. We have therefore lost too much time on this issue already. I believe speedy clarification of the status question is a prerequisite for an economic upturn and for eliminating unemployment and, hence, the most serious danger posed by radicalism.
On the other hand, however, we need this independence to be conditioned over the medium- and long-term, first and foremost, also as far as minority issues are concerned, and I believe that for our part, our presence must be anticipated for many years to come. Given that, unfortunately, and this must be said unequivocally, UNMIK has failed to carry out its duties in many areas, a great many expectations in Kosovo rest on a European administration. I agree with the Commissioner that we should give people there as much autonomy as possible.
We talk far too little of, and with, the government and the elected parties there, who often disappear behind the international appointees. On the other hand, however, our presence will be required to safeguard democracy, the rule of law and peace in a strategically important part of Europe.
. Mr President, first of all, I should like to express my agreement with what my fellow Members had to say during the first round of this debate. I too was a member of the delegation that visited Kosovo and Belgrade in Serbia.
It is clear that that part of Serbia, which Kosovo formally still is, is heading for independence in some form or other. When you talk to the local people, particularly the Kosovar Albanians, it is impossible to draw any other conclusion, and I would add to express my agreement with what Mr Swoboda said on this subject: a form of independence, as they call it themselves, or limited sovereignty is inevitable, whether we like it or not. I think that the facts are plain for everyone to see, so we should get used to the idea, and the Security Council will probably issue a ruling to that effect at the end of the year.
Everyone you talk to in Kosovo is convinced that the international community, NATO in the first instance, of course, will need to remain present for a good number of years. NATO is responsible for military security. It is also expected that the European Union will play an important role, and in that regard a number of key issues present themselves.
First of all, as others have already mentioned, there is the protection and the rights of the Serbian minority in Kosovo. An important point in this connection, and I confirm in that respect what has already been said, is that we can expect cooperation and openness from both the Kosovar-Albanians and the Serbians who live in Kosovo, and Belgrade, too, of course has an important role to play. That is also obvious from talking to people. We must also ensure that we continue to bring pressure to bear on Serbia in that respect.
I should like to add that if we assume that independence as I described it is probably inevitable for Kosovo, we will still need to take the sensitivities of the Serbs and Serbia into consideration in one way or another, and we will also need to see what we can offer Serbia during the course of the year. A more flexible way of awarding visas may play a role there as well, as a token from the European Union to demonstrate that we take that country’s future in Europe seriously.
Needless to say, the international mission will also play an important role in the further economic development and in creating political stability in a possibly independent Kosovo. Economic development, as is also apparent when visiting the area, is, of course, an important priority.
I think that all of this should be seen in the light of the European prospect that is actually, when one considers the statements, including those at the Thessaloniki summit a number of years ago, also being offered to Kosovo.
Everyone knows that the EU will, in future, be playing a bigger role in Kosovo. Once its status has been established, everyone expects us to take over what the UN has been doing, but I agree with what everyone has said in this connection: our role will be different and some tasks will need to be redefined. After all, it is apparent from discussions with people in Kosovo that many are critical of the UN’s role. What they no longer want in any event is an international organisation dictating how they should run their own country. They finally want to be in charge of their region, their country, and we should be prepared for this. A great deal has been said about this, because the UN has made clear its intention of leaving next year. That is a weighty responsibility for the European Union.
The European Union will need to play a role in the development of the police system, but will also need to supervise the development of the judiciary, and what is more, I think it is important to invest heavily in the administrative structures as well as in the economic development to which reference has already been made. The European Union may well want to take over NATO's military role in due course, as it did in Bosnia.
I should like to address my last words to the Commissioner. What struck us and what we wondered about is whether the EU is sufficiently prepared and whether we have enough human resources over there who can shoulder this important and heavy responsibility next year. I should like to add to your appeal to the Finnish Presidency and express the hope that in its pursuit to deploy as many people in a positive way, it will demonstrate Finnish obstinacy.
. – Today everyone knows that the international community made a big mistake by continually postponing the settlement of the status of Kosovo. Time has not provided any solutions, but further complicated the situation instead. The status of Kosovo must be resolved as soon as possible, and within this year. If the talks do not produce results, then the international community must take responsibility for a decision.
We can see clearly the contours of the solution. We know what we do not want and what we do want. We do not want – because we cannot want – a restoration of the pre-1999 situation. This would simply further escalate the crisis. We do not want Kosovo to be split up, because this could launch a dangerous chain reaction in the region. We do not want Kosovo eventually to join one of the neighbouring countries, because this would not serve the interests of stability either. Kosovo can gradually regain its independence, its full statehood, depending on the degree to which it becomes viable and is able to guarantee human rights, minority rights, and the basic principles of the rule of law. We must help Kosovo in achieving these, and in creating the necessary conditions.
I agree with the Commissioner that the key question is the guarantee of minority rights, especially those of the Serb but also of the Roma minorities. This is of crucial importance for the entire region. One of the starting points for the Balkan crisis was the denial of and disregard for minority rights. We have to find a solution that can ensure broad-ranging autonomy for the Kosovo Serbs and the Roma as well, a solution that is guaranteed by the constitution, and for which the international community takes responsibility and offers guarantees. But Serbia, too, must understand that its concerns about the rights of the Kosovo Serb minority are justified, but that morally they can only be accepted if Serbia in turn guarantees the same rights to minorities living within Serbia, for instance Hungarians and Slovaks living in Voivodina, and Albanians living elsewhere in Serbia.
In conclusion, the Commissioner has spoken of a very important matter: the role to be played by the international community, and more specifically by the European Union. It is impossible to imagine creating a viable Kosovo without the active cooperation of the European Union. We must help shape the organs of state government and help develop the economy. Unfortunately, the 2007 budget does not make any provision for this. Once again, words and deeds point in different directions. We talk about wanting to take action, but at the same time the budgetary basis for our actions is lacking. I ask Parliament to support in the current budget debates those proposals – some of which I myself have made – which serve the purpose of providing the necessary resources for bringing about a settlement for Kosovo.
. Mr President, I get the impression that this was exactly the right time to put this parliamentary question in relation to what emerged from the delegation’s visit, for the fact is that there really is much more left to be done if we are actually to be prepared for the tasks we shall have to carry out. I am particularly disappointed by the proposals put to us today by the Council, which are not particularly practical.
The litmus test for us has to do with how the European Union manages to cope with the situation in what Commissioner Rehn so aptly called ‘our front garden’. I think it would be true to say that we do not need UNMIK to be replaced by EUMIK, but I do know from personal experience that we do, in very many areas, still need a long process of monitoring by our partners; it is needed at every level of civil administration; it is needed in the police; it is needed in the performance of the justice system’s functions and not least in the building of a democratic civil society, of which hitherto, alas, only the first budding shoots have been visible.
I wholeheartedly endorse Commissioner Rehn’s view that we are not – in financial and personnel terms – prepared for the challenge that will face us from next year onwards, and that is why I beg the Council, as a matter of urgency, to listen to us and to appeal to the Member States to make it, perhaps, possible for us to remedy the situation to some degree through bilateral treaties and the supply of specialised personnel.
We have to adjust to the fact that the countries of Western Europe will, in the near future, be returning to Kosovo a very large number of people currently living within their borders; are we at all prepared for this?
. Mr President, everyone expects that within a year, the independence the overwhelming majority of the people of Kosovo have longed for will be recognised by many states. What matters in the discussions surrounding this topic is the question as to the conditions which independence must meet and how the Serb, Roma and other minorities will be protected. It is still, in particular, uncertain what is to happen as regards North Point, which wants to return to Serbia, and the new municipalities that may have to be created especially for Serbs.
My group has bad recollections of the attitude which the European Union adopted between 1989 and 1999. Nobody seemed interested in the peaceful mass opposition under the of the later President Ibrahim Rugova, during which all Serb state institutions were boycotted and the Albanian-speaking population set up its own government and school system. The objective of the war in 1999 was not to liberate Kosovo, but to dominate Serbia in compliance with other European and American demands.
Unfortunately, Kosovo's independence, which is now inevitable, is not a choice motivated by the pursuit of democracy and equal rights, but the result of an industrial accident. After seven years, it is plain for nearly everyone to see that continued occupation does not solve anything, while handing it back to Serbia would unleash a guerrilla war and enormous floods of refugees.
I agree with the questioners from four other groups that the European Union is now obliged to play a positive role in a peaceful and correct division of Serbia and the construction of democracy and economy in Kosovo.
–Mr President, the nineteen-nineties have become etched in our memory due to the monstrous crimes that were committed by our southern neighbours. The world was shocked by how brutal and inhuman former neighbours and relatives could be in their behaviour towards one another.
The Muslim Albanians, who constituted 90% of the population and had been decimated by the police and the Orthodox Serb minority, were ‘rescued’ by the military intervention of NATO forces in 1999. Since then, the ethnic cleansing started by the bloody regime of the Serbian president Milosevic has ceased, but countless acts of aggression against the Serbian minority have continued.
Today, the Albanians are still living under international protection in areas reminiscent of ghettoes, where they are trying to rebuild their lives.
The Council has concentrated its efforts on the issue of legitimate government. However, it lacks a comprehensive approach to this complex problem, particularly concerning the failure to uphold human rights, protect national minorities and take into consideration people’s right to a homeland.
– Mr President, three minutes is a wonderfully long time. I would like to make three points. My first is that prolonging the negotiations will not bring any change to the fundamental differences between Serbia and Kosovo. One of them is in favour of autonomy, the other is in favour of independence. Therefore I feel very strongly that we should stick to the timetable and time limits envisaged by the contact group and have the issue settled by the end of the Finnish Presidency at the end of 2006. We must stay firm on this.
The second point I wanted to make is that, much like Mr Posselt, I see no option other than independence, with some limitations on Kosovo’s sovereignty, of course. It is important, in order to maintain stability in the region, that there is an international presence and most certainly that the European Union is ready to maintain a significant presence for some time.
The third point I wanted to make is that I think the Western Balkans by and large are a painful reminder of the weaknesses of our common foreign and security policy. I do not think we should repeat the mistakes of the past, and in that sense we must stand very firm in supporting the UN Special Envoy, Martti Ahtisaari, whom I feel is doing an excellent job. I think that the EU’s best foreign policy is usually enlargement policy, and that is why it is very important to keep the prospect of enlargement alive for Kosovo and in the Western Balkans in general.
As a final point, I would like to make the observation that in 1999 the Finnish Presidency interestingly started with the then President, Martti Ahtisaari, negotiating peace in Kosovo and the Western Balkans. I certainly hope that the Finnish Presidency in 2006 will end with a final settlement on the Kosovo issue and with independence for Kosovo.
– Mr President, first I should like to welcome both the honesty and courage of Commissioner Rehn on the Council's stand on the 2007 budget. Ladies and gentlemen, to be honest, the European Union cannot be efficient and reliable without Community resources in the Balkans and the Council's proposal to reduce Community resources in the 2007 budget is, in my view, an unacceptable proposal which cannot be accepted.
That being so, we surely all know that the European Union has an important role on the 'day after', in the period following the definition of the final regime in Kosovo. However, the European Union also has a very serious role to play today and it has a role in the definition of the final regime.
We all believe in and support a peaceful, democratic, multiethnic and European Kosovo. However, we must show equal support for Serbia within the framework of the European strategy, as defined at the Thessaloniki Council. However, we believe that we should not get carried away by restricting timetables for defining the final regime. Any thoughts of unilaterally imposing a solution on Kosovo may prove to be counter-productive. The European Union should not repeat the mistakes it made in the 1990s. It must formulate a common stand.
To close, I would like to refer to the question of Serbia, which particularly concerns me, because we have heard here from honourable Members with different views. There can be no peaceful solution for Kosovo, there can be no peace, stability and security in the Balkans unless there is democracy in Serbia within the European Union.
From this point of view, the Council's decision to suspend negotiations on the Stabilisation and Association Agreement is, I think, an important political mistake for the European Union. Negotiations must start at once and, of course, we must see as they progress the implementation of the preconditions to cooperation with the International Criminal Court. The Serbian people must not be punished for the traumatic past under the autocratic Milosevic regime. Today we must see some sort of prospects for Serbia because, otherwise, we shall strengthen extreme nationalistic groups.
I close with the situation regarding minority rights in Kosovo. All the recent reports by the UN Secretary General, the UN Human Rights Committee and non-governmental organisations describe a drastic situation for minorities, especially the Serbian minority in Kosovo. We are talking about respecting Resolution 1244 passed in 1999. We are talking about applying standards. We must, at long last, move in this direction.
The European Parliament has played a leading role in sending signals as to the future status of Kosovo. The appointment of the Special Envoy for Kosovo is the signal Belgrade and the international public need to help them recognise the only possible future for Kosovo.
I am delighted to see that Mr Poettering is also with us today, as a difficult task will face us during his presidency of the European Parliament. For this reason, it seems to me that our discussion should focus on what our Parliament can do to facilitate the future path of Kosovo.
Our first task should be to ensure clearer communication with the Serbian Parliament and to help Serbian politicians understand that Kosovo has already been independent for a considerable period of time.
Secondly, we must have direct cooperation with the body which will build democracy in Kosovo, the Kosovo Assembly. The Serbian minority has a weak presence in the Assembly and is still manipulated to a great degree by politicians in Belgrade. In addition, there are divisions in the Roma minority – it is divided into Roma, Ashkali and Egyptians and they have dissonant voices. Here in Parliament, we can make a great contribution in this respect, and the Council can make an even greater contribution.
I should like to remind you that at present many Member States of the European Union do not recognise UNMIK passports. The citizens of Kosovo arrive in the European Union holding UNMIK passports and we turn them away because we do not respect their documents. Commissioner Frattini and the Council should do more to minimise the number of such incidents in the future.
The third difficulty we are facing is the disrespect shown to the different cultures in Kosovo and in this context the Serbian Orthodox Church is playing a very negative role. As long as the Serbian Orthodox Church refuses to look to the future, we will have great difficulty convincing the Serbian community in Kosovo to integrate itself into the democratic institutions of Kosovo.
The key question, however, is that of status. We have offered the Western Balkans a European future. But we are well aware that only states can accede to the European Union. A Kosovo that is not a state cannot take part in that process. While we fail to resolve the status of Kosovo and ensure that it becomes a state in its own right, we will be lying to ourselves and to the public as a whole.
This is why, ladies and gentlemen, I should like to conclude my speech by calling on us all, as Members of the European Parliament, to make our voices heard and ensure that the question of status is resolved now and not delayed until next year.
Mr President, Mrs Lehtomäki, Commissioner, ladies and gentlemen, during the discharge for the 2004 Budget in April, Parliament, on two occasions, made very explicit statements with regard to the European Agency for the Reconstruction of the former Yugoslavia and Kosovo. This House explicitly stated, and I quote: ‘that this Agency should not be phased out according to a previously determined schedule, but that its dismantlement should depend on economic and political pre-conditions and developments.
That, however, is precisely how the Commission is now choosing to phase out the Agency in question, and to hand over its tasks to the delegations. Five months after Parliament’s resolution, five months after Parliament’s explicit statements, the Commission is taking no notice of what we said.
I should like to ask Commissioner Rehn why he ignores this statement by Parliament. Why does he choose to let the expertise that is present in the Agency melt away like snow in the sun?
Why does he not choose to use the people who are currently working for the Agency in Pristina as a first core of EU people who will soon be able to guide Kosovo's independence from very close range and with much expertise and know-how? That is what I want him to tell us.
– Mr President, it is not irrelevant to say that one cause of the present state of affairs in Kosovo is NATO’s war of aggression against Yugoslavia, in which many EU Member States participated, and in which it was their bombs that killed civilians. Why, then, is the Serb minority in Kosovo under threat today? That, too, has to do with this situation, and with the one-sided approach that the EU Member States took back then.
A second consideration is that people are being deported to Kosovo, even though many people find the situation there utterly intolerable. It is intended that there should be more deportations, and the Commission needs to make it quite clear that this is not acceptable. Joachim Rücker has been put in charge of UNMIK. I do not know whether that is a good idea in view of the fact that he was, formerly, primarily responsible for privatisations there, which did the people of Kosovo no good at all.
What I would like to know is how, in practical terms, the Commission envisages the future status of Kosovo. What I have heard so far I have found highly unsatisfactory. Commissioner Rehn was right to say that funds should be devoted to social and economic development rather than to military matters, and I am all in favour of that.
– Mr President, ladies and gentlemen, the resolution of the status issue is not only in the interests of Kosovo itself, but also in those of the European Union.
It is, however, conditional on our finding ways of protecting the minorities – and by that I mean all of them – in a credible manner, for it has become apparent during our numerous visits there that people are still afraid, and events over recent years have shown that those fears are still justified. That is something we have to take into account, and that is why the European Union still needs to be involved there, firstly in building up the police force – something that is very important indeed – and, secondly, in building up the legal system and the administration, for I share Commissioner Rehn’s view that this is where resources need to be made available, but Kosovo’s economic development will be dependent most of all on peace, stability and functioning institutions, and it is to these that our efforts must be particularly devoted.
This will also involve resolving the issue of which military forces are to perform the function of keeping Kosovo secure once it is independent, and I could well imagine a similar solution being arrived at to that found for Bosnia and Herzegovina, with the KFOR being replaced by European armed services. When we visited the country, I put this question to the Prime Minister, and it was evident from the answer he gave that nobody had given the matter any thought until then.
Greater involvement by the European Union in this area would also be in line with our security policy – or with the security policy of which I am an advocate. What is important is that we, at this stage in the development of our security policy, should prioritise our efforts in our geographical neighbourhood, and the stabilisation of the Balkans continues to be our most important task.
Madam President, integrating the Western Balkans into the European Union is one of the most significant challenges facing European policy over the coming years.
The issue relates to an area of Europe inhabited by numerous nationalities and ethnic groups, communities divided by country, religion, history and the bloody disintegration of Yugoslavia in the nineteen-nineties. Kosovo is the Gordian knot of European policy in this region.
The United Nations mission is now preparing for withdrawal from Kosovo. This means that the European Union must be prepared to assume its role there in 2007. The first challenge for the European Union in this new situation will be the as yet undefined status of Kosovo. The recent UN-hosted talks in Vienna on 24 July did not lead to any breakthrough. Serbia, which formally owns Kosovo, did not agree to independence for the province. The Albanian authorities of Kosovo are not prepared to accept even the broadest autonomy.
In a peculiar form of psychological war, the Serbian authorities have, in recent days, accused the UN special envoy on the future status of Kosovo Martti Ahtisaari of lacking impartiality in the negotiations. On the other hand, the political advisor to the Albanian premier Koço Danaj stated that by 2013, all Albanians living in the Balkans should unite and integrate within a natural Albania.
These events of this summer, which overshadow the Middle East conflict, constitute a major problem which the institutions of the European Union need to tackle over the coming months.
Another challenge is organising the future EU mission in Kosovo. This problem relates to funding, structure, staffing and above all the EU’s political strategy in the Western Balkans. No other country or international organisation will replace the European Union in its historic role of guaranteeing democracy, peace and social welfare, based on respect for diversity, in this part of the continent.
– Madam President, reports about Kosovo describe the province as having become ghettoised. A multiethnic community has not been established. During seven years of international administration, the different ethnic groups have concentrated themselves in their own areas. One main reason for why standards have not been achieved, despite the massive input that there has been, is that Kosovo is one of the main havens for organised crime in Europe. International human trafficking and the trade in territory and weapons are rampant in Kosovo. Nothing was done about this back in 1999, when the problem was noticed: we had to wait until 2005. Now the global actors involved in the programme, however, have much too little time and too few staff for their many areas of responsibility. We therefore need to make a greater effort to address this problem of crime.
Finally, I would like to say that now that the EU is also focusing its attention on Lebanon, we should think about just how aware we are of what has happened in Kosovo and whether there might be something to learn from it for the operation in Lebanon.
– Madam President, the ugly situation and impoverishment of the peoples of the Former Yugoslavia are the result of foreign intervention, the unfair and dirty war unleashed by ΝΑΤΟ with the participation of numerous countries of the European Union.
Your pronouncements on the protection of human rights are full of hypocrisy. The objectives of this war are visible today. It was to break up Yugoslavia and share it out and you succeeded in doing this by imposing foreign occupation in Bosnia-Herzegovina and Kosovo and by creating protectorates.
Today you are not even abiding by the pronouncements and the commitments you made not to proceed to an independent Kosovo. The creation of a protectorate, of an independent state is being promoted in Kosovo with the presence of a huge military force and a huge American base, so that you can control the area and change the borders.
We consider that the only solution which there can be is for all the foreign troops to leave the Balkans and for the people in the area to find a solution to their problems. To close, I would advise you to look to history: just as the peoples of the Balkans expelled foreign conquerors, they will expel the new conquerors as well.
It is obvious that the independence of Kosovo is inevitable, but the kind of independence this is to be will have a long-term effect on the stability of all of South Eastern Europe. The European Union does not have a conception in this matter, but in reality, it is simply stumbling along led by the events.
It would be very important to adopt, at last, a consistent concept with regard to a solution for Kosovo. The solution should be a dignified one, one that does not punish the Serbs while openly rewarding the Albanians. Such a solution would lack dignity and would destabilise the region, that is to say South Eastern Europe, which includes Greece, Hungary, and the candidate countries Bulgaria and Romania. We cannot stabilise Kosovo at the expense of destabilising the region. At the moment everyone is talking about the minority question, but there is no encouraging conception on offer. This is all the more interesting because Mr Ahtisaari and Mr Olli Rehn are both Finns – and Finland has an exemplary minority system. I cannot imagine a situation that would reassure the Kosovo Serbs as long as the northern part does not have territorial autonomy and the south does not enjoy a system of personal autonomy.
The whole process of decentralisation has not been thought through; self-government gives no guarantees in this regard. As regards compensation for Serbia, membership in the EU, as we know very well, is not a particularly attractive prospect given the current EU fatigue. We must take this into account as well, just as we must reflect on the fact that Milosevic had stripped Kosovo as well as Voivodina of their autonomy. Everyone is talking about Kosovo’s independence, but no one mentions the minorities in Voivodina or the situation of the Muslims of Sandjak. I fear that we are moving towards a bad settlement if we fail to work out a sound, dignified concept on behalf of the minorities. I share all the concerns of my fellow Member Mr von Wogau.
Madam President, Commissioner, but above all, Mr President-in-Office of the Council, perhaps I might be permitted, at the end of the debate, to try to sum up the key points.
I think that you, and I am addressing the Minister when saying this, noticed that most of the questions raised, and remarks made, on this platform spring from genuine concern about the fact that the EU ... I am not doubting your sincerity or your awareness of what needs to be done, but I am nevertheless concerned – will be unable to complete all the difficult tasks it will be given within the time available, which is three to six months, not years.
I think, as many Members have said, that failure on the part of the EU is not an option, for that would be detrimental to both the region and the EU, and that is something we cannot afford. If you say, and the Commissioner confirms, that the EU’s task is to monitor and transfer competences, then I – together, I believe, with most Members of this House – will sanction this, but it is more difficult than it looks.
It is a sort of new role, where we, on the one hand, need to let go of some things and, on the other hand, need to keep control in a divided society, where not all problems will turn out to have been resolved following independence. At the moment, everyone in Kosovo still thinks that independence will solve everything. That will not be case for economic problems, for example.
As regards a military presence, I hope with all my heart that all due attention for Lebanon and Congo will not result in people thinking that things will work out in Kosovo and that we can handle things here with fewer troops. That will not be the case in the first few years.
I can do no other than support the Commissioner in his request to the Council not to ask the Commission for any more and at the same time, to make fewer funds and people available. It cannot be that you and we ask the Commission to play a crucial role in Kosovo with fewer people.
I really do hope that the Finnish President, the Finnish Commissioner and the Finnish negotiator reach this conclusion, and in order to promote this, I, on behalf of the whole of Parliament, am quite willing to visit, at my own expense, a place where most Fins get their valuable insights, namely the sauna.
. Madam President, ladies and gentlemen, a status solution is the best option for Kosovo and for that reason we should support the efforts of UN Special Envoy Ahtisaari to find one, using all possible means.
As has been mentioned so many times in this debate, an unconditional pre-requirement for a lasting solution is to be able to resolve the issue regarding minorities, and that is something of a multigenerational problem. The presence of NATO’s KFOR troops is important for the time being, but now and in the future we will need to pay special heed to the importance of the close relationship between military and civil action. Apart from anything else, the European Union is preparing for a huge civil crisis management operation in Kosovo. It will be on a scale never seen before and its main focus will be on the police and the rule of law. We will need a good number of experts from the Member States of the European Union in order to carry out this operation, and it will be our challenge to find such a large number of experts.
The work of the Planning Team is as yet unfinished, but the intention is for their report to be in the hands of the Council’s working group at the end of the month. Preparations are thus making headway in many different ways and in many different sectors, but we can surely improve their steady flow.
Several times here there have also been references to the Council’s draft budget for next year, especially with respect to how it will make the use of staff resources more effective. The Presidency is very committed to finding a solution that will satisfy all parties, but it will also naturally have to listen to the views of the other Member States.
Besides, my opinion is that the situation is not as gloomy as we have been given to believe, especially in the Commissioner’s very emotive speech. In the Council’s view, enlargement is clearly a priority area and, accordingly, we are not proposing staff cuts there. In fact, this maligned budget for next year increases administrative expenditure by 3.4%. Admittedly, the cuts sought for the period 2007-2013 are very ambitious, but as the Commission is at the same time planning increases for enlargement, there will in any case be more staff in the Commission in 2013 than in 2007, even though we will be monitoring this ambitious trend. So there will be more staff in 2013 than next year anyway. We are trying to find, and we are committed to finding, solutions which will ensure that there are adequate numbers of staff to deal with important matters. This is obvious, of course.
Finally, for some light relief and as the Finnish sauna was mentioned here, I will say that, however well the internal coordination of the Finnish Presidency proceeds, I shall not be joining Mr Ahtisaari or Mr Rehn in the sauna.
. Madam President, I am a bit disappointed with the conservative approach of Ms Lehtomäki in her interpretation of the sauna culture.
I should like to thank you all for a very substantive and responsible debate, which clearly shows that this House fully supports the prospects for European integration of the Western Balkans and Kosovo. It is very important now – as was underlined by several speakers – to firmly support the efforts to conclude the status process within the envisaged timetable. We will not gain anything from prolonging the process.
It is also true that peace and appropriate institutions lay the foundation for better economic conditions and job creation, which Kosovo desperately needs. An unemployment rate of 40% to 50% unfortunately produces a very fertile breeding ground for crime and corruption.
We need to give the Kosovars the tools to help themselves. Legal certainty and a well-functioning business environment are necessary preconditions for making economic progress in Kosovo.
At the same time, there is another precondition: whatever the precise outcome of the status settlement, it must include treaty-making powers for Kosovo. As Mr Kacin said, treaty-making powers are needed so that we can negotiate with Kosovo and make it part of the stabilisation and association process. Likewise, Kosovo needs treaty-making powers in order to make deals and contracts with the international financial institutions, which is another precondition for making economic progress and improving the employment situation there.
As to Serbia, it is certainly a – if not – key country for the stability of the Western Balkans. The best service that Serbia can render the Kosovo Serbs is to participate very constructively in the talks to ensure that minorities are truly protected, once the outcome of the Kosovo status settlement emerges.
Serbia has firm and tangible prospects of joining Europe. For our part, we are willing to resume the negotiations on the stabilisation and association agreement even on the very same day as Serbia achieves full cooperation with the International Criminal Tribunal for the Former Yugoslavia, which should lead to the arrest and transfer of Radko Mladic. It is in Serbia’s hands and Serbia can make this European aspiration a reality and release the tremendous economic, cultural and intellectual potential that exists in the country.
I should like to correct one misunderstanding, which has not occurred here but often arises, namely the belief that the Council and Commission are competing in the Western Balkans. That is not the case at all. The Council and Commission are not competing, but cooperating fully and deeply for stability and democracy in the Western Balkans. We work very well in tandem with Mr Solana, as do our services. For instance, in relation to the rule of law, we need that cooperation because the rule of law – that is, the provisional training of judges and police – is a joint competence of the Council, the Member States and the Commission. Therefore, in order to use that joint competence sensibly, we need cooperation. That is what we have with Mr Solana and his people.
As to Mr Wiersma’s question on resources, apart from Kosovo there are other burning issues, such as Lebanon. How successfully the resource question is resolved will now be up to you, as the budgetary authority. I am very grateful to the Finnish Presidency for its readiness to play a very constructive role in this very difficult matter.
I fully agree that the stabilisation of the Western Balkans is the first and foremost priority of the evolving European security and defence policy. Indeed, as Mr Lagendijk said, we cannot afford to fail in this test case.
The debate is closed.
The next item is the joint debate on
- the Council statement on Albania and
- the recommendation by Mr Toomas Hendrik Ilves (A6-0246/2006) on behalf of the Committee on Foreign Affairs on the proposal for a Council and Commission decision concerning the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part
(8161/2006 – C6-0197/2006 – 2006/0044(AVC).
. Madam President, ladies and gentlemen, the Stabilisation and Association Agreement signed on 12 June was an important step on Albania’s path towards its future with the European Union. We are satisfied that Albania has made progress in its reforms so that the talks on the agreement, which had been going on for so long, could be brought to a conclusion. Together with the other mechanisms covered by the Stabilisation and Association Agreement, the pact will create a comprehensive framework for the further development of relations between the EU and Albania. The Interim Agreement, which was signed at the same time, is intended to enter into force from the start of November. It covers trade under the Stabilisation and Association Agreement and related matters which will apply up until the Member States have ratified the Stabilisation and Association Agreement proper. It is important that we start to make effective use of the Interim Agreement once it has entered into force.
The Stabilisation and Association Agreement is of major importance for Albania’s future. It will enhance economic and political relations between the EU and Albania and make it easier for Albania to have closer ties with the European Union. Albania is the third country in the Western Balkans (after Macedonia and Croatia in the former Republic of Yugoslavia) with which the EU has signed a Stabilisation and Association Agreement.
Signing the Stabilisation and Association Agreement and the Interim Agreement does not mean that the work has ended. On the contrary, the real work is only really just beginning now.
We now expect Albania to demonstrate continued and effective progress in the implementation of the agreements. It must work hard to take forward the reforms necessary for closer ties with the EU. It is important that progress should be made in particular in such areas as freedom of the media, the return of property and compensation being paid, more efficient public administration and a respect for the principles of the rule of law. We will continually stress the importance for Albania, as for the other countries in the Western Balkans, of stepping up measures to prevent corruption and organised crime.
There may be local elections in Albania in six months’ time, and Albania should ensure that it can see them through in accordance with international norms.
For the reforms necessary for closer ties with the EU to be taken forward, all the political powers will need to pull together. The current political climate in Albania is worrying and is a serious threat to the progress of reform. We are urging the parties concerned to take part in constructive dialogue and we are pleased that some initial first results were achieved just last week.
Finally, I would like to remind everyone that at the European Council in June the European Union once again endorsed the EU perspective in respect of the countries in the Western Balkans. That means that Albania too has a future place in the Europe Union. We must nevertheless remember that each country’s progress towards EU accession stands or falls on its own merits in its attempts to meet EU requirements. The Stabilisation and Association Agreement and the Interim Agreement provide Albania with the best possible framework for its own attempts. The Union must of course continue to help, but most of the work still to do can only be done by Albania itself.
. Madam President, it is a great pleasure to speak about the Stabilisation and Association Agreement with Albania at the European Parliament today. The SAA is an important milestone on Albania’s path towards the European Union and a major step for the EU itself in the Western Balkans. It marks the beginning of a new phase in the EU’s relations with Albania and creates a new framework for partnership in a wide range of fields.
The SAA represents an important economic and political opportunity. Increased trade liberalisation will bring significant economic benefits to both Albania and the EU. Aligning Albanian laws with those of the EU will bring Albania closer to European standards and help further strengthen the ties between us.
Successfully implementing the SAA will be Albania’s next major challenge. The SAA creates significant obligations in terms of trade, rule of law, democratic standards and fundamental rights, regional cooperation and new legislation. The SAA sets up joint structures to foster dialogue and monitor progress, including a parliamentary committee. This committee will be able to take forward the good work of the current Joint Parliamentary Committee and will provide an important opportunity to guide Albania in the best traditions of European parliamentary democracy. I am sure it will also help to achieve a minimal degree of consensual political culture and underline the fact that a successful country in the European Union, or in the accession or pre-accession process, needs a broad political consensus on the question of European aspirations, as well as a basic consensus on a democratic culture in the country. It is important to take this into account as Albania pursues its European route.
The Commission warmly welcomes the recommendation of the Committee on Foreign Affairs for assent to the conclusion of the SAA. In our political dialogue we share the committee’s emphasis on encouraging Albania to build on progress in the fight against corruption and organised crime, and to address areas such as electoral reform, media freedom and human and minority rights with greater determination. We welcome the recommendations of the Committee on International Trade on improving Albania’s business environment, which is vital to enable Albania to make full use of the agreement.
I want to conclude by assuring you that, from the EU side, the European Commission will do its utmost to ensure that the full benefit of the SAA is truly achieved. I have made it clear to our Albanian partners that I expect no less from them.
. Madam President, of all the European countries, Albania has had the longest row to hoe in the transition from communist dictatorship to liberal democracy. It is a country that groaned under Stalinism well into the 1980s, thus it must be clear to all of us that it faced far greater challenges than other post-communist countries like my own, for whom the worst excesses of Stalinist totalitarianism ended in the 1950s.
Albania has made enormous progress: the signing of the Stabilisation and Association Agreement is proof of it. At the same time, Albania should not rest on its laurels. To meet its European calling it needs to do more. The SAA is a milepost, it is not a destination.
I would sum up my report as follows. The SAA and the interim agreement offer a golden opportunity for Albania to modernise itself and become a competitive market economy, the sine qua non for joining the EU.
Secondly, genuine economic development requires a stable and transparent legal environment. This means a professional and independent judiciary, an effective and politically unbiased fight against corruption and an efficient, well-functioning public administration.
Thirdly, as with all transition countries, a sound legal framework is not enough. Good laws on the books help little if they are not enforced. Progress must be made in implementing the adopted reforms.
Fourthly, progress in achieving the standards laid down in the SAA, and therefore implementing the reforms, should be monitored by the EU by means of concrete benchmarks.
In addition to these general themes, I would like to underline a number of specific points in the report. While giving full support to Albania’s European perspective in line with the Thessaloniki conclusions, the report underlines that Albania needs to pursue the fulfilment of European values and standards as a goal in itself. It calls for a visa facilitation agreement with Albania. Today, citizens of a small country with a European perspective have a less favourable visa regime with the EU than a large country with no membership prospects – Russia.
The report calls on the EU and Albania to take advantage of the knowledge and experience of the 2004 accession states. The challenges faced by Albania are not unique; there is no need to reinvent the wheel when the expertise of the wheelwrights of reform from eight post-communist EU Member States is freely available.
The report notes that a recent Amnesty International report was critical of Albania for violations of human rights in areas of access to legal defence, the problems of torture and brutality towards prisoners, and so on. These deficiencies must be corrected.
The report says that electoral legislation must be reformed. This means a more reliable voters’ registry and changes in the system to avoid distortion of the proportionality system – this system is currently known as the ‘Dushk’ system in Albania – because, let us be honest, faith and democracy will not last if the voters’ will is distorted. I think this is one of the crucial democracy issues that the country faces today.
The report underlines the need for Albania to continue with its responsible attitude towards neighbouring countries, particularly towards Kosovo and FYROM. As we know, there are substantial Albanian minorities in FYROM, and Kosovo, of course, is an Albanian area. We welcome the attitude taken thus far by Albania in not getting involved in those problems.
I have received six amendments. I will take on board Amendment 5 from Mr Brie and Mr Meijer on the need to address the issue of trafficking of children. Amendments 1 and 2 are good in principle, but in the opinion of the rapporteur will be more appropriate when Albania has made far more progress in dealing with its fundamental problems involving corruption, the rule of law and economic reforms. In my opinion, Amendment 3 on the treatment of prisoners is already covered in the report.
To conclude, I would like to thank all those who have contributed to this report, but I would especially like to single out Mrs Pack, the dynamo driving so much of this House’s approach to bringing the Balkans into Europe.
– Madam President, first of all my honourable friend, Mr Ilves, deserves fulsome congratulations on the very important work he has carried out on this important motion, which reflects the current state of relations between the European Union and Albania and highlights all the major problems and challenges facing the Albanian Government and the Albanian political forces.
It is a fact that the signature of the Stabilisation and Association Agreement opens a new path for Albania towards Europe, towards the European institutions, with the ultimate objective of integration into the European family. We must always remember this; it is what the European strategy decided in Thessaloniki says and I believe that the European Union has every strategic interest, despite enlargement fatigue, to strengthen these European prospects of the countries of the Balkans.
Clearly a great deal still needs to be done in Albania, as Mr Ilves has pointed out. I should like to touch in particular on two or three points. On the question of combating corruption, we are of course all agreed. However, under no circumstances should the present Albanian Government use combating corruption as a pretext to settle political accounts with the opposition forces. This is a serious issue which we have experienced in Albania in the past.
The second issue is the need to proceed immediately to reform the electoral system and update electoral rolls. This is very important, because it will help to smooth out political life and consolidate a democratic political system.
The third issue is respect for the freedom of the media and, of course, the prevention of government interference in its operation. I should like to point out here – and my comments are addressed to Mr Rehn – that there has been increased government interference over recent days in the operation of media of the Albanian democratic opposition, to be specific the socialist party. I refer, Mr Rehn, to the Top Channel television network, which is being hampered in its operation by the Albanian authorities. This too is an issue which we need to highlight.
Finally, respect for minorities. Albania really does need to take important steps here. There is a Greek minority which is playing an important role and is an asset to the democratisation of Albania and, of course, the functioning of the Orthodox Church and the spiritual role of Archbishop Anastasios must be facilitated.
. – Madam President, Commissioner, Madam President-in-Office of the Council, Mr Ilves, your report, Mr Ilves, shows a very great deal of empathy with, and understanding of, the young democracy of Albania, but also the rigorous approach that is required when considering it; it is a very good report, and I am grateful to you for it.
Many of you will be aware that I have, for fourteen years, been observing Albania as it has emerged from a long period of dictatorship and moved closer to the European Community.
It is for that reason that I am particularly pleased that we are able, today, to vote to approve this stabilisation and association agreement, something I welcome as an important step towards a relationship of trust between Albania and the EU, which will help Albania and its politicians to give the country the political, economic and institutional stability that it needs. It will be very difficult to make progress down this road; to do so, it will be necessary to achieve the standards required, as laid down in the agreement, and for this Parliament, and our committee on relations with it in particular, to monitor this progress continuously and with the utmost precision. We too, as good friends, will do as we have done for many years and highlight any deficiencies, including those yet to be discovered.
Although I think it much to be welcomed that war has been declared on corruption in Albania, I do also think that all the political forces must treat this campaign with the same seriousness, for it will not meet with real and lasting success unless they do. Over recent months, a number of criminal gangs have been unmasked and arrested; this is a very good result and an incentive to further action of the same kind aimed at taking passport-forgers, drug-dealers and the like out of circulation and bringing them to justice.
The government is doing a splendid job in the educational field and thereby giving the many young Albanians a bit more of a future; I very much hope that it will do everything necessary to enable them to participate in the European Union’s new educational programmes after 2007. It is also a good thing that the government is making the effort to attract the investment that the country needs, although that will of course be conditional on the reforms in administration and the justice system that are so urgently needed.
Our resolution also highlights the need for the practice of the bloodfeud, still prevalent in many parts of Albania, to be stamped out; our call for this is founded on our European values, which, we hope, will soon guide the thoughts and actions of all Albanians.
I have no wish to conceal the fact that I found much of what happened over the summer months highly disagreeable, but, without going into unpleasant details, I would like to stress that what is urgently needed is political dialogue, and that political maturity is demonstrated by democratic behaviour and nothing else.
The political forces on all sides should also, and once and for all, stop constantly crying out for an international mediator to sort their problems out. Albanian politicians are elected to resolve problems in a democratic manner and to perform in a constructive manner the role allotted to them, whether it involves exercising governmental responsibility or serving in the opposition. Recent years have shown the futility of boycotts, and they would not be worth the effort now either; the Albanian people have had enough of that sort of stunt, and what they want is serious politicians with a serious interest in sorting problems out.
It is for this reason that it is so heartening that the political forces have come to an agreement on the tiresome subject of electoral rolls. The European Union has for years been paying a great deal of money to get these lists at last drawn up properly, and it is still proving extremely difficult. Local elections are due to be held shortly, and if the results are to be acceptable, they must be based on largely secure data.
The ongoing dispute between the government and a private television station can, I believe, be properly resolved only by full compliance with the law.
I would like, by way of conclusion, to remind the House that we have for a long time been arguing the case for easier visa arrangements for Albania and for the other countries of South-Eastern Europe, and so we very much welcome the return agreements reached by Albania and the EU. Albania is among the few countries that have done this, and one of the things we are calling for by means of our resolution is prompt action on the part of European governments to make it easier for students, academics and businessmen to get visas, with, of course, a more relaxed visa regime for all citizens following on as soon as possible. Criminals either acquire visas by dubious means or have no need of them, being, as they are, familiar with other ways of getting across borders, but the success of efforts in Albania to combat crime may perhaps make it possible for European governments to at last work miracles where the allocation of visas is concerned.
. Madam President, on behalf of my group, I should like to thank our rapporteur, Mr Ilves, for the work he has done. Albania is a difficult, complicated country, and I think that he is correct in his analysis of it and the conclusions he has drawn. We too welcome the signing of the Stabilisation and Association Agreement and will vote in favour of it here today.
The agreement reflects how much has been achieved with sheer perseverance, and opens the way to EU candidate membership on the basis of the agreements that were made in Thessaloniki. Our group will continue to support Albania in the steps it will have to take as it moves towards European integration.
Until the early 1990s, Albania was the most isolationist country of the European continent. By signing this agreement, it joins with various other Balkan countries that have made courageous strides over the past year. Croatia is now negotiating with the EU about membership; Macedonia has received candidate-member status and clear progress has also been made with regard to Bosnia-Herzegovina.
We, as a group, did briefly consider asking for deferral of vote on this agreement, as a means of bringing some pressure to bear on the authorities in Albania and getting them to ensure that the forthcoming local elections run smoothly, but we think you can also turn the argument around, by saying that signing this agreement, Parliament's approval of it, spurs all parties in Albania on to behave properly and to continue on the road towards political and economic reforms, in respect of which we can work with the criteria we used in other countries that worked on a future within the European Union, particularly, of course, the first Copenhagen criterion.
We should, however, not lose sight of the fact that there is still a long way to go. This signing does not mean that the Albanian Government, which has presented the concluding of this agreement as an important victory, can rest on its laurels, and I hope that people in Albania are aware of this.
If we consider the Copenhagen criteria, the ultimate benchmark for EU membership, the Albanian Government should be alerted to a number of things. I have already mentioned the local elections, which, we assume, everyone will keep free and fair. We will ensure that they are, while also hoping that the Commission and the Council will keep an eye on things.
Secondly, I should like to comment on the situation in the media. Free and independent media are indispensable for a transparent and robust democracy. It is clearly up to a country’s government to make sure that those are in place, but we have to establish that the media are under pressure to some extent, partly due to the proposed change to the Act on electronic media.
There are also some question marks surrounding the judiciary’s independence. Those are all issues which the European Union will need to monitor closely, even after the ratification of the Stabilisation and Association Agreement.
Finally, we have perceived a degree of political polarisation in that country that concerns us. That is not new, but we still cannot see any closure in that respect. We would therefore like to urge the government and opposition to adopt a mainly pragmatic and constructive approach, for only then can Albania fully utilise the scope which this agreement offers.
. Since it opened up to the world, Albania has made many positive strides forward. We in the Group of the Alliance of Liberals and Democrats for Europe fully understand the difficulties it is experiencing. After its decade–long allegiance with China, it has woken up as the least developed country in Europe. This is why we understand its difficulties. In particular, there are still echoes today, of the severe economic crises that shocked Albanian society as a result of its pyramid economy. They continue to be reflected in the difficulties the country is experiencing.
Nonetheless, now that Albania has signed the Stabilisation and Association Agreement, there are new challenges both for Albania and for us. It now has a new neighbour, an independent Montenegro. It will have a new neighbour, an independent Kosovo. Another neighbour, Macedonia, has been granted the status of a candidate country and is only awaiting a date to begin negotiations. These are all changes for the better and the Albanian political elite should take advantage of these changes to boost economic development and, in particular, social development.
The rule of law cannot be based on centuries–old traditions that have no respect for the values of the European Union. Blood feuds have to be relegated to the dustbin of history, otherwise Albania will not be able to move towards the European Union.
The Albanian political elite has to make greater efforts to combat corruption and pave the way for economic, political and legal development. Our greatest concern, however, is their failure to combat crime in a few highly sensitive areas. Violations of human rights, human trafficking and child abuse are areas that erode the fundamental values of the European Union and our civilisation. Conditions in prisons are unsatisfactory. Under such circumstances, Albania cannot move forward and should be sharply criticised on our part.
Without freedom of the press and freedom of speech, Albania cannot get a realistic picture of itself. So a prerequisite for Albania’s faster progress is freedom of the press, which should be a mirror for the problems of Albanian society. Only those who realise their mistakes can remedy them. So our Albanian friends should not take umbrage if we are candid in our discussions with them as we try to make absolutely clear to them things that they have to see themselves.
I should also like to thank the rapporteur for the work that he has done.
. – Madam President, our rapporteur, Mr Ilves, gets heartfelt thanks from our group too, for the report he has put before us is very balanced and wide-ranging, but we also want to congratulate Albania and the European institutions. Having lived through decades of a totalitarian regime, Albania really is making great leaps forward, and we see that as the best evidence that the process of integration into the EU really is, after all, a motor and a motivation for the realisation of human rights, the rule of law and for encouraging economic development too.
We all know that this process is far from complete, and various Members, along with Commissioner Rehn, have already drawn attention to the really critical aspects that can all be summed up under the overarching heading of ‘enforcement of the rule of law’. I would also like to remind you that a European institution such as our own, if it is to do this, needs a process of partnership and support, which will in turn require funding and personnel.
Earlier on, in the debate on Kosovo, we pointed out that our budget for the period from 2007 to 2013 does not exactly inspire confidence. There is also – as my colleagues have repeatedly emphasised – a need for further support in areas such as the improvement of environmental conditions, sustainable energy and transport infrastructure and in the establishment of truly independent media.
Finally, I have high hopes of Albania, having gained useful experience in the negotiations on a stability and association agreement, really playing a constructive role in the region, and if they pass this experience on to their counterparts in Kosovo, the region as a whole will become more stable.
. Madam President, the area occupied by the Albanians is Europe’s most forgotten area. The Albanians were farmers and shepherds who had been left behind and whom nobody wanted to take into consideration. When the Ottoman empire collapsed nearly a century ago, both Serbia and Italy tried to establish permanent ownership of Albanians’ territory. It is a miracle that, in 1913, in the most inhospitable part of Albanian territory, it proved possible to establish an independent state although it has not been a success to date.
Following right-wing dictatorship, foreign occupation and left-wing dictatorship, what is immediately apparent at the moment is chaos and the intolerance between the political parties. Especially the north of that country is unsafe and disadvantaged. Whilst the millions of Albanians who live around Albania along the south edge of Montenegro, in the largest part of Kosovo and in the north-west of Macedonia, fight for language rights and self-government, they expect little in the way of positive developments if they were to join forces with Albania in its current state.
Moreover, public opinion would prefer to keep Albania outside of the European Union. The country is now mainly renowned for child trafficking, the pyramid schemes, wasting energy, prisoner abuse and international crime. Its problems appear to be beyond any solution.
During preparatory discussions, it transpired that other groups are more optimistic than my own about the course of affairs in Albania, and that they feel less inclined to invite Albania to change. Despite this difference of opinion, my group shares their view that continued isolation and exclusion from European cooperation offer no solution to Albania’s enormous problems.
The promise of a prospect of EU membership must be kept. In the intervening period, which is set to last for some time, they need support for democracy, education, the environment and the economy. I find it lamentable that the proposed decision appears to be better geared for foreign companies than for the environment, food safety and good governance.
In our opinion, the neighbourhood policy and association agreements should not unilaterally serve the interests of the current EU Member States, but should primarily help possible future EU members gain ground.
. – Madam President, ladies and gentlemen, the draft resolution on the conclusion of the Stabilisation and Association Agreement with the Republic of Albania should be considered extremely carefully and extremely positively.
I should like to announce that the Union for Europe of the Nations Group will vote for the resolution, and it is warmly welcomed by the Italian National Alliance delegation. It is well known that Italy is watching the progress of the young Republic of Albania closely, favourably and with interest, especially since the clear and reassuring victory of President Berisha. This agreement will promote increasingly strong and extensive contractual relations between Albania and the European Union; it will certainly promote political, economic and institutional stability in that country; and it will promote Albania’s transition both towards a full, pluralist democracy that respects the rule of law, and towards a market economy.
The main benefits of the agreement are the creation of a free trade zone, a serious commitment to cooperation in areas of mutual interest and, above all, the promotion of a more stable legal environment that will reassure foreign investors. It is well known that, during the previous period from 1997 to 2005, the government’s stranglehold on political and economic power stifled the market economy and constrained the fabric of society, in which tolerance and permissiveness went hand in hand with corrupting and sometimes Mafia-like methods.
Much more needs to be done, and Albania has done much more, for instance in stopping and pursuing smugglers and preventing the traffic in human beings between Albania and Italy. This fight against corruption and organised crime needs to continue.
Albania must invest heavily in infrastructure, transport and tourism, but the Commission must do more as well: it must provide more resources, particularly for transport and corridor 8, since the importance of infrastructure networks should be considered a necessary condition for development and cohesion. Such networks potentially allow access to all parts of the country, and so each area will be able to make the best use of its resources, process them and sell its products on the market.
– Madam President, if an observer from Asia, Africa or South America were here following this debate, we would have created a great many questions for him. There has not been one spokesman from any of the wings who has not referred to Albania as a country in which crime is flourishing, in which there are numerous smugglers, in which children are trafficked. At the same time, we hear all the spokesmen saying, yes, Albania must join the European family. I find this a little strange. However, these are the facts and we must examine them.
I shall start with what Mr Rehn said: that the Commission and the Council are in accord. They were not always in accord, Commissioner. In October 2002, the Commission said association negotiations should not commence. The Council imposed the decision unilaterally and that is what has brought us to the situation we are in today. I say this in order to restore the truth and set the record straight.
We Greeks are neighbours of the Albanians and, as you know, a neighbour knows more about the person next door than someone who lives elsewhere. What is the story here? The story is that Albania imposed the harshest of dictatorships on itself. When the peoples of eastern Europe were looking upon Stalin as a dictator, Albania thought he was very democratic and followed Mao Tse Tung. This has left a residue in the DNA of the people and, more importantly, the leadership.
Sixteen years have passed, 16 years of democracy and yet the main church in the city of Premeti has still not been restored to Christianity. They are still using it as a house of commerce. Sixteen years later, in a European country, a country, Minister, just 500 kilometres from Austria. A church which was an Orthodox church for centuries has not been restored and they still retain it as a house of commerce. What answer is there to that? Is it not a fact that something is not working properly in this country?
We are talking about a country that last year – not before then, just last year – took two months to return the results of the elections. Can you imagine, Commissioner, Minister, Finland or Austria taking two months to return the results of elections? Elections were held in Albania on 2 July and the results came out on 2 September, meaning that the democratic construct is not working properly, that something is not right in the public administration sector in this country.
There are Greek contractors in Albania who do not recognise the legal government of Mr Berisha today, or Mr Fatos yesterday as the leadership; they recognise the mafia, because if they do not pay taxes to the mafia, they blow up the building site. There are Greek companies which have invested several million euros and, precisely because they could not stand the mafia which imposed its own extortionate taxes, they are abandoning their building sites and machinery and moving out.
One in three cars checked at the borders by the Greek police is carrying hashish. That is the percentage. How can we have such a country which cannot organise its state? I agree that we must all try to help this country find its way, but if we believe that it is mature, then I greatly fear that we shall find ourselves in trouble. The time is not yet right.
We come here, the civilised people of Europe, the representatives of the people of Europe, and decide not to let Serbia into the Union but to let Albania in. We do not let Serbia in because Mrs Ponte was against it; but Mrs Ponte did not want Croatia and, if Austria had not imposed a veto on Turkey last year, Croatia would still be outside the Union.
So Mrs Ponte comes along and dictates which country will accede and which will not accede to the European Union. Is that not the truth? How can we want Albania to accede and to keep out Serbia, which has a better organised state and better rates of development and more culture? Is that not the truth? Now, a short while ago, the Commissioner made a stylish but material admission that this is the reason Serbia is not joining the European Union.
We need to face the facts, that this is a country with high levels of crime which the government cannot control. The government may have the intention of controlling it, but it is not in a position to do so, because it is beyond its capabilities.
Similarly, trafficking in children cannot be controlled. In 2006 we have trafficking in children, for goodness sake. There is a great deal of drug trafficking and, of course, apart from anything else, and this is a political issue which I believe, with guidance, will be brought under control, there is rampant chauvinism which is not confined solely to Kosovo or Skopje, where we saw disruptions a few years ago, but is directed against Greece. The President of the Hellenic Republic went on an official visit and the Albanian Muslims booed him and there were incidents and a terrible hullabaloo.
We must therefore examine the issue of chauvinism which characterises this country and the issue of the freedom of the press. When a country is deprived of the freedom of the press, it is deprived of basic rights. We must therefore look very carefully before we leap. This country needs education and strict schooling before it accedes to the European Union.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party, which endorses this draft resolution. For years, the image of Albania in Italy has been one of barges and motorboats full of desperate men and women who, spurred on by poverty and pain, reach the Adriatic coast exhausted in search of a future that would be impossible in their own country.
In 1995 I took part in an international volunteering and solidarity camp during the most critical and difficult period, and I still have a vivid picture in my mind of the people’s dull, spiritless eyes. Today I can say that Albania is changing. I had the opportunity to visit the country just a few months ago and found an extraordinary will to be free; I met countless young students at Tirana University who, first and foremost, love their country. There is also an obvious desire for Europe, especially among the younger generation: they have a need, a desire and a conviction that they want to belong to a wider family, closing once and for all a chapter of history in which Albania was isolated from Europe and the world.
I believe that Albania, the country of eagles, is an organic part of Europe, and not just geographically. We have a specific duty to continue to encourage the current process of democracy building and, more generally, to implement interactions and tangible cooperation with the Community institutions.
Mr President, it is a good omen that it should be today that we adopt the agreement with Albania, since it was on this day that Franz Josef Strauß was born. It was he who, by travelling there as a private citizen, was the first Western politician to break through Albania’s isolation. Anyone who remembers those days and the things then to be seen in Albania, and who has since revisited that country on many occasions will know what a tremendous journey Albania can look back on.
No other country in Europe has, in modern times, been so oppressed and isolated and endured such persecution, whether for the sake of religion or of intellectual freedom, even though its people played a vital part in the cultural history of medieval Europe, including among their own number Skanderbeg, the last great European to fight for freedom from the Ottomans, and also – with the League of Prizren – in that of the 19th and 20th centuries, only to be betrayed by Europe at the Congress of Berlin – in other words, a country that was among the first victims not only of Fascism but also of Communism, and which is only now beginning to return to its place at the European table.
So, then, no matter how justified our criticisms and irrespective of the need to reinforce democracy and the rule of law, we have to acknowledge that no European people in recent history has had such a tough time of it as it found its way to European structures, and that is why it needs all the solidarity we can offer. I am not talking here only about the state, but about the infrastructure as well; this is a country that needs massive support from us in building roads, in establishing cross-border links with Kosovo, and in connecting up to energy supplies.
Kosovo will, in the long term, become less one-sidedly dependent on Belgrade if it is able to cooperate and communicate appropriately across the borders with its Albanian and Montenegrin neighbours. Overcoming the isolation to which this country was brutally subject will be a substantial task for a generation, if not for more than one of them, and I can do no other than marvel at the courage with which the government under Sali Berisha has got to grips with it. I am quite sure that Prime Minister Berisha has learned much from the mistakes that were made in the past, and that his approach to things is a quite different one.
However necessary criticism might be, we are perfectly justified in taking a somewhat optimistic view of things and giving this country the backwind that it deserves on the grounds not only of its tragic history, but also of its potential, which, economically speaking, is considerable, for it is a young country with a young population, speaking many languages and with a new outlook, who are determined to accept a challenge sadly denied to their ancestors.
– Ladies and gentlemen, I firmly believe that, despite some of the criticisms that we have heard today, the conclusion of a Stabilisation and Association Agreement between the European Community and the Republic of Albania is good news; it is good news for Albania, good news for Southeast Asia and of course good news for the whole of the EU. I am convinced that the Agreement will help strengthen the process of political, economic and institutional stabilisation in Albania and will help strengthen civil society, the process of democratisation and public administration reforms. Something that I consider very significant is the emphasis placed by the Agreement on developing regional cooperation, and I should like to focus on this point for a couple of minutes. The main aspects of this cooperation should be to strengthen political dialogue with all of Albania’s neighbours and also to create a free trade area in Southeast Asia.
The experience of the Central European countries that joined the Central European Free Trade Agreement demonstrated that it was precisely this free trade area that, to a large extent, helped pave the way for those countries to join the EU. A further important aspect of this kind of regional cooperation is the gradual introduction of fundamental EU freedoms, including the free movement of capital, services, goods and of course persons. The introduction of such freedoms should significantly strengthen overall cooperation across the region, including cooperation between Albania and the aforementioned Former Yugoslav Republic of Macedonia. For these reasons, I warmly welcome the fact that the Stabilisation and Association Agreement explicitly states that Albania’s readiness to conclude agreements of this nature with its neighbours will be one of the conditions for further developing relations between Albania and the EU.
– Perhaps I did not hear correctly but I am sure that Albania is in the Balkans, rather than in Southeast Asia. I must say that the mind boggles sometimes when I read Parliament’s motions for resolutions. Generally, I agree that the most important thing is for all Balkan countries to have the opportunity to conclude agreements with the EU. Concluding a Stabilisation and Association Agreement is the first step. It is wonderful that three years ago, in June 2003, the Thessaloniki European Council consolidated Europe’s position on Albania. I am not entirely sure whether the progress achieved is comparable with other countries in the region. There has been no review of the efficiency of the state, no assessment of economic development, of the situation at the borders or of the building of genuine economic and political structures. It is clear that, in comparison with Bosnia and Herzegovina, Albania is a stable country. Comparison with Macedonia is similarly favourable. I am of course not sure whether highly porous borders, large-scale migration and problems with law enforcement, together with specific difficulties in foreign trade and a near collapse in energy supplies are even partially acceptable for a country aspiring to sign an EU Association Agreement.
I advocate the provision of more EU aid for developing the legal system, in the broadest sense of the term, including practical action on the customs and finance police, which will contribute to stabilising the legal system. Given that my group, the Confederal Group of the European United Left/Nordic Green Left, supports bringing Balkan countries closer to the EU, we shall be supporting the motion, despite the aforementioned reservations regarding Albania’s level of preparedness in respect of signing the proposed Agreement.
– Mr President, when at a Foreign Affairs Committee session two years ago I mentioned that some Albanians were dreaming of a ‘Greater Albania’, the majority of politicians at the time had no idea what I was talking about. However, a couple of months ago, the Albanian foreign minister referred to this idea and at the end of August the political adviser to the Albanian prime minister stated that, by 2013, all Albanians living in the Balkans should integrate within the borders of a ‘natural Albania’, as he defined it.
In his view, Macedonia first needs to be partitioned and the parts inhabited by an Albanian majority should be merged with Albania (every fourth Macedonian citizen is Albanian). Assertions of this kind are impossible to ignore and ultimately beg the question: what will recognising Kosovo’s independence lead to? Is it not a step towards incorporating the region into that ‘Greater Albania’?
I was an observer at the most recent parliamentary elections in Albania. They were not one hundred percent fault-free, but we must acknowledge the progress the Albanians have made towards democracy.
– Mr President, the Stabilisation and Association Agreement with Albania is both a creative coincidence of the will of the country in question for a more intense European orientation and the will of the European Union and its Member States for the fuller integration of Albania into the European structures.
The agreement in question extends the European plan for security, stability, democracy, the rule of law and protection of fundamental rights to the area of the Western Balkans; a plan of good governance, respect for minority rights and the consistent cultivation of good neighbourly relations, a plan of economic reform, development and the modernisation of infrastructures, open to cross-border cooperation and to regional, economic and political integration.
The motion for a resolution by the European Parliament formulates the facts, listing the shortcomings and describing the prospects. The challenge of the somewhat new dynamic relations between the European Union and Albania consists in the gradual qualitative adaptation of Albania to the of principles, values, rules and conduct. It also consists in strengthening public institutions, more intense technocratic efficiency and definitively bridging the confidence gap between agents with reforming intentions and the citizens of Albania. Lastly, the challenge consists in bridging the gap between formal acceptance and real application of the .
Within the framework of the required adjustment, administrative, police and judicial modernisation in order to combat organised crime and corruption, the greatest possible participation of civil society in the political process and the establishment of viable and transparent mechanisms for the operation of the market economy are vying for first place.
My thoughts move in the direction laid down by Mrs Pack and Mr Posselt but, adding a spirit of good neighbourly relations, we support the new framework of relations between the European Union and Albania and anticipate faster rates of adjustment.
The benefits which are expected to emerge both for the Albanian people and for the Union itself are obvious. All that is needed is the consistent and effective commitment of Albania to its European prospects.
As a deviation, an from the debate on the subject of Albania and link with the previous debate on Kosovo, I should like to put a clear question to Commissioner Rehn, the guardian of Community legality, as a member of the Commission:
There is the recognised principle of respect for human rights. A recognised principle, under international law, is also territorial sovereignty. Can you tell me what the ratio, the weighting is between these two principles?
I would like to thank Mr Toomas Hendrik Ilves for his thorough and detailed report.
The path of Albania towards the European Union is probably the rockiest one in comparison with other countries of the continent. The 20th century was not kind to the country, which was at the very bottom in terms of many economic and social indicators even before World War II. Later, the term ‘Albanianisation’ emerged as a synonym for the isolationist policy that was enforced by the then regime and that was also associated with under-development. The scars of Albanian isolation from the world are still much deeper than in any other post-Communist state.
Today, Albania, just as other Western Balkan countries, is attracted by the magnetism of the European Union. Namely this attraction is accelerating reforms, strengthening democracy and human rights, and thus improving the lives of citizens. However, during my visit to Albania I noticed the crackling tension between the majority and the opposition, targeted not at competition but rather at the desire to destroy each other. They easily promise half of the state budget to combat corruption and crime, but no specific results have yet materialised.
Regional cooperation to overcome the ghosts of the past should be the area where Albania demonstrates the flexibility and European character of its foreign policy. The decisive stages of negotiations concerning the status of Kosovo will become a litmus test revealing Tirana’s constructive position or the very opposite. I have no doubt that this will also determine whether Albania is mature enough for EU membership, which in any case is still far off.
The implementation of the Stabilisation and Association Agreement and sharing the experience of the states which were successful in approaching and joining the European Union, should help Albania reach a decisive turn on the path towards Europe.
Mr President, the Stabilisation and Association Agreement with Albania was concluded in June. In theory, this means a first step towards accession to the European Union.
For many years, that country was weighed down by the most backward and dictatorial form of Communism. It is, therefore, in itself, a good thing that Albania is being integrated in the large European family. There are, however, instruments for doing this other than EU membership, and the first instrument that springs to mind is European neighbourhood policy.
Albania is facing enormous problems. Economic problems, of course, and I would, for example, draw your attention to the fact that no less than 60% of the active population are employed in the agricultural sector. There is the problem of organised crime, people-trafficking and the drugs trade. There is also the problem of the existence of Al-Qaeda cells in Albania. In a predominantly Islamic country such as Albania, we also notice unacceptable practices, including bloodfeuds.
The EU’s absorption capacity is something we have recently discussed more and more, with good reason. As it happens, there is certainly no support structure in place for the accession of a country such as Albania, not now nor in 15 or 20 years, and so it is better that we do not give the Albanians expectations which we in the European Union cannot deliver upon.
Moreover, according to the most recent readings of the Euro barometer, the public opposition to Albania’s possible accession is about the same as it is to Turkey’s. It will therefore not be the first time that public opinion in Europe appears to have more common sense than those responsible for making policy.
– Mr President, I have no doubt personally that Albania must have European prospects. It is positive both for this country and for the area of the Balkans and southeast Europe as a whole. If we isolate Albania, we condemn it to remain a state in which and from which crime and corruption flourish and are exported. I do not think that such a policy is to anyone's benefit.
On the contrary, through a policy of rapprochement and through the Stabilisation and Association Agreement, we are giving Albania incentives to move in the direction of respect for human rights, economic reform and stronger rule of law and democratic institutions.
It is true that, over recent years, despite the obstacles and difficulties, Albania has, generally speaking, moved forward. That is why we are signing the Stabilisation and Association Agreement in question. Nonetheless, it is also true that, at the same time, there are a great many problems in this country. My honourable friends have already referred to corruption, to problems in relation to the freedom of the press and to the way in which electoral rolls and so forth are prepared.
I, for my part, wish to comment on three individual issues which I consider to be of crucial importance and I believe that, with cooperation in particular between the European Commission and Albania, they can be overcome and resolved.
The first is compliance on the part of Albania with the provisions of the Council of Europe Convention for the Protection of National Minorities. Progress has been already been made on setting up a state minorities committee, on granting permission, for example, to set up a private Greco-Albanian school in Himara and so forth. However, other issues remain, Commissioner, such as the translation of legislation into minority languages, the signposting of local traditional names, an increase in personnel dealing with minority issues and so forth.
I believe that the Commission must concern itself directly with these issues and to record them objectively in its annual report published in October.
The second issue concerns the census of the population, an objective census of the population which will adequately record the size of the minorities and not give rise to doubts as to its accuracy.
The third issue that I wish to emphasise is the restoration of and compensation for property because, even though the law on this issue was passed back in 2004, there is a problem of lack of transparency, abuse and procedural irregularities. In the area of Himara in particular, there is the serious issue of the property of the Greek minority.
Consequently, emphasising again that I believe in the European prospects of Albania and voting for this agreement, I believe that the time has come to move from theory to practice. It is the responsibility of the European Commission to put what is contained in the text into practice with pressure on and cooperation with the Albanian authorities.
– Mr President, representatives of the Commission and Council, ladies and gentlemen, the Council decision on the EU-Albania agreement is a highly positive step. I congratulate Mr Ilves and believe that the agreement will allow us to develop more direct political relations with Albania, with a view to achieving a free trade zone; the movement of workers, capital and services; freedom of establishment; and, in future, the lasting stabilisation of south eastern Europe as an area of peace, democracy and security.
With this agreement we are calling on Albania to bring its legislation more into line with that of the European Union, not only in sectors such as the internal market, but also as regards justice, security and respect for rights. It is precisely because of this agreement that Albania has made significant progress and is now, in my opinion, more likely to overcome the numerous problems that still remain in that country regarding electoral law and media freedom, as well as on the corruption and organised crime front.
For our part, this agreement falls within a broader perspective, relating above all to the launch of a Euro-Adriatic strategy that should include the resumption of infrastructure projects such as corridor 8 and, more generally, the pursuit of the goal and historic mission of EU enlargement. In strategic terms, the project to unify the continent according to the principles of democracy, peace and development must include Albania and the Balkans as leading players in the new Europe.
– Mr President, representatives of the Council, I would like to draw your attention to Chapter 7, which deals with justice, freedom and security, since the rule of law, civil liberties and internal security are quite simply essential to a country’s security, and economic investment – which results in economic development and also social security – is dependent on them being present.
Development in Albania has followed a similar path to that in other states undergoing transformation. The structures of organised crime were established more speedily and efficiently than those of the state, and the effects of that are being felt all over Europe. Albania is a country of origin for international criminal organisations dealing in drugs, trafficking in people, laundering money and thereby funding terror, and it is also through Albania that such organisations pass; that being the case, and in view of the fact that we suffer the effects, joint engagement with Albania is in the interests of both parties.
Having seen it for myself, I can tell the House that Mr Berisha’s government is getting stuck in by prioritising an internal security programme and making use of its cooperative arrangements with Europe, for example in police projects with PAMECA (Police Assistance Mission of the EU to Albania), in customs and justice projects at parliamentary level, and, in particular, of the support given by the Stability Pact for South-Eastern Europe under its special coordinator Erhard Busek. There has been tangible progress, but the problems – and the challenges – are still enormous.
This stabilisation and association agreement is, for Albania, a milestone as it progresses towards European standards; the message it sends out is not only political, but also signifies practical help and cooperation. It is now for Albania to put into discharge in full the obligations of this agreement. I hope that it will use this opportunity to improve its legal system, to train judges and prosecutors, to improve law enforcement and the prosecution of crime, the control of borders at sea and on land and cooperation between police forces.
I also hope that there will be enhanced cooperation between the EU and South-Eastern Europe, and I would particularly like to see Albania playing its part in developing the SECI Centre in Bucharest, which is a base for cooperation between police forces that could be the seedbed for something like a South-East European version of Europol and present an opportunity for combating organised crime. Agreements, and the implementing of agreements, represent both a major challenge and an opportunity, not only to Albania, but also to us, to the European Union as a whole.
– Mr President, the Stabilisation and Association Agreement between the European Communities and their Member States and the Republic of Albania is a major achievement by the European Union on the road to the integration of the Western Balkans with the European Union.
Albania, with its population of three-and-a-half million Muslims in the centre of the European continent is an important bridge for building a future Europe based on intermingling of cultures and tolerance for different religious traditions and civilisations. The EU Agreement gives Albania the opportunity to modernise, to build a lasting democracy, and for economic reform. A direct benefit will be the creation of a free trade zone, the rule of law and a functioning market economy.
The present stage of relations between the European Union and Albania have set the political elite and Albanian civil society new tasks and perspectives. There are three problems I would like to draw your attention to:
Firstly there is the question of dealing with nationalism, and the strategic political attempts appealing for a Greater Albania in other countries of the Western Balkans which have been addressed to the Albanian population. Albania now needs to re-direct its national interests towards European integration and peaceful co-existence within the European community, and to reflect on its own history and its role in the modern world. It needs to travel the road that other European nations have travelled in the last fifty years.
The second issue is the rule of law, combating organised crime, and increasing the level of democracy. Albania has to ensure that the rights of national, ethnic and religious minorities are respected.
The third problem is women’s rights. There needs to be an effective policy guaranteeing women safety and equality. There must be an end to violence against women in the family, and to eliminate the negative phenomena which Amnesty International referred to in its report of 30 March this year.
– I too would like to join my colleagues in welcoming with pleasure the Stabilisation and Association Agreement with Albania. By means of this Agreement, Albania will be sealing its future in Europe. I am convinced that, following Albania’s ending of its political isolation years ago, this agreement will now allow it to make rapid progress, both economically and socially, and that it will do this from a European perspective. However, the journey will not be an easy one.
As indicated in the European partnership adopted by the Council with Albania earlier this year, Albania has several objectives to meet, both in the short-term and over a number of years. It must be clear that a global and courageous reform is required in the country, so that these objectives can be achieved; a root and branch reform, so to speak, in several sectors, in particular with regard to the administrative capacity of Albania’s public administration. Greater progress is required with regard to the civil rights of the Albanian people and in the justice sector. To change a country and a society in this way is certainly not easy, but neither is it impossible.
My country, Malta, also went through a similar change. Over a period spanning almost twenty years it has undergone a phenomenal transformation. However, the difficult road we embarked upon enabled us to meet the Copenhagen criteria, thus allowing us to join the European family within the European Union, just as many other countries did. Albania should look upon this Agreement as an extremely important step which will lead it to its natural home, that is, to membership of the European Union. Today this Parliament should send a clear message to the Albanian people, the message that the European Parliament is closely following the developments affecting the Albanian people and that they can count on our support and good will.
– Mr President, Madam President-in-Office of the Council, Commissioner, I welcome the conclusion of this stabilisation and association agreement between Albania and the European Union. It is without a doubt in the interests of the European Union that it should help countries such as Albania to achieve greater political, social and economic stability, and we must not, while doing this, overlook the fact that, since Albania borders on Greece, which is an EU Member State, any attempt to bring Albania closer to the EU is the most obvious thing in the world.
Despite the reforms already implemented, there are still great challenges ahead for the Albanian economy, in which agriculture and related sectors play a considerable part, still accounting for a significant share – 24% – of the gross domestic product. Many Albanians live from subsistence farming and only a few products are exported. Many farms do not produce enough to be competitive.
It is for that reason that it is very important that the standards for veterinary checks, pesticides, labelling and the registration of animals applicable to products intended for export should be improved and complied with. It follows that anything that can be done to help promote the development of agriculture and of rural areas is to be supported, with particular attention also needing to be given to structural change and the problems posed by people moving away from rural areas.
Finally, I would like to say that I regard the stabilisation and association agreement as an appropriate instrument for drawing countries such as Albania closer to the European Union and to its values.
Office. Mr President, ladies and gentlemen, firstly I am very glad that there is strong and broad commitment within all the Union’s institutions, including Parliament, to the Western Balkans’ European perspective. One of the main practical measures connected with strengthening this perspective is obviously visa flexibility, and we support the aim to have the mandates for talks on a visa flexibility agreement adopted by the Council during the last six months of this year and for these talks to be concluded with all the countries in the Western Balkans some time next year.
As has been said often in this debate, much has been done in Albania to strengthen its European perspective, but there is still a lot to be done. It is one thing to draft legislation, but it is quite another to implement it, not to speak of cultural change, which normally takes even longer. It has to be said once again that the Council is expecting Albania to step up measures, especially with regard to promoting freedom of the media, the return of property and compensation being paid, improved administration, the protection of minorities, and ensuring that local elections are held in accordance with international norms. Change, which Albania has already experienced and will experience again, is not easy, and that means that a lot of work needs to be done. It is mainly Albania which holds the keys to the solution.
. Mr President, I believe that there is broad agreement in this House on how welcome this new step is for Albania and for our policy on the Western Balkans. It is true that more resolute and determined reform efforts must be undertaken by Albania, as well as efforts to build up properly functioning institutions and a democratic culture.
I agree with the rapporteur, Mr Ilves, that this provides Albania with a golden opportunity to reform the country in line with the rule of law and all democratic principles.
Like Mrs Pack, I also noted the tense situation in the country over the summer and the parliamentary boycott by the opposition. I am, however, pleased that a new political agreement was reached last week, reflecting a new consensus on media and electoral reform. I take this as a sign of the increased maturity of Albania’s political culture, and this must be pursued further in the future.
I was asked what the Commission’s position is on the progress in electoral reform in Albania. The Commission has underlined, both to the Government and to the opposition, the need to restart discussions without delay in the Ad Hoc Parliamentary Committee on Electoral Reform. We have reiterated that reform discussions should take into account the recommendations of the OSCE’s Office for Democratic Institutions and Human Rights, following last year’s parliamentary election.
I agree fully with Mr Hatzidakis that the Stabilisation and Association Agreement helps us to coach the country towards European standards as regards electoral reform.
There is also a question about the magnetism of the European Union and what our view is of any possible application for membership from Albania. On behalf of the Commission and the Union, I have made it clear to Albania’s political leadership and to the general public of that country that a sustained track record of successful implementation of the Stabilisation and Association Agreement, as well as a tangible track record of reforms and their implementation on the ground, must be established over time before any consideration of further formal steps towards the European Union is possible. Implementation, implementation and implementation should be the name of the game in Albania now as regards its European aspirations. This concerns especially the need to fight organised crime and corruption. The Government of Albania has demonstrated a strong will to make serious progress in that field. Efforts have to be sustained and in such a way that they do not violate democratic and fundamental rights.
The Commission will report on Albania’s progress in the context of this year’s enlargement package in October or November. I am very glad that the European Parliament has invested a lot of time and energy in monitoring and pursuing political dialogue with Albania. I am sure that together we can achieve positive results in terms of coaching Albania towards its European future.
I fully agree with the Members who have underlined the importance of visa facilitation for the countries of the Western Balkans, including Albania. The Commission made its proposals for the negotiating mandates for the Western Balkans on visa facilitation in July. I am very glad that the Finnish Presidency intends to secure the adoption of those mandates before the end of this year.
Albania already has a readmission agreement in place, so I sincerely hope that a visa facilitation agreement can be negotiated swiftly and then soon implemented. It would be good for civil society and business – particularly small and medium-sized enterprises – and for students, researchers and all citizens. It would contribute to the Europeanisation of Albanian civil society, which is our common goal.
– I should like to advise you that written declaration 38/2006 by Carl Schlyter, Paulo Casaca, Karl-Heinz Florenz, Mojca Drčar Murko and Caroline Lucas on banning seal products in the European Union has been signed by the majority of Parliament's component Members. Consequently, in accordance with Rule 116 of the Rules of Procedure, it will be forwarded to its addressees and published in the minutes of the sitting of 26 September 2006.
Mr President, this spring I went with a group of European journalists to follow the seal hunt. Our car was run off the road, our helicopter was grounded and we were forced to remain in our hotel by an angry mob. Despite all this we managed to witness the cruel hunting of very young seal pups which left many suffering on the ice. Climate change and the receding ice threaten their survival because they need ice cover for their nursing.
Europe is the main market for seal products. I thank with all my heart all the colleagues who signed this resolution. The last time the EU made a reduction in its market for seal products, in the 1980s, it led to a virtual closing-down of the hunt. This demand is an extension of the ban and will finally give eco-tourism the chance to replace mass slaughter.
I urge the Commission to propose legislation as quickly as possible in order to scale back next year's hunt, which will start in March.
I thank all of you very much.
– The next item is the vote.
. – Mr President, ladies and gentlemen, it can be said that this is genuinely a report that is full of new developments. I should like to point out to you that all of the amendments in the report were unanimously adopted at our sitting in June, that we consider data protection to be closely connected with the VIS and the SIS II, and that we therefore need this instrument quickly. We had a moral obligation from the Council. The Finnish Presidency is calling on us to deal with this issue as part of the debate on the future of the area of freedom, security and justice, as provided for at the second September part-session.
With data protection being, as it is, a political priority for our Parliament, I should like the Council to make a formal commitment before our Assembly to swiftly adopt the framework decision and to do everything in its power to involve Parliament in the debates. That is why I am calling on my fellow Members to kindly postpone the vote on this legislative resolution until the next part-session in September.
– Mr President, there are not only people with severe psychotic disorders in the European Union, but also people with a number of psychological disorders. I should therefore like to move the following oral amendment to paragraph 48 so that it would read ‘... believes that the term “treatment” should be interpreted broadly, including the psychotherapy conducted by fully qualified specialists ...’. It does not change much but it adds something that reflects what we face in our societies.
. – Mr President, that is acceptable.
Mr President, I should just like to move a short oral amendment to Amendments 11 and 12. In each amendment, before the words ‘the new Member States’, the words ‘some of’ should be inserted, so that the text reads: ‘in some of the new Member States’. The aim is to be factually correct, since what is being referred to in the two amendments does not concern all of the Member States, just some of them.
. – Mr President, that is also acceptable.
Mr President, ladies and gentlemen, today, we face the third vote on the Budget Regulation within the space of six months, and, in order that no time be wasted, I ask you to vote a rapid response from this House to the Council, which I am asking – indeed, urging – to at last enter into dialogue with this House on the subject of the Budget Regulation. We have left it late enough as it is, and only if we embark upon it now can the Budget enter into force by the required deadline at the end of this year. Only if it does that will the multiannual programmes and their implementing provisions be able to benefit from the simplified procedures in the new Budget Regulation. By its delaying tactics, the Council is making it less likely that it will be possible to draw on grant funds promptly and complete grant-making procedures more simply and without delay. I ask that negotiations be commenced.
– That concludes the vote.
. I voted in favour of this report on the Fisheries Agreement between the EC and the Union of the Comoros. The last time we voted on this subject some years ago I inserted an amendment asking for joint action between the EC and the Union of the Comoros to protect that ‘fish out of time’, the Coelacanth, which, although thought to have been extinct for tens of millions of years, was rediscovered in deep water off the Comoros in the 1940s. As far as I am aware, little was done. I hope this time around real attempts will be made to protect this unique remnant of the world’s deep time.
. I voted in favour of this report on the conclusion of the Partnership Agreement between the Union of the Comoros and the European Community.
The Agreement forms part of the new partnership approach to the external dimension of the Common Fisheries Policy, which the EU is seeking to implement. The objective of the Agreement is to develop and improve fishing conditions in the Union of the Comoros, which should benefit from part of the funding granted by the EU for the purpose of providing new infrastructure and technology that is better equipped for the sustainable management of the country’s fisheries resources.
For its part, the EU will guarantee, in another third country, fishing opportunities that will help keep its long-distance fishing fleet operational.
One sour note is the fact that only now is Parliament being called on to deliver its opinion on the legislative proposal on this Agreement, when the annexed protocol relating thereto was adopted by Parliament itself in October 2005 as part of a separate procedure.
. In light of the conclusions of the July 2004 Council on the new approach to international fisheries agreements, there is a need to retrieve formulas that have disappeared, such as the inexplicably removed joint enterprise scheme, which enjoyed great success in developing the fishing economies of various countries.
Accordingly, it has become essential to adapt the current agreements to the philosophy adopted and enshrined in the conclusions of the 2004 Fisheries Council.
One of the factors that I believe is vital to the success of these new agreements is greater involvement of the authorities of third countries in more environment-focused monitoring of their resources.
I therefore believe that this report should be adopted. That way, the principles enshrined in the Common Fisheries Policy will be upheld.
. Mr President, these fisheries agreements do little more than export our own disastrous policies to the developing world. They are only justifiable in the looking glass world of the Common Fisheries Policy, a policy which has done so much damage to fishing communities, fish stocks and the wider environment within our own waters. Accordingly I have voted against this report.
– Mr President, ladies and gentlemen, we voted for the Ilves report on the stabilisation agreement between the European Union and Albania and believe that only greater integration, and even the urgent incorporation of Albania into the European Union, will be the best response to the problems of the Balkans and also, of course, those of Albania.
The events that convulsed the Balkans in the 1990s should have taught us that the self-interest of nation states is never part of the solution. After Kosovo, the Cham issue is the last major national issue concerning Albanian-speaking peoples. On the Cham question, as in the case of Kosovo, we radicals are among the first in this Chamber to denounce the violation of that people’s rights.
This agreement lays the foundations for a dialogue about the cultural rights of Chams living in Greece and the return of their property; this dialogue must not be based solely on the idea of a confrontation between opposing national interests, but rather on the involvement of Europe and international institutions.
Mr President, corruption, nineteenth-century mafia practices, Islamism ... today, Albania is still suffering the after effects of 50 years of Stalinist dictatorship. Not in any way is it ready to join the European Union, even though, unlike Turkey for example, it does, of course, historically speaking, belong to the European civilisation community. Sound neighbourhood policy should, however, be sufficient to cultivate this historical European tie. This neighbourhood policy should also be sufficient to address the enormous problems which that country is facing and which rule out any prospect of joining the EU. We should therefore not foster any false expectations among the Albanians.
Accordingly, I have voted against this resolution on the Stabilisation and Association Agreement with Albania, on the grounds that it represents a first step – and let us not labour under any misconceptions here – towards Albanian accession, and Europe, as in the case of Turkey, chooses to ignore the opinion of its public.
In spite of its sound references to a social economy, this report, which appears to extol growth, unfortunately has a preponderance of negative features. The public propaganda campaigns it proposes for selling the message that the world community is in need of reform are out of keeping with the times, as are the demands for a more extensive internal market in pursuit of unsustainable growth. There are references identifying the draft Treaty establishing a Constitution for Europe as a means of strengthening social Europe, when the draft Constitution, on the contrary, entailed further steps towards the neo-liberal internal market and military rearmament. In this way, voters are being lied to.
– Mr President, the MEPs from the Czech Civil Democratic Party have voted against the report on a European social model for the future. The report correctly points out that there is no genuine European social model, and yet, significantly, it describes a series of values that we jointly recognise and sets out the problems that each country must resolve in its social policy. The report is a good starting point for future debate, but we do not support the solution that it puts forward. We do not agree with the report’s backing for the proposed European Constitution, which has now been rejected. In our view, the report will lead to restrictions on competition in the social and tax fields, and to a loss of Member State sovereignty over these areas.
Mr President, I voted against the Peneda/De Rossa report on the grounds that the European Social Model is an achievable proposition only if the number of the unemployed and of those living below the poverty line is reduced. What we need to do, , is to take long-term action to address the problems of dismantled social services and of wage dumping, and, in particular, to become clear in our own minds about the fact that a social model cannot be founded upon part-time working and subsistence wages, which is why we need more people in full-time employment and high minimum standards across Europe.
It is the states in which social security provides a strong safety net – of which Austria is one – that are reaching the limits of their financial viability, and that is why it is vital in terms of the survival of the social model and of any country’s workforce that the transitional periods for the labour market, for workers from the new eastern Member States, be strictly adhered to.
– I voted for the report by my colleagues Mr Silva Peneda and Mr De Rossa on the European Social Model, because it is crucial that our fellow citizens understand that European integration provides our ambitions to build a humanist civilisation with a social dimension. Clearly, work remains to be done on the coherence of our sustainable development model bringing together economic growth, social ambition and respect for the environment. This report outlines some very promising initiatives which I support, while being satisfied that, in its wisdom, the European Parliament has rejected the proposal to legislate on services of general interest, since at present it is clear that the time is not right for such a step. I sincerely believe that a fair and balanced social model is a key element of the Union’s economic performance, while, on the other hand, over-emphasis on social policy will destroy economic growth and will in time be counter-productive, as there will be insufficient means to finance social measures. In this matter, let us be clear about the use that we will make of the European Union, and let us not hide the reality from our fellow citizens, and from young people in particular.
. There are many points Conservative MEPs oppose in this report, such as references to tax coordination and to the Constitution which is why I requested separate roll-calls on these paragraphs to make our position crystal clear. It would have been easy to vote against the whole report because of these points alone. However on the plus-side, we had worked hard to include references to the Lisbon Agenda, the completion of the internal market, and the involvement of national parliaments: this is the first time that such points have been accepted within such a social affairs report.
The key to our final vote was the need for reform. My Amendment 1 spelled this out specifically and was readily embraced by colleagues within the EPP-ED Group. In return for our agreement to abstain at the end rather than voting against, the Socialists agreed to let this amendment pass. The prize has been formal recognition for the very first time by the majority of MEPs that the European social model does indeed need to be reformed. This is a real achievement, led by the UK Conservatives. The challenge now is for us to work together to make this happen.
. We are very disappointed that, once again, those who talk such a great deal about a decent European social model have actually adopted a report that, in reality, gives the go-ahead for, and legitimises, a process already under way in a number of Member States, namely the dismantling of high social standards, the scaling back of the rights of the workers and the people to a public, universal and high-quality social security system, and the erosion of universal access to high-quality public services, in areas such as health, education and housing.
We regret the rejection of the amendments that we tabled, in which we registered our deeply held belief that a State with sound social protection based on high environmental, social and labour standards and characterised by progressive taxation and the redistribution of the income and wealth generated is conducive to good economic performance.
We also regret the rejection of our proposal for a macroeconomic framework to support sustainable development, with stronger internal demand that is environmentally friendly and compatible with full employment, in such a way as to deliver economic and social cohesion.
We therefore voted against the report.
In this report, the rapporteurs propose a host of measures that should be taken in order to solve problems relating to employment and social policy. Parts of these proposals may be commendable in themselves, but we in the June List are emphatic in stressing that, in our view, the political areas dealt with by the report should fall exclusively within the competence of the Member States. I reject references to the Constitution, perspectives on the Member States’ tax systems, views on pension reforms and lectures on the action Member States should take in order to achieve increased prosperity.
I share the view in recital N that the Member States should have competence when it comes to funding services of general interest and to taking decisions in this area, but I was forced to vote against this recital because of the reference to the Constitution.
I have thus voted against the report as a whole.
. The Verts/ALE Group supported the final report today on the European social model not because the report is perfect but because it sets down an important marker for Parliament on the importance of the social dimension of EU development.
We regret the continuing emphasis on economic growth without regard to the quality and effect of that growth. The Lisbon process is, for my Group, not the only way forward as it takes insufficient account of the importance of the social dimension in its widest sense – it is not only about employment but about the voluntary and social part of our lives. We regret that the Framework Directive for Services of General Interest did not gain majority support: we do need to find a way to differentiate core essential services provided for the public good from the services we choose as individuals.
However, the report recognises the need for any reform of social systems to be non-regressive and to meet essential needs: a core income is essential to that goal. We hope that this report will be a valuable tool in our discussions with the Council and Commission and that other legislation will protect, not undermine, social Europe.
. – For a long time, Western Europe constituted a model of economic and social success, based on thriving agriculture, powerful industry, dynamic and homogeneous peoples, and solid nation-states that guaranteed their nationals both free enterprise and social protection.
For twenty years, the Europe of Brussels without borders, in collusion with our governments, has been abandoning our industries to competition from the Asian economies, which practice social dumping, letting in more than a million non-European immigrants each year, practising a genuine form of Malthusianism against our farmers and dismantling our social protection systems and our family policies.
We are talking here about widespread social regression, with more than 20 million people unemployed, industrial disintegration, hundreds of thousands of hectares left fallow, European countries in which the death rate is higher than the birth rate and entire regions that are being fragmented. That is a summary of this Europe that the people of France and the Netherlands rejected last year during the referendums on the European Constitution.
Only a Europe of nations, based on the principles that made our civilisation great – the nation, the family and freedom – will enable our continent once again to constitute a social model.
. In voting for the De Rossa and Silva Peneda report on a European social model for the future, Labour MEPs are expressing support for social and economic policies which generate employment, productivity and fairness at work.
Labour MEPs analyse each legislative proposal on a case-by-case basis in relation to their impact on UK business and the workforce. Nothing in our voting for the De Rossa report runs counter to this approach.
Specifically, Labour MEPs believe firmly that taxation policy is a matter for individual Member States and we have voted accordingly in the De Rossa and Silva Peneda report.
. The European social model is in need of reform. The question, though, is how to reform something that is virtually ‘emblematic’ of today’s Europe.
The answer is: without fear.
We must become more competitive and help to improve our citizens' quality of life. We must not flinch, therefore, when it comes to taking decisions aimed at improving our citizens’ lives.
There is no doubt in my mind that one of the most effective measures will be the completion of the internal market.
We must comply with Lisbon to ensure economic coordination measures and employment and social protection policies, which will, in turn, deliver economic growth, increased competitiveness and the creation of more and better jobs, in a sustainable fashion.
Much remains to be done, both here and in our capital cities.
It is not enough merely to announce reforms and to promise more jobs.
It is not enough merely to talk among ourselves. We must achieve our targets on employment, education and training.
A new culture is needed, information must be exchanged, the effectiveness of companies and training must be maximised and a qualified workforce must be made available if we are finally to be able to uphold the social values of solidarity and social justice in Europe.
. The European social model is unique. In the EU we can balance the single market with social justice. We must do all that we can to keep this balance.
. – The Greek Communist Party voted against the report on the European social model, the product of the agreement between the Group of the European People's Party (Christian Democrats) and European Democrats and the social democrats, reveals in the most cynical manner the nightmarish future being prepared by euro-unifying capital for the workers. The political and ideological mouthpieces of capital are developing a huge propaganda campaign, using the problem of unemployment and brandishing threats about demographic ageing and the risk of collapse of social insurance systems in order to present the 'reform' of existing social protection systems as an urgent necessity. The promotion of capitalist restructurings, within the framework of the Lisbon Strategy, calls for the complete dismantling of all the rights (which, of course, were also below the level of grassroots needs) won by the workers through the fight of the workers' movement and pressure from the existence of the socialist camp. Thus, the greatest possible exploitation of the working class is being promoted through the full deconstruction of employment relations and the spread of flexible forms of employment, the dismantling of pension, healthcare, welfare and social protection systems (unemployment protection, maternity protection, housing and so on) and the abolition of free state public services. The only thing that will remain in place will be the lowest possible level of protection from absolute impoverishment, in order to avoid social uprisings.
– Mr President, I also voted against the Bowis report, my reason for doing so being that we really should not be surprised at the increase in mental illness. People are under constantly increasing pressure at work and at school, and this stress means that we do not perform at our full capacity.
Improved psychoactive medications can at best address the symptoms but not the causes. It will be more helpful to build up European people’s feelings of self-worth by communicating to them our authentic, real and Christian fundamental values. That those who have deep roots in family-mindedness, patriotism and their national identity are less prone to mental illness is not a matter of doubt.
– Mr President, ladies and gentlemen, I voted for the report on acknowledging the importance of mental illness in Europe, the rapporteur of which is my friend John Bowis, who alone has ensured that this important topic will be addressed in the best possible manner.
Mr Bowis’s fame has spread throughout Europe. An admirer of his by the name of Silvana Moggi has come from Italy, specifically from the town of Salsomaggiore (the town where Miss Italy was elected), to be here in the gallery because she wanted to be present when her great idol John Bowis presented his extremely important proposal for debate, so that all of us in Europe can be treated in the best possible way even when we have the misfortune of having mental illnesses and not just physical illnesses.
I voted in favour of the excellent report by Mr Bowis on the motion for a resolution of the European Parliament – towards a strategy on mental health for the European Union. One out of every four people will suffer from a mental health problem during their life. Physical and mental weaknesses increase with age, and this is linked to longer life expectancies. In a world which is becoming more complicated under pressure from enormous, dramatic and rapid changes, we are faced with the collective challenge to understand, prevent and treat mental health problems while avoiding the stigmatisation, rejection or, worse still, contempt, of sufferers. The European Union must offer an example by guaranteeing its citizens a mentally healthy life. In this regard, I am proud to belong to a Member State, France, which, under the leadership of President Jacques Chirac, has always implemented the most lucid, ambitious and, ultimately, humane policy on the treatment of mental disabilities.
. Mental health is an extremely important issue for each of us, whether we are sufferers, carers or service providers in this field. The role of legislators in this area is even greater as we in the EU and Member States can with consultation and partnership create a better and brighter future for sufferers, family and carers.
For too long mental illness has not been at centre stage in our legislative process and, as is clear from the Commission’s Green Paper and its startling findings, public consciousness through more informed communication is slowly coming to realise that mental illness and its consequences affect the core of our population. 25% of the EU’s and Ireland’s population experience at least one significant episode of mental ill health during their lives.
It is time to react! I warmly welcome this Green Paper as a European debate-launcher on learning disabilities, major depression, suicide, imprisonment of suffers and the affect of inappropriate imprisonment so that Member States can share research and best practice for the benefit of our citizens.
Since the 1980s Ireland has advocated a policy of de-institutionalisation, aiming to develop a modern mental health service via a community-based system, promoting mental health, giving the mentally ill as independent a life as possible and providing comprehensive healthcare, moving away from psychiatric hospitals.
The mental health of the population of each Member State is an issue that should be dealt with exclusively at national level. There are no reasons why the European Parliament should have views on what appropriations should be granted to the mental health world and on what measures should be taken in this area. The proposal that the Commission should establish a Mental Health Coordinating and Monitoring Group is just one of several unnecessarily detailed and expensive proposals. I have thus voted against this report.
. The report has many strong points with respect to mental health issues concerning women and children.
That is why we give our support to the report.
However we do want to stress that, in principle, measures and decisions with respect to healthcare are within the competence of the individual Member States.
. Mr President, I warmly congratulate our Rapporteur on this report, which highlights often painful lack of progress in dealing with mental health issues across the Union. Too often mental health is the Cinderella of our health services, yet the implications of poor mental health are a drain on all resources as well as personally disastrous. I welcome the conclusions of this report and am very happy to support them.
. Mental health has for too long been ignored and neglected. The report today, although an own-initiative report, allows mental health to be placed on the European political agenda. I welcome this debate.
. – The CFP no longer meets the expectations of Mediterranean fishermen. That is why I welcome this plan, which includes several positive guidelines: a crucial reduction in costs and constraints for the fishermen; a revision and harmonisation of the control and monitoring provisions, under the auspices of the Community Fisheries Control Agency, which is something that Mediterranean fishermen, who all too often feel ‘harassed’, have been specifically waiting for; and closer involvement for those working in the sector in the definition of the guidelines (management of fishing efforts, control measures and catch limits), which echoes a strong demand that I am voicing at the European Parliament on behalf of Mediterranean fishermen.
I also support Parliament’s request to play its full role by denying the European Commission the opportunity to decide on ‘technical measures’ by itself. The fishermen know only too well how these ‘technical measures’ have a direct and immediate impact on their activity.
I will therefore vote in favour of this report, even though I would have liked it to have gone further in terms of demanding a specific plan for Mediterranean fisheries. I, for my part, will continue to wage this fight at the European Parliament, alongside the fishermen from my region.
. I fully endorse the objectives set out by the Commission, namely the action plan in priority areas such as conservation policy and the monitoring of fishing activities.
This proposal is, to my mind, a vital factor in adapting the CFP to the current reality of fisheries in the EU. Among its key points are the following: the frontloading (prior consultation at an early stage) of the institutions directly or indirectly involved in the assessment of fisheries resources, that is to say consultation with the Regional Advisory Councils and the Advisory Committee on Fisheries and Aquaculture; more frequent use of impact analysis of measures that may be implemented; and the revision of the legal structure of existing provisions with a view to making texts clearer, more consistent, more understandable and easier to read, deleting obsolete provisions.
I should also like to highlight the need for the Commission to extend its process of improving the procedures as regards the partnership agreements, more specifically the process of monitoring and implementing those agreements.
I shall be voting in favour of this proposal.
The June List has on numerous occasions made it clear that we oppose the Common Fisheries Policy. We believe that the EU’s destructive and immoral fisheries agreements should be abolished. I am highly critical of paragraph 22 of the report, which points out the importance of Community aid for funding technical facilities on fishing vessels.
However, the report emphasises the value of increased flexibility, clearer legislation, simplified rules and the need for increased consultation with parties affected. These objectives are commendable. I have thus voted in favour of the report.
. In view of issues relating to the multiplicity and the readability of Community legislation on the Common Fisheries Policy, it is crucial that this legislation be improved and simplified.
The simplification of procedures, clear and comprehensible wording for all interested parties, the allowance of sufficient time between the adoption and implementation of legislation and, too, the assessment of its economic, social and environmental impact are issues that must be thought through clearly in the interests of transparency and fairness in implementing legislation.
This process must not, however, act as a pretext for trying to undermine what has been regulated, and there must be monitoring on the part of national parliaments, the European Parliament and the sector and its organisations representing the workers.
The fact that we accept that the process must be simplified does not automatically imply that we agree on the content of the Common Fisheries Policy; indeed, we have some serious objections. For example, the rapporteur advocates a Community inspection system. We are opposed to this because we feel that it should fall to the Member States, as part of sovereignty over their exclusive economic area. Furthermore, we fail to understand the rapporteur's concerns as regards extending the principle of the Member States being able to adopt conservation and resource management measures in their waters beyond 12 nautical miles.
. I voted in favour of the amendment, which would have allowed ACP countries to opt out of fisheries agreements, if they considered such agreements to be harmful to their interests.
Simplification of the Common Fisheries Policy is an attractive notion, given the centralised, cumbersome and often secretive processes under which management decisions are made.
My view, and that of many Scots, is that the CFP should be concerned with the market in fisheries products, but that control and management of the resource and of catching opportunities should be returned to Scotland.
. – The plans are coming thick and fast, the European Fisheries Fund is replacing FIFG, the advisory committees are multiplying, and the Community Fisheries Control Agency is developing its activities, but none of that is leading to an improvement in the fishermen’s work situation. European legislation is in the process of killing off fishing and French fishermen just as agricultural legislation is going to force out our farmers.
Two key problems have been overlooked in this report, even though, in the long term, they will determine whether or not the French fishing fleet stays: the unfair competition from non-EU fishing vessels that do not comply with all of the restrictions imposed on our fishermen in matters concerning legislation, control and monitoring, and the cost of fuel ever since Brussels called on France to do away with the fund for the prevention of risks to fishing, or fuel fund.
The legislation certainly needs to be simplified, but that will do nothing to improve the situation of our fishermen. Once again, the European Commission is taking them for a ride, if I may say so. There now remain only 5 500 fishing vessels. How many will remain in 2010 with the new Common Fisheries Policy?
. It is undeniably important that the rules on the Common Fisheries Policy be simplified. Accordingly, I welcome the measures put forward in this proposal aimed at addressing the lack of clarity of the existing texts and at making the wording simpler, as this would bring the interested parties closer together and would lead to the fisheries sector identifying more closely with the legislation.
In spite of the numerous calls that have been made, fishermen continue to have difficulty in terms of their awareness and understanding of the Common Fisheries Policy. It needs to become easier both to understand and to implement.
I welcome the gradual adaptation of new technologies on board fishing vessels and the undertaking to grant Community aid for the development of these technologies and the specific training required.
These measures will bring benefits for both the fishing community and consumers.
I also feel it is necessary to clarify the processes for administering fishing authorisations outside Community waters.
. Mr President, the Common Fisheries Policy has done so much damage to fishing communities, fish stocks and the wider environment within our own waters it is incapable of meaningful reform and should be scrapped wholesale. However, even minimal progress remains progress and this report does contain some useful suggestions, so I have supported the report while protesting that it does not go nearly far enough.
. Although I believe more work needs to be conducted on third-party fish agreements, I cannot on this occasion support Amendments 1 and 2. Both amendments go outside the objective of the Action Plan.
. Mr President, these fisheries agreements do little more than export our own disastrous policies to the developing world. They are only justifiable in the looking glass world of the Common Fisheries Policy, a policy which has done so much damage to fishing communities, fish stocks and the wider environment within our own waters. Accordingly I have voted against this report.
. – The European Parliament is giving its verdict today on two fishing agreements that are of importance in relation to the Indian Ocean: one with the Republic of Seychelles and the other with the Republic of the Comoros.
These agreements, which are scheduled to last for six and seven years respectively, on a renewable basis, have the following objectives: economic, financial, technical and scientific cooperation in the fisheries sector; the laying down of conditions for Community fishing vessels to access the territorial waters of the Seychelles and the Comoros; and the setting up of partnerships between companies with the aim of developing, in the common interest, economic activities coming under the fisheries sector and any activities related thereto. A financial contribution will be paid to the Seychelles and the Comoros in return for the exploitation of their fishery resources.
As an elected representative from overseas who is aware of the role of fishing in the overseas economy, and particularly that of Réunion, I am pleased that Europe is helping to establish both a responsible form of fishing in the Indian Ocean and the sustainable exploitation of its fishery resources. That is why I voted in favour of these two agreements.
Before moving on to the next item, I have a communication for the House. You will recall that we have occasionally had disagreements over how to interpret Rule 166 of our Rules of Procedure and that certain Members thought that the Presidency was not applying it properly, since it was not giving the floor for points of order that did not refer to the issue that was being debated at that moment.
In fact, Rule 166 does not specify clearly whether the point of order for which the floor is given must refer to the issue being debated or to that day’s agenda, or whether it can refer to any other issue. Nevertheless, the President’s view is that common sense should dictate that the floor should only be given on the subject being debated and not any other issue.
Nevertheless, in order to clear up the argument that had arisen on various occasions in the House, I requested the opinion of the Committee on Constitutional Affairs and, in its reply, it proposes the following interpretation of Rule 166: ‘Requests for the floor to comment on the application of the Rules of Procedure shall refer to the item being debated at that moment. The President may give the floor in relation to other issues at the appropriate time; for example, after the debate on an item on the agenda or before the sitting is suspended.’
It is therefore clear that, from now on, Rule 166 should be interpreted as common sense dictates and that it may only be invoked for the purpose of commenting on the application of the Rules of Procedure relating to the item being debated at that moment. I would point out that the Committee on Constitutional Affairs’ interpretation will be considered adopted unless it is contested before the Minutes of the present sitting are approved.
The next item is the Council and Commission statements on the situation in the Middle East.
. Mr President, the latest Middle East crisis in the summer is the first in which the European Union has become the international actor on which the greatest hopes and expectations have been placed, in particular by the Lebanese people and government but also, more widely, throughout that region.
I am pleased to say that the EU has managed to live up to those expectations and to play an important, and even leading, role in putting a stop to the hostilities, in keeping the ceasefire and in the efforts made to move forward the political process needed to consolidate the peace.
In August, the General Affairs and External Relations Council held two extraordinary meetings. In our meeting on 1 August, we managed to reach an agreement on the conclusions. This was done in a very constructive atmosphere, contrary to some totally misleading press reports. The substance of those conclusions subsequently became the basis for United Nations Security Council Resolution 1701 which brought a ceasefire, outlined the political agreement needed to restore the full integrity and sovereignty of Lebanon and created the new UNIFIL Mark 2 force needed to ensure implementation of the resolution.
It was not the EU’s fault that it took so long for the resolution to be passed, while every day the conflict brought more unnecessary civilian casualties, suffering and devastation without anyone coming any nearer to fulfilling either the political or military goals for which they were fighting. Indeed, the central lesson to be learned from this conflict is that there are neither military nor unilateral solutions to any of the outstanding issues and conflicts in the Middle East.
The role of the EU Member States has remained central since the adoption of Resolution 1701. At our second extraordinary Council meeting on 25 August, in which the United Nations Secretary General Kofi Annan also participated, we were able to ensure that UNIFIL can and will be brought up to strength and deployed as the EU Member States responded to the United Nations request by contributing up to 7000 troops. Also at that meeting it was confirmed that France, and from next February Italy, would have responsibility for leading the operation.
UNIFIL is not an EU operation and it is important that other members of the United Nations, including, in particular, many Islamic countries, are contributing to the operation. Already, the first Italian and additional French troops have been deployed.
There is a need to move troops into the area quickly in order to avoid a security vacuum while the IDF withdraws and the Lebanese armed forces gradually deploy into southern Lebanon. In order to restore peace and security, UNIFIL’s mission is to ensure the withdrawal from southern Lebanon and to help the Lebanese Government and army to extend their authority to that area and to all of Lebanon. While the Lebanese Army is to carry out the disarming of Hizbollah, UNIFIL will also have an important task in ensuring the delivery of humanitarian aid, monitoring the ceasefire and being ready to respond if anyone tries to break the peace.
The ceasefire has, notwithstanding some deplorable incidents, been respected. The Lebanese Government remains united and all the political parties, including Hizbollah, have pledged their support for Resolution 1701 and the political agreement it incorporates.
The role of the European Union in terms of humanitarian aid and the early recovery and reconstruction of Lebanon has been remarkable. The Donor Conference in Stockholm last week was a major success. The European Union’s humanitarian aid response has been swift and significant. The total humanitarian aid pledged or effectively granted by the European Community and Member States is approximately EUR 330 million, i.e. over a third of the total pledges made in Stockholm. We are already in a position to focus more on early recovery and strengthening local capacities.
All our efforts – the political agreement, reconstruction and support for the integrity and sovereignty of Lebanon with the presence of a strong UNIFIL – are vital for peace and stability in that country. It is also crucial that outside actors and neighbours support this. For that reason, we must be prepared to engage Syria, which can either be a constructive partner or a spoiler. That will also determine the future of the EU’s relations with Syria. In my own contacts with Syria, as in meetings with others, we have welcomed Syria’s stated intention and readiness to respect Resolution 1701 and lend support to its implementation and, moreover, also to be constructive in a comprehensive Middle East peace process.
For all of us in the Council, it has always been clear that there cannot be any sustainable stability and peace in Lebanon, or elsewhere in the region, without a return to the peace process between Israel and Palestine that is based on the roadmap and its goal of the two-state solution, with Israel living in peace and security with an independent and viable Palestinian State as its neighbour.
Unfortunately, many aspects of the roadmap have, and continue, to come under attack. Deadlock has existed since the Palestinian elections in January, which our election observers, led by your colleague, Ms De Keyser, unequivocally assessed as free and fair.
In order for the peace process to continue, it is vital that the people and constituent parties of Palestine remain committed to non-violence, the recognition of Israel and to putting a stop to all terrorist activities. We have had an uncertain situation in which the international community has had to suspend its direct assistance to the Palestinian Administration while trying to ensure that the humanitarian needs of the Palestinians are met and their access to education and medical services is maintained. That has been the difficult task of the Temporary International Mechanism set up by the EU at the request of the Quartet, and it has not been made any easier by Israel’s refusal to the release tax and customs receipts now amounting to over USD 500 million that are due to the Palestinian Administration.
However, as its name suggests, the Temporary International Mechanism is only an interim device. We need to break the deadlock. We need to have all the abducted Israeli soldiers, the arrested Palestinian legislators and members of the Government, unconditionally released. We also need, above all, a broad-based Palestinian Government that is fully committed to respecting all the commitments entered into by the Palestinian Administration and which can act as a credible partner with which no one can refuse to negotiate.
We do not need to reinvent the wheel for the peace process. All the requisite elements are well known and are to be found in the roadmap and other documents. But putting these in the right order remains a challenge.
At our discussions at the Gymnich held in Lappeenranta last week we were in full agreement that the EU must now take an active role in initiating a return to the peace process. However, no matter in how united, cohesive and effective a manner the EU acts, it is obvious that we cannot achieve peace through our efforts alone. We need to work closely with all our partners in the Quartet, and in particular with the United States, as well as with the Arab league, whose renewed determination to engage in the process is to be welcomed. Above all, we need, of course, to urge the parties themselves to come to the table and seriously engage in negotiations.
For a long time people in the region have wanted nothing more than peace and security, and they have become increasingly frustrated by their leaders’ inability or even unwillingness to deliver this, thus fostering a climate which has allowed extremism to thrive. It is therefore necessary for the EU and others to entice, cajole, push and pressure the parties and to be prepared, where and when necessary, to engage on the ground as well. The EU is already doing that, with the approval of the parties, in the EU BAM Rafah mission and the EUCOPPS mission in the territories. Unfortunately, the Rafah and Karni border crossing points have effectively been closed for the past few months and Israel has not responded to our repeated approaches to have them re-opened.
In the future, we may also need to take on other new responsibilities as part of the quest for peace. The need for a new international conference on the Middle East has been put forward by many. There is much support for that idea in the Council, but there is also recognition that this is not something that can start immediately, before the parties have agreed to come to such a conference and before there is the prospect of such a conference bringing positive results that can further the peace process.
The Council will stay centrally engaged in the Middle East peace process. We have made it clear that the High Representative, Javier Solana, has the full support and mandate of the Council, working together with the Presidency and the Commission, to do what needs to be done and to meet with whomsoever is appropriate in order to get the Middle East Peace process working and keep it working until we have reached a comprehensive peace settlement.
. Mr President, the conflict in Lebanon, the violence in the Palestinian Territories, the suffering of civilians in northern Israel: these past months the prospect of a comprehensive peace has seemed further off than ever, and yet, paradoxically, these conflicts – especially the misery suffered by ordinary Lebanese, ordinary Israelis and ordinary Palestinians – have once more highlighted the need for a negotiated regional solution. They are a stark and cruel reminder that security and stability cannot be imposed unilaterally without dialogue or diplomacy. This is a moment of distress and suffering in the Middle East, but I believe it is also one of opportunity, and we have to seize that opportunity.
It is specifically by mobilising the very considerable resources of the European Union, from the political and security to the technical, economic and financial, and by deploying them in close cooperation with the rest of the international community, that we may be able to put the peace process back on its feet.
As the President-in-Office said, the European Union is playing an unprecedented role. Europe is fully engaged with Lebanon and determined to play a strong role in supporting the implementation of Security Council Resolution 1701 and in finding lasting peace for the region. EU Member States are making a decisive contribution to the expanded UNIFIL peacekeeping force in support of the rapid extension of the Lebanese Government’s authority throughout Lebanon. The European Union is at the forefront of diplomatic efforts to remove the continuing air and sea blockades of Lebanon.
From the outset of the conflict, the European Commission has been very active on the ground, supporting our partners and their people when they most needed us. Over the past six weeks, the Commission has mobilised and coordinated a very important European response to the urgent needs caused by the conflict. From the second week of the conflict onwards, we provided rapid humanitarian assistance. I was glad and grateful to learn that Parliament had agreed to our request to mobilise further resources from the emergency reserve. This will allow ECHO to continue its action in support of essential early recovery, notably for water, sanitation and housing, thus bringing our total humanitarian support to over EUR 50 million.
The Commission also helped to coordinate and support evacuation efforts, providing EUR 11 million in support of the evacuation of third-country nationals caught up in the conflict, in response to a request from the Foreign Minister of Cyprus to provide urgent assistance to help launch this operation quickly.
On the ground, the Commission also played an important role in assessing the situation and setting up the first coordination exercise among donors. We are already working with the Lebanese Government, as well as with the United Nations and the World Bank, to ensure that in this post-conflict phase this coordination will be led and informed by the Lebanese themselves – it is a question of ownership.
The Commission has also responded to the environmental disaster and has supported the Lebanese Government through the Community Civil Protection Mechanism in order to tackle the huge environmental damage. Now we are working to assess and to address the needs relating to the reconstruction of Lebanon with a view to restoring its infrastructure, and promoting economic recovery, social development and political cohesion.
Last week at the Stockholm Conference, I announced a package of EUR 42 million to support early recovery until the end of the year. This brings the Commission’s contribution so far to just over EUR 100 million. I believe the European Commission has shown that it is ready to act and to act quickly.
The European Union’s contribution to meeting specific and immediate needs is crucial in order to support the implementation of Security Council Resolution 1701 and to support a lasting settlement to the conflict between Israel and Hizbollah that has for too long destabilised Lebanon and also threatened Israel. The Middle East needs a strong, sovereign, unified and politically independent Lebanon, able to consolidate the fragile peace that has returned and to contain the very real risk of spill-over of tension that remains.
The Lebanese population must also feel the tangible benefits of the cessation of hostilities. A Beirut-driven reconstruction process will help to strengthen the role of the Lebanese Government. For this, and in order to really start the reconstruction phase, the lifting of Israel’s air and sea blockade is crucial. I join again with Secretary-General Kofi Annan in calling for its immediate removal.
Over the longer term, the international community must remain engaged, with a focus on supporting institutional recovery and promoting Lebanese state-building efforts, including those undertaken via the national dialogue. That means pursuing the political, social and economic agenda already outlined in the EU Lebanon Action Plan. It is not an exaggeration to say that the measures we identified together before the conflict are now more important than ever.
We must also work collectively with our Lebanese counterparts to ensure that conditions for long-term stability are met, including removing the ambiguity surrounding the disarming of Hizbollah – which can only realistically be achieved as part of a process of political integration – and clarifying the status of the Shebaa farms.
We must not lose sight of the broader picture across the region. While international attention was drawn to Lebanon, the violence and suffering continued in the Palestinian territories and Qassam rockets continued to fall on Israeli towns and villages. I was in Israel with the Finnish President after the Rome Conference. We went to Haifa, where there was constant danger from rockets.
In the Palestinian territories, in order to avoid further escalation we need a return by the Palestinian militants to the ‘calm’ that held for most of 2005, the release of hostages, detainees and prisoners, as well as progress on basic issues of movement and access, which, as we know hold the key to Palestinian economic recovery and to the creation of a viable Palestinian State. This should start with the rapid re-opening of the Gaza crossings, in particular the Rafah border, supported by the EU border assistance mission. The Commission is, in principle, ready to take further action to upgrade the infrastructure and strengthen capacity on the basis of the access and movement agreement of last November.
The context must be our long-standing aim of building up the institutions of a future Palestinian State, working with the Palestinian Authority, which in turn means that the EU should be ready to respond pragmatically to the formation of a Palestinian national unity government. I repeat that we will engage with any government ready to work for peace through peaceful means.
We must not and we do not forget the plight of the Palestinian people. We have, as you know, via the temporary international mechanism, ensured access to clean water and sanitation in the Gaza Strip. We kept hospitals and healthcare centres going through the summer and we have now also provided social allowance payments that have benefited more than 600 000 Palestinians directly and many more indirectly. But with the continued political stalemate, closures and also frozen fiscal revenues, the TIM can only provide temporary relief. We cannot go on much longer like this. We must seek ways to improve access and movement to get Israel to unblock the withheld Palestinian revenues that now amount to EUR 500 million and to get the Palestinian Authority to ensure public order and security. We owe it to the parties and they owe it to their own people.
The rapid escalation of violence this summer produced no victory, only victims. We see once more the failure of military action to resolve the long drawn-out conflicts of the Middle East.
Yet the status quo – which includes the slow chipping away of the credibility of a two-state solution, continued occupation and endemic violence – is itself a recipe for instability. It is also a recipe for interference by third parties and radicalism, fuelled by injustices, either perceived or real.
There is, then, really only one choice: we need to renew the political perspective upon which the peace process depends, including for example our position on the primacy of the 1967 borders. We must do everything possible to bring all the parties back to the negotiating table. By focusing on some concrete and pragmatic measures that can bring about some positive and tangible results, we can help to create the appropriate climate and facilitate a re-engagement between the parties.
Decisive action is needed to get the parties back on track towards a negotiated peace. I have called for an early meeting of President Abbas and Prime Minister Olmert. I hope they can address the issue of hostages and detainees, as well as other pressing questions of violence, access and finances.
It is time for Israel and Lebanon to establish channels for dialogue, and for Syria to be brought back into the equation, as they show readiness to play their part in the implementation of the relevant Security Council resolutions. Iran must also take its responsibility and demonstrate its readiness to contribute to peace and stability in the region.
Many ideas have been floated on a comprehensive approach to peace in the Middle East. The Arab League initiative in particular deserves our full attention. At the Gymnich meeting last weekend, many voices called for greater EU leadership in the Middle East. I believe they are right. We have to turn the tragic events of this summer into an opportunity for a long-term settlement of the still open conflicts in the region. Our credibility, and that of the Quartet and the UN, is at stake.
. – Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, none of the world’s regions has had so much suffering to endure, and over so many decades, as the Middle East, and those who bear the brunt of it are the people who want nothing more than to live in peace. Terrible consequences ensue from the abduction and killing of soldiers; innumerable civilians fall victim to the bombardment of real and supposed military targets. For decades, the violence has been spiralling out of control in an unending vicious circle.
I would like to say, Mr President, how grateful I am to you for calling the group presidents to two meetings over the holiday period, and I would like to thank you, Mr Tuomioja, and you, Commission Ferrero-Waldner, for what you have done, as well as the High Representative Mr Solana for his own.
We, in the European Union, know that a military solution is impossible in the Middle East, that any solution must be political if it is to bring peace, and that peace must first be established in the minds of those who exercise responsibility. At the same time, though, we affirm that a military presence can help to create the conditions for peace. Here in this House, we have for many years been debating European security policy, and those who can remember back twenty years can recall wishing – while, at the time, thinking it impossible – that we could, by now, have moved on from asking ourselves whether we would intervene militarily to thinking about how we would do it. Europeans such as ourselves can derive some encouragement from this, as we proceed down the road of taking on responsibility; it can confirm to us that this is the right way to go, that we must accept this responsibility and that we do want to.
What are we aiming for? What we are aiming for is a sovereign Lebanon; we see it as unacceptable that Lebanon should be subject to control, be it direct or indirect, from Syria or Iran, and, where the part played by Iran is concerned, its influence has to be considered in the context of its nuclear programme. Hizbollah is not only a political organisation, but also a military one. Those who seek democracy in the Middle East must take note of the fact that Hizbollah’s presence in parliament and government is something that has emerged from elections. It is not, however, acceptable that there should be a state within a state, or that a political party should, by maintaining its own militia, interfere with the effectiveness of the government and armed forces of a sovereign Lebanon. That is why the peace process must, among other things, resolve the issue of how Hizbollah is to be disarmed. The primary competence must be political.
Israel’s response has brought it criticism from many quarters, and I admit that I too, at one time described it as disproportionate, but I do also want to say that I very much respect Israel for considering, in a free and democratic debate, the question of where it went wrong, both politically and militarily. I wish those states that are Israel's neighbours would be as self-critical in a debate of a similar kind. If the other states bordering upon Israel can be as self-critical, then the Middle East will have moved closer to democracy.
Perhaps I – as a European, a German, and one born of the post-war generation – might be permitted to say how deeply moved I was to hear the Israeli Prime Minister say that a German contribution to the peace effort would be welcomed. That is something quite utterly novel, the like of which was unthinkable before, and so it is right that the Federal Republic of Germany, too, together with its friends in the European Union, should make its own contribution.
I was deeply moved by that. The people of Palestine are equal in dignity to the Israelis or to Europeans such as ourselves, and they are entitled to live within secured borders. We appeal to all the interested parties in Palestine, to Fatah and to Hamas, to form a real government of national unity and thereby play their part in making peace.
We Europeans find ourselves – and perhaps for the first time ever – in a new situation in that we are not only providing the humanitarian aid that matters so much to people, but are also, as part of the Quartet, helping to shape their future, which is what I urge all those involved with the Quartet to join with the European Union in doing.
Let me conclude by saying that the Group of the European People’s Party (Christian Democrats) and European Democrats, regarding as it does human dignity as the foundation of each and every policy, calls on everyone in the Middle East and in the Arab and Muslim worlds not to exploit young people as so-called martyrs, imperilling their own lives and the lives of others, but instead to enable them to live in their own countries under decent conditions and make their contributions to society, to respect human dignity and the value of human life, and then we can stand alongside these peoples and their governments.
. Mr President, ladies and gentlemen, I wish to thank the President-in-Office and Commissioner Ferrero-Waldner for what they have said. There lies, I believe, in the crisis and in the attempt at a solution – which they have described and which must now be organised – an historic opportunity for Europeans and for the Member States of the European Union, and not for them alone – as Mr Tuomioja is right to point out – for others, notably Islamic states – must also make their own contribution, but the opportunity for the Europeans who are involved is a unique one.
I would put it in yet another way: there is not only a unique opportunity, but also a unique obligation, to do something practical, now, to bring about peaceful solutions, for it has to be said – and it has to be said here – that the USA’s solutions for the region have failed utterly, and that their failure is one of the causes of the present crisis. That is why we Europeans are under an obligation to make the attempt now to help bring about a solution.
Our contribution cannot be merely military but it must have a military dimension to it, among the various others that are necessary in the region. What is needed is an overall concept, including military action on the basis of international law, humanitarian action and diplomatic activity, which does not overlook the core issue of conflict in the region, that being the need to resolve the Palestinian conflict, which is the cause of instability across the region.
Let me now set out some of the things that we Socialists regard as fundamental and necessary in terms of this overall concept. This is indeed, above all else, about Israel's right to exist. We European Social Democrats are in no doubt about the fact that the existence of Israel is at the heart of our policy, and we oppose all those who jeopardise it.
In the present situation, though, we also have to support Lebanon, which, once its civil war was over, was on the right road towards becoming a stable, secular democracy. Since that has, to a great extent, been brought to nothing, let us help the Lebanese people to get back to where they were before the military conflict, when the whole region had so many reasons for hope.
We also have to build up Palestine, and the primary objective here must be the provision of humanitarian aid in what is a tragic situation. What I can say, on behalf of us Social Democrats, is that dialogue with all the forces in Palestine can no longer be evaded; it is necessary and indispensable.
We must promote and build up the structures of civil society, for it is with them, and with all the forces that favour dialogue – particularly dialogue between cultures and religions – that we must be partners.
What is needed in the region – as previous speakers, including Mr Poettering, have indicated – is not the questioning of one another’s right to exist, but respect: respect for other values, values that may be religious in origin, but are nonetheless constructive and respectful of human dignity, respect on the basis of what we stand for, of our Western values. We should not make Islam into some sort of hate figure; Islam is a religion professed by almost a billion people around the world, and we must not allow them to be seen in the same light as a bunch of crazed terrorists. That would be a fatal error. That is why dialogue between cultures is so important.
One thing I do think is important is that the prisoners should be released, and that must happen now. It is now that the parties to the conflict must keep their word, for what is needed is the sort of action that builds trust, and that is not an empty concept. Right now, in the situation we are in, that sort of action is indispensable – small steps, understandable steps, steps towards trust, and they include the release of prisoners and the involvement of all the forces in the region. All the states – not least, and including, Syria – need to brought in.
I would not wish to deny that there has, here in this House – and, indeed within our group – been much disappointment about the things that have been said over recent weeks in Syria and elsewhere. The thing is that Syria is needed if the problem is to be resolved. If Syria is willing to engage in constructive dialogue with us, then I call upon them to indicate their goodwill by resuming the dialogue that has already tentatively begun, and to make it possible for us to address, albeit perhaps in small ways, with matters such as border issues, and to demonstrate to us their readiness to return to the negotiating table.
Let me point out, with reference to this, that, even when the Cold War was at its height, the two sides, with all their differences, were still able to talk to each other through the Conference on Security and Cooperation in Europe, which we had set up. Why should we not resurrect the idea of a Conference on Security and Cooperation in this region, one that would bring all the parties to the table, not only the countries of the road map – by which I mean us Europeans, the United Nations, Russia, and the United States – but also the states in the region, the Arab League, and Syria as well? This is something it would certainly be worth thinking about.
I do agree with Mr Poettering when he says that nothing in the world can justify targeted terrorist acts. Such terrorism, such blind destructive rage, is no more and no less than the outward face of a contempt for humanity that is always destructive in its effects. Nothing can justify any kind of terrorism, and that is why it is our common task to fight against it.
Mr President, this summer’s conflict has claimed the lives of over 1000 people, the vast majority of whom were innocent civilians. It has reduced much of Lebanon to rubble. If the situation teaches us nothing else, it must teach us to look forward, rather than back.
We should waste no time in deploying the 7000 troops that the Union has pledged to UNIFIL to stabilise the situation in southern Lebanon, to cut off the flow of arms and to support the humanitarian effort. We must, however, clarify UNIFIL’s mandate to turn the UN resolutions into reality on the ground.
And of course we must go further. We must speak with one voice. We must, in the short term, demand the immediate lifting of Israel’s air and sea blockade of Lebanon. We must demand the lifting of the blockade of Gaza and we must help to establish an effective Palestinian Government.
In the medium term, while condemning terrorist acts we must bring Hizbollah and Hamas in from the cold and engage them in a dialogue for the establishment of a democratic framework. We must set up an independent inquiry into the civilian deaths caused by all sides in the recent conflict and, as Kofi Annan has pointed out, it will not be through the barrel of a gun, but thanks to dialogue and compromise that Hizbollah will put down their weapons and negotiate a long-term solution.
We have long-term tasks too. If we are to raise a new generation that is not steeped in fear and intolerance, we must build institutions that will ensure peace in the long term. When he was President of the European Commission, Romano Prodi talked about setting up a Euro-Arab development bank, jointly financed and managed by both sides. We must look, too, at a security organisation along the lines of Mr Fogh Rasmussen’s proposed conference on security and cooperation in the Mediterranean, which Mr Schulz has quoted. We must look at how we can tie in, with a proper immigration policy, all of the countries of the Mediterranean basin. And we must oversee all of this through the Euro-Mediterranean Parliamentary Assembly in which you, Mr President, have invested so much political – and no little financial – capital. Let us learn from Einstein when he told us that peace cannot be kept by force, only achieved through understanding.
Mr Tuomioja, you spoke about the European Union’s remarkable achievement and its major success. I commend the work you have done, but let us not exaggerate. It is a crisis that has driven the European Union to the position it is in, though something Michel Barnier has called the . The Union does not have the European constitution that it needs and which would have equipped it far better to deal with this situation. We are deploying European forces but this is not an EU force, even if – thank heavens – it is a coalition of the coherent.
In terms of democratic decision-making we are running on a wing and a prayer. After your meeting in Lappeenranta on 25 August, Mr Solana said that this was the most important decision taken by the EU for many years. If that is so, then why is Mr Solana not here, telling us about it and telling us about the conditions surrounding this conflict? He has a mandate, but of what kind?
When we asked we were told that the rules of engagement for the forces were: ‘a matter strictly between the United Nations and the troop contributors’. We were told, therefore, that this was not a European matter. It is absurd that Mr Solana is not here to talk to us about the rules of engagement for this conflict!
The danger is this: the European public at large believe that Europe has responded to the crisis. If things go wrong and we have large numbers of young men coming back home in body bags, people will want to know who in Europe is responsible. Somebody will have to take the political responsibility.
Please, President-in-Office of the Council, get Europe’s common foreign and security policy together so that we are not faced with that kind of situation.
In conclusion, we should give two cheers for Europe: one for Louis Michel’s rapid action and one for Romano Prodi’s courage in coordinating our efforts to deal with this problem. We should thank the Commission, the Finnish Presidency and Cyprus – a new Member State – for the tremendous help it has given. We should also thank Turkey for having the courage to help us in committing troops.
However, we still run the risk of insistence on national sovereignty resulting in global anarchy.
. – Mr President, Mr Tuomioja, ladies and gentlemen, I should like to begin with a self-criticism. Who, within this Parliament, a year ago, asked about Resolution 1552? Who, within this Parliament, asked about the disarmament of Hezbollah? We need to discuss this problem because it is currently at the heart of the debates in Israel. For three years, the Israeli Government has not said or done a thing about the disarmament of Hezbollah. We have all been blind and we ought at least to recognise that we too were mistaken. It should be noted, firstly, that we had, that the international community had, a UN resolution. Once adopted, that resolution disappeared into the nirvana of politics without ever being applied on the ground.
Secondly – and this is a real problem – that region, which is a target for all kinds of misfortune, is also a region in which the most political mistakes can be made. Mistakes are made because people think that they have to be the ambassador of Israel or of Palestine. What is the European Union's role now? Certain people within the Union are very attached to Israel – I understand that, and it is justifiable. Others are very attached to the Palestinians – I understand that, and it is justifiable. Yet, being in politics does not come down to that; on the contrary, everything must be done to ensure that there is finally a Palestinian State and an Israeli State in which people can live safely. In order to be in politics, one does not have to be a kind soul or Mother Teresa, one has to be able to succeed in making that region change politically. That is the problem.
It is for this reason that the European Union is sending troops into the region. Mr Watson is right. Some European Union Member States are sending troops.
I woke up one morning having dreamt something. During a meeting, all of the Heads of State or Government had decided that the European contingent would be the largest in number, that it would be the Europeans’ rapid reaction force, that it would no longer be three quarters French, two thirds Italian or a quarter German, but that it would consist of Europeans who, as such, were going to represent Europe in that region. I know that that is a dream, I know that I am being childish, but why not dream such things?
Insofar as we are bound to fulfil our obligations, Mr Fischer recently wrote in an article, ‘Welcome to the real world’: Yes, we are living in the real world; from now on, we have to act politically in that region. Well, the reality is that the Americans present in the region are in Iraq, where they are stuck; they have no political presence. No organisation, apart from the European Union, has the ability to change things and to work alongside the Israelis in examining how the Palestinian issue should be negotiated. Peace will only reign in Israel if there is a Palestinian State that is fit to live in. The best way in which to combat Hamas is to do so by means of the Palestinian State, because Hamas does not give a damn about the Palestinian State. It wants an Islamic area! That is why it is important to stress, firstly, that, if we establish a Palestinian State, then we will weaken Hamas’ influence.
Secondly, we need to settle the problem concerning the borders with Syria and the Golan. Israel must be guaranteed a water supply and it must be guaranteed protection, but protection that does not mean Israel’s occupying the Golan. The European Union must use its influence in order to get negotiations under way. At a time when the European Union is now managing to play a major political role, we will be responsible not only for hardship and failure, but also, in political terms, for a region in which peace is prevailing.
When our children ask us what purpose Europe serves, we will be able to proudly reply: ‘Look at what we are doing in the Middle East’. To do that, however, we need to achieve that objective. We must have the courage to say to all of these governments that it is not Italy – even though Italy has been admirable – that it is not France, and that it is not the United Kingdom, but that it is Europe as a whole that has been effective.
To conclude, I should like to draw your attention to a debate concerning Germany. I have had enough of these political groups! Mr Watson, as a member of the Group of the Alliance of Liberals and Democrats for Europe, is telling the German ALDE members that it is outrageous that they are rejecting the sending of the task force to the Middle East. And you, Mr Wurtz, are telling the German Communists that what they are in the process of doing is outrageous, that it is a bartering style of politics, when human beings are dying in the Middle East and when the whole world wants to establish this task force. Have courage as politicians and take action within your political camps!
. – Mr President, Mr Tuomioja, Mrs Ferrero-Waldner, what we have experienced this summer ought to be totally and utterly inconceivable in our time.
Let us recall, firstly, that a State, Israel, is shelling and starving the civilian population of Gaza, is kidnapping ministers and politicians, who are going to join the 8 000 Palestinian prisoners already in detention, and has killed more than 200 people in this small region, which has become, according to the expression used by Mr Jan Egeland, the United Nations Under-Secretary-General for Humanitarian Affairs, a ticking time-bomb. Then, the same army has been pounding Lebanon for a full 34 days, making no distinction, according to Human Rights Watch, between civilians and military targets, causing the deaths of 1 100 civilians, forcing a quarter of the population to move, imposing a total blockade of the country, deliberately targeting – as Mr Annan pointed out – and killing observers from the international peacekeeping force, destroying – according to the UNDP – 15 000 houses and 78 bridges, demolishing the country’s vital infrastructure, ports, airports and power stations, causing a huge oil slick, and using shells that can contain as many as 644 explosive devices, with 100 000 of these devices continuing to blindly kill men, women and children.
Secondly, a superpower, the United States, is supporting its ally’s strategy, both in Palestine and Lebanon, in the name of the war against terrorism, which is already underway in Iraq and Afghanistan. Its Secretary of State compares the suffering of the people of Lebanon to the pain of giving birth to the new Middle East. In the midst of war, she is delivering increasingly sophisticated weapons to Israel and has been refusing, for more than a month of relentless fighting, to call for a ceasefire, something that the Lebanese Government and the United Nations Secretary-General have nonetheless been passionately calling for.
My third and final point is that an institution that is particularly close to us, the Council, has long proved itself incapable of calling for a ceasefire despite the commendable attempt made by the Finnish Presidency and the unanimous appeal launched along these lines by Parliament’s Conference of Presidents. The Council is even finding excuses for the Israeli army’s behaviour by speaking of the right to self-defence. Just as it was legitimate to condemn the initial capture of the Israeli soldiers by Hezbollah, then above all the latter’s serious decision to respond to the bombing of Lebanese towns by launching missiles on Israeli towns, thus in turn committing crimes against the civilian population, the green light that has been given to Israel for many days now to carry out and pursue this terrifying war is leaving people amazed and is fuelling revolt.
We therefore cannot be content today and in the period to come with only talking about European contributions to UNIFIL and to the reconstruction process, as important as these two issues are. By adopting a clear-sighted approach and in a spirit of responsibility, we must learn lessons from this painful experience, beginning with the following: at the heart of all the upheavals in the Middle East, which are becoming more tragic for the populations and more dangerous for international security as each day passes, there is the occupation of the territories that were conquered in 1967 and Israel’s persistent refusal to see the relevant United Nations’ Security Council resolutions applied.
The fact is that the European Union has taken the pressure off with regard to this crucial requirement for peace. What initiative has it taken to relaunch the Quartet’s road map? What did it do to promote the Arab League’s plan in 2002, which was proposing the normalisation of relations with Israel in exchange for recognition of the Palestinian State? What has it done to make the Israeli leaders face up to their historical responsibilities? Instead of doing anything in those areas, it has suspended aid to the Palestinian institutions, delegitimised a democratically-elected government and parliament, shunned the courageous efforts of President Mahmoud Abbas to rebuild a national accord and accepted without any difficulty the closure of the only crossing points between Gaza and the outside, which it was officially controlling.
I hope that the joint decisions taken over the last few days will signal a turnaround for Europe with regard to the entire Middle East. At present, Europe must make the long-term choice between President Bush’s notion of the war against terrorism and a return to the fundamentals of international law. I believe that a fair and lasting peace in the Middle East comes at that price, as does Europe’s credibility in the world.
Mr President, ladies and gentlemen, what a lot of inaccuracies and intellectual dishonesty has been printed in a good many columns on the Middle East crisis in August and uttered by a great many politicians! The attacker has often been confused with the attacked, and the real motivation behind the provocation unleashed by Hizbollah, with its launching of missiles against Israel and kidnapping of two of their soldiers, has hardly ever been spelt out. It is in fact the same goal that the President of Iran has declared more than once: ‘to wipe Israel off the map’.
If that is the aim of certain governments and of the terrorist fundamentalism that they maintain, we need to have the courage and the loyalty to say that Europe’s primary task is to support and defend the existence of the State of Israel and its people and to demand its recognition by those who still refuse to grant it out of short-sighted folly. It is only on these conditions and by returning to the roadmap that we shall be able to have a Palestinian State that is itself recognised, free and safe, as well as peace in the Middle East.
These are the objectives that we must achieve by means of every possible effort and consensus. They are very different from Hizbollah’s objectives, which are to destroy a democratic state that is recognised by the international community and a member of the United Nations.
Hizbollah is a religious ideological movement represented in the parliament of a neighbouring state, albeit by a minority, but it also has an armed autonomous wing outside the state structure that is supplied with arms and money by two other states in the region, both of which have the destruction of Israel as their primary aim.
How can we maintain equally close relations with these two sides, which are so opposed and different in their objectives? One side is defending its legitimate survival as a democratic state, while the other is the armed wing of the fight against democracy and the West!
We support the UNIFIL force, which must do everything it can to guarantee disarmament and to support the legitimate Lebanese Government, in the hope that the Lebanese authorities will no longer adopt their ambiguous positions of recent weeks. UNIFIL’s only interlocutors must be the Israeli and Lebanese Governments.
The European Union, which is at last acting in unison, must enforce the UN resolutions and commit all its efforts to providing humanitarian aid, restarting the talks and promoting a culture of mutual respect. I still believe that, if Israel were part of the European Union, peace in the Middle East would be assured to a greater extent. Here and now I reiterate my call for the Council to declare that the embassies of EU countries throughout the world will from now on recognise Israeli citizens as European citizens.
. Mr President, there are reports in the German press today of serious objections being expressed within the to the conditions that the Lebanese Government has prescribed with regard to foreign aid to protect its 225 km-long stretch of coastline from illegal arms transports. Beirut apparently wants to keep tabs on a strip of six sea miles from the coast, and naval troops from various EU Member States, including my country, the Netherlands, are invited to monitor the area outside of this strip.
The President of the regards these conditions as unacceptable, and so do I, for which EU Member State navy would wish to stand by helplessly while Hezbollah is being re-armed? The decision on this specific mandate now lies with the United Nations in any case.
I should like to hear from this Council and Commission what the UN, and its Secretary-General Mr Annan, intends to do about this, and what their attitude is in this respect, what their position is on this controversial issue, because this has, after all, a direct impact on Europe's involvement in the stabilisation of the situation around Lebanon.
It is in any event significant that even the two Hezbollah representatives in the Lebanese Government have voted against this dangerous compromise proposal. It is therefore only logical that Israel should, for the time being, maintain its sea blockade against Lebanon.
– Mr President, ladies and gentlemen, I should like to express my support for the European Union’s initiative in the Lebanese situation, which means that we are once again playing a central role in Middle Eastern affairs in a way that we have not seen for a long time, and, of course, it also coincides with the failure of the unilateral initiatives adopted by others.
Everything will depend on the outcome, however, and we have to realise that the military mission and aid for reconstruction are not the finishing line but the starting point, not an end but a means and, it must be said, a means that is liable to be totally inadequate if it is not quickly and promptly backed up with a political and diplomatic initiative aimed at restarting the talks between the two sides.
Our debate here in Parliament should focus above all on that: the context will be the United Nations Security Council, but the initiative must inevitably come from here, from Europe, the European Union, in liaison with the United States and with the Arab League, but the central initiative being ours.
We must debate the implications that such an initiative may have. The experience of recent years and months has shown that unilateralism by itself leads nowhere, that the attempt to solve the problems of the Middle East piece by piece leads nowhere. We need to go beyond the roadmap, beyond the specific individual Security Council resolutions on Iraq or Lebanon, and realise that the time is ripe right now for an all-encompassing approach that can somehow get all the countries involved in the region to sit down around a table for formal talks on all the unresolved issues, crisis points or areas of cooperation.
We in Europe ought to know something about that because, 30 years ago in Helsinki, we succeeded in laying the foundations for that transformation that then astounded the world a few years later. A solution of that kind would be a solution for everyone: for the United States, which would get out of a tight corner; for Israel, which would escape from the unilateralism in which it is trapped; for the Arab League; and most of all for us, for Europe, because in that way we could revitalise the Barcelona process and Europe’s own situation at the same time.
Mr President, when during the vacation I watched the news, I felt powerless when I saw the human suffering that went on every day. We do not need to be powerless, however: we can do quite a lot. This is a real opportunity, as many here today have said. The EU has taken some important steps, and one of these was the fact that during the crisis we were able to find consensus – one voice. This ‘one voice’ will be an important factor if we want to have a major international role in international policy in the future.
I would like to take this opportunity to thank the President-in-Office of the Council, Finnish Foreign Minister Tuomioja, and to acknowledge the role he has played, because his experience and expertise have played an important role in finding this ‘one voice’. In the future, we should be a powerful political actor, and we should not be content with a role in which we are just paymasters dealing with post-war destruction. We need to be actively involved in a vital political process to help try and establish permanent peace in the Middle East region.
Mr President, I am convinced that we will gain fairly unanimous support for this broadly-based conference. This will be vital for achieving a lasting peace in the region. It is quite clear, as Minister Tuomioja has said, that the conference should not be held immediately, as it will take time for the parties to be prepared for it. Now, however, we need the courage and determination to seize this opportunity to genuinely bring lasting peace to the region.
– Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, as you have said, the fact that we have succeeded in obtaining a ceasefire is already an important result in a war that, in just a few weeks, has caused a great many deaths, destroyed infrastructure and the environment, and was threatening to engulf the whole region.
This initial result is the outcome of a European initiative in close cooperation with the United Nations. Allow me to mention the active role played by my own country, Italy, and also by the Finnish Presidency and by France, which is to lead UNIFIL during this phase.
The challenge, however, remains much more arduous and requires the whole of Europe to make not just a military effort, but a political and diplomatic one. For the first time, Europe could demonstrate a united political will and the determination to play a constructive role in the Mediterranean and Middle East by equipping itself with the appropriate tools.
It is a question of supporting Lebanon in the difficult process of independence and sovereignty, helping it to continue along the democratic path that raised so much hope during the ‘Beirut spring’. The Lebanese army has to regain control of the whole country, including the south, and it has to exercise a monopoly on military strength to the exclusion of Hizbollah, which in recent times has become a parallel power.
Such an outcome requires everyone to take responsibility, starting with Syria, which has a role in the region, while Israel must be persuaded to abandon the idea of the indiscriminate use of force, because that is not a path that can guarantee its security.
It has already been said that the Palestinian issue lies at the heart of the Middle East situation. Europe’s task is to fully accept the responsibility that all the parties in the conflict now attribute to it: to support the Palestinians’ difficult internal process of forming a new government that will enable them to come out of isolation and win back the resources that Israel must return to them. It could be the beginning of a new climate of relations between the two sides, but first of all the spiral of violence needs to stop.
The years of experience that we have acquired show that the two sides cannot do it alone: the international community’s presence is essential, and so we could deploy the peacekeeping troops that are in Lebanon today to Gaza and the West Bank tomorrow. It could be a first step towards restoring that agreement, in the run-up to an international conference that may lead to a stable, lasting solution for the entire area, as the President-in-Office mentioned.
– Mr President, the United Nations Interim Force in Lebanon will be strengthened, and the European Union will play an important part in it. We are right to be pleased about this.
We must also be aware that, in order to be useful in such a difficult situation, the troops deployed will have to be respected, and, in order for that to happen, they will have to be strong, that is to say, they will need to have the resources appropriate to their mission and to have the right and the duty to implement them not only in the case of self-defence, that is to say, when their own soldiers are in danger, but also when the spirit or the letter of the mission may demand it.
We learnt this lesson in the Balkans, with tragic effect. We must never forget it. Nor must we forget what all the peacemakers in Lebanon, as in the whole of the Middle East, are waiting for: it is not the UN, which has been present for too long and which has been rendered powerless for too long, it is not France on its own, it is not Italy, it is the European Union. You rightly said so, Mr Tuomioja. I bear witness, in this regard, to the effectiveness of the action that has been carried out for weeks in the Democratic Republic of Congo by the European force that was deployed there to support the UN’s action. Without its presence, I believe that I can say – as you know, Commissioner – that Kinshasa would now be torn apart.
That is why I am calling on the Council and the Commission to check whether the European forces that are to be deployed in Lebanon could not be organised in a similar way, thus enabling the European Union to do what is expected of it, namely to exercise its own responsibility.
Thus, if we are not merely indecisive, then why, for example, do we not immediately deploy a European fleet off the Lebanese coast? Euromarfor would give us the means to do this. No, Mr Cohn-Bendit, you are not a childish dreamer, and if you are, then I am even more of a child and more of a dreamer than you.
– Mr President, the Middle East crisis may teach Europe a very tough lesson, a lesson resulting from disaster, which will force us out of our European crisis. This contact with the real world of the Middle East through our leadership of a multinational force is very important; it demonstrates that the European Union is no longer just a glorified NGO providing humanitarian aid in the Middle East, but that it has a political commitment to the region. That is very important, because it represents a genuine strategic commitment to the Middle East, where peace is fundamental to Europe’s security.
There is no question that, with the courage of countries such as France, Italy and Spain, the future of Europe’s foreign policy in the world is going to be at stake, and to a certain degree, the future of the European crisis will depend on that. It is clear that the unilateralism of the United States has been entirely discredited throughout the Arab world and throughout most of the world in general. Lebanon could be a successful test of a form of international intervention that would guarantee peace in Gaza and the West Bank and a peace agreement.
We welcome the Commission and the Council’s position on the Palestinian government of national unity and its pragmatic reaction, and at the same time we are concerned about what is happening on the ground: the maintenance of Israeli settlements in the West Bank and the announcement the day before yesterday that 700 new homes are to be built in those territories, which goes against the roadmap.
– If there has been a shift in Europe’s position, it is because a people has managed to resist. My respect and admiration goes out to Lebanon. Resolution 1701 arrived late and failed to make a distinction between the aggressor and the victim, but it did achieve a cease-fire and is providing an opportunity for peace. The UN mission is purely and simply the right way forward. Reconstruction must be supported, it must be made difficult to restart the war and time must be allowed for dialogue among the Lebanese, because this is the only way in which the problems of defending the country will be resolved.
There are other priorities, too. The European blockade in Palestine sent out the wrong message to Washington and to Tel Aviv and is punishing an entire people for believing in democracy. In Tehran, ultimatums and threats only serve to speed up the nuclear arms race. The time has come to relaunch peace in the Middle East. Only the weapon of politics can beat the politics of weapons.
Mr President, I should like to thank the President-in-Office of the Council and the Commissioner for their contributions so far.
Obviously this most recent war has brought home to us the horrors of conflict and the toll that it takes on human populations and human infrastructure. Rather than reinventing the wheel and coming up with new ideas, we should reinvigorate the whole idea of the roadmap that was agreed between the EU, the United Nations, the US and Russia. That charted the way forward in terms of bringing about peace and stability not only between Israel and Palestine, but also amongst their neighbours, including Syria, Jordan, Iran, Egypt and Lebanon. If we have seen anything over the last few months, it is the inability of the European Union to speak with a single voice; it is the failure by certain Member State governments within the European Union to agree with the majority of other Member States that has allowed this problem to continue and to get worse. At least now, late in the day, we have agreed to head the UN peacekeeping force that is going to Lebanon.
However, now is a time for us to be braver, to look at new ideas and new ways of engagement. If our own history in Europe has taught us anything, if our own experience of conflict resolution within the European Union or indeed in the wider world has taught us anything, it is that only through negotiation and dialogue can we actually achieve a lasting and just settlement. There is now perhaps an opportunity for us to re-engage with the elected representatives of the Palestinian people – Hamas, with the Lebanese Government, with Israel and with the Governments of Syria and Iran to try to come forward with a deal.
With regard to the Middle East, the most important lesson for us of the last six months has been our failure to speak properly, with a single voice, and to give a clear message to all those countries – whatever they try – that if they do something wrong, action will be taken by the European Union against them. By action I do not mean offensive action by the military, but with the strongest weapon we have, which is moral persuasion and the economic support that we give to those areas.
Commissioner and President-in-Office, now is the time to be brave. Now is the time to chart the new way forward and to dust down the roadmap, invigorate it and make it new for the 21st century.
– Mr President, since he has returned to the Chamber, I shall congratulate Mr Cohn-Bendit on his rather passionate speech, which we heard a moment ago. At the risk of surprising and upsetting him, I agree with him on almost all points or, at any rate, on the main ones. It is patently obvious: there is no solution other than a political one. What is more, that political solution is possible, over and above the despair of the different sides, the despair of the extremists from both camps. There is despair in Israeli politics right now, and the State of Israel needs to be protected from itself. I believe that this ‘show of strength’ policy being conducted by Israel is an all or nothing policy that is jeopardising the country’s long-term existence and worrying all those who want it to be secure, as we ourselves do.
We simply differ on two points: no, it is not Europe that will impose this political solution because not everyone in Europe wants it; it took more than three weeks – as you know, Mr Cohn-Bendit – for the Foreign Affairs ministers to meet after the start of the bombings, and that was to voice their disagreements. Let us stop dreaming of a policy based on yet another European army, on a European navy, or on goodness knows what else. We do not agree politically; there will therefore be no true European political choice as such, at least, not as long as we follow Washington’s policy – and that is the other point on which I differ from you – as it basically consists in promoting the extremes of both camps and in destroying the geopolitical balance in the region. By destroying Iraq, by condemning Syria, by forcing Syria to withdraw from Lebanon, an act that weakens Lebanon – the Christians themselves realise this, including even Mr Aoun – we have created the conditions for an imbalance and we are still reaping the rewards of that imbalance, which is war, which is giving a voice to the extremists - from both camps, I might add, from the dominant and the dominated side.
Unfortunately, I believe that it is not Europe that can impose this political solution; I can see no political power other than France that can do so.
– Mr President, woe betide the country in which an emphasis on minorities and ethnic communities prevails over the authority of the State, and woe betide disarmed States. Lebanon, the poor martyr that it is, has just experienced misfortune once again, by providing the motive, albeit reluctantly, for a devastating and disproportionate intervention. The right to self-defence and the right to take follow-up action do of course exist, but not the right to launch an all-out war without negotiating, without issuing an ultimatum, without declaring war and without first referring the matter to the Security Council. I fear, too, that this operation will be counter-productive for Israel, which has not achieved its political objectives and which is now incurring the hostility of the entire Lebanese population.
Mr Tuomioja told us that there would be a cordial atmosphere at the meetings held among the European ministers; what a relief! Those warm meetings did not, however, prevent the devastation of Lebanon.
We are being told today about a European peacekeeping force, but curiously enough, that force involves only seven out of twenty-five Member States. Must I point out that there has been a peacekeeping force in Lebanon for 28 years now? My country, France, has paid a heavy cost there, but that force was totally incapable of preventing the tragic events that we have experienced and, contrary to what the Commissioner told us, it was totally powerless in the recent tragedy and merely supplied a few extra targets for the Israeli bombs.
The settlement is based solely on the recognition of sovereign States with secure and recognised borders. A free and independent Palestinian State is required, something that has not existed for decades – a state of affairs to which most of you seem pretty much resigned. There can be no peace without that. The State of Lebanon, which has recently been freed from Syria’s control, must extend its authority over the whole of its territory. It is only under those conditions that Israel will also be able to experience lasting peace.
Finally, as regards our fellow citizens’ helping in the reconstruction process, we are tired of paying to rebuild what others have demolished. Let each side help repair the damage it has caused; the State of Lebanon for the damage caused by Hezbollah in Israel, and the State of Israel for the damage caused in Lebanon. Let each side shoulder its responsibilities, the rule of law also hinges on that.
– Whether one likes it or not, the EU’s time on the international stage has arrived. We must first thank the Finnish Presidency, the Commissioner and the Commission for succeeding in this regard, or for at least enabling this to happen.
This is both an opportunity and a responsibility. We need to be aware that all the ingredients are in place for something to go wrong. The mandate is full of ambiguities, Hezbollah is not disarming, Israel continues to retaliate, there is a lack of security on the Israeli-Palestinian border and Syria and Iran cannot be relied upon. Nevertheless, I feel that it was a good decision for us to take on these responsibilities.
As regards peace-keeping, we must also make sure that the mission is successful. We must ensure there is no discord in the EU and must act quickly if the situation changes. I feel that an informal cell made up of the Commission, the Council and Parliament might be helpful. The most important thing, however, is to develop a parallel political framework. The proposal of an international conference seems very appropriate, given that the United Nations Interim Force in Lebanon is an essential prerequisite, albeit insufficient on its own. Lastly, we need to mobilise more human and financial resources because the process will take time. We have a duty to ensure that our representatives will be successful. This is our responsibility.
– Mr President, Commissioner, Mr President-in-Office of the Council, I would like, in this speech, to focus on the security of Israel and Europe’s interest in it, it being something that we, by reason of our history – terrible, tragic, and full of disasters as it has been – are under an obligation to defend.
What, though, is meant by security for Israel? Firstly, Israel needs neighbours that are themselves secure, that can concentrate on their own economic and social development, that are not dependent on their neighbours, that are not themselves under occupation or suffering from blockades. Lebanon, then, needs to be independent, not least from Syria, without military forces occupying it and not under threat of a blockade.
Secondly, if Israel is to be secure – which is the end we have in view – then there are UN resolutions that must be implemented, first among them the first UN resolution which, while bringing about the foundation of Israel, also envisaged the establishment of a Palestinian state. If such a state is to exist and be independent, it follows that withdrawal from the occupied territories will be necessary.
Let me now quote the view expressed by Gideon Levy of the Israeli newspaper , who said, as do many other Israelis today, ‘The cancer that threatens us more than any terrorism is the occupation of a foreign country and of its people’, and so you, Mr President-in-Office, have been quite right to make it clear, as you have over recent days and weeks, that we have to get negotiations to a point where Israel’s long-term security is guaranteed. As was shown by the last war in Lebanon, what we seek will be achieved neither by war and violence – which brings forth only more of the same – nor by unilateral withdrawal, particularly when not accompanied by a guarantee from the armed forces or a peace policy that there will be no more atrocities.
Negotiation means engaging in dialogue, and if people are to engage in dialogue with one another, they have to accord each other recognition, so we should not talk too much about conditions, particularly if they are one-sided. We demand, and rightly, of Hamas that it should recognise Israel within the 1967 borders, but then we must also demand that Israel should accept those borders as well, or we can tell them, from the outset, to sit down and talk among themselves, taking as their starting point the relevant UN resolution, after which we can talk about corrections and so on. That being so, there can be only one peace process – one that is based on negotiations.
Mr President-in-Office, I would like to correct you on one point, in that we are not going ‘back to a peace process’, but rather, in fact, ‘forward to a peace process’, since there has not yet been a peace process that was really effective and promised to be successful.
I would like to thank you both – Commissioner, Mr President-in-Office – for having, through what you have done and what you have said over the last few weeks, helped us to get a more realistic picture, so that Europe can now really begin to play a major part in setting in motion a lasting peace process of the kind that is needed for the security not only of Israel but also of the region as a whole.
Mr President, the situation in the Middle East has a direct effect on Europe, and it is unfortunate that it took a war to remind us of this fact, which has become the central focus of diplomatic efforts. We all know that what the Middle East needs is a comprehensive political solution: two states, Israel and Palestine; peace in the region where the three countries Israel, Syria and Lebanon meet; assistance from non-radical Arab states; the pushing back of Iran and of its lackey Hizbollah. We know what has to happen.
It is time to put the pieces of the puzzle together, because people are suffering from the violence. I am very pleased that you, Mr Schulz, brought up the FDP’s idea for a CSCME (Conference on Security and Cooperation in the Middle East), as Kurt Beck has also already done. You have our support in this, and it would be good if this were actually to come about. Hans-Dietrich Genscher will be delighted by this.
Numerous Member States are involved in UNIFIL, the military operation in Lebanon, and units from them form the backbone of this force, but are, unfortunately, national units and not truly European ones. This is not good, since we Liberals share in this dream of an ESDP, which Mr Cohn-Bendit so eloquently shared with us. However, I want to say one thing, my dear Mr Cohn-Bendit: for a party which for a long time wanted to disband Germany’s armed forces and leave NATO, I find it quite remarkable that you now attack poor Graham Watson just because the FDP has, after long discussion, adopted a well-founded position on this matter and for once is not in favour of it. Someone in your position would be well advised to be a little more considerate.
If we had followed your security policy in those days, then Mr Onyskiewicz would not be President of this House today. Just as it is clear that we can be grateful to the soldiers who will do their duty in this difficult region, it is also clear that we as politicians must finally create a Common Foreign and Security Policy, one which proves to be worthy of the name when things get really serious. The difficulties in the Council have already been mentioned. We need to rework existing structures, we need a genuine common decision-making process, in short: we need a big step forward, towards the Common Foreign and Security Policy. This is what we must work towards; Europe has this responsibility and Europe must discharge it.
I would like to add that I believe we should be conducting this debate in Brussels rather than in Strasbourg.
Mr President, eyes have understandably been on the slaughter in Lebanon. However, we must not allow the world to forget the crimes that are being committed in Gaza, which has effectively been turned into a prison for Palestinians. Let us not forget that since the end of June, over 200 Palestinians – at least 44 of them children – have been killed; nor forget that thousands more have been forced to flee their homes; nor forget that when we talk about the Israeli prisoners, who must indeed be freed, there are also 9 000 Palestinian prisoners who remain in Israeli prisons, over half of whom are detained without trial; nor forget that elected Hamas parliamentarians remain under arrest. It is clear that no long-term peace in the Middle East is possible until we see an end to the Israeli occupation of Palestine.
There has been much hand-wringing in this Chamber today, saying, ‘if only there were something more we could do as the EU’. We beg the Israeli authorities to unblock the Palestinian revenues that are being withheld; we plead with them to open the border crossings; we beg for an end to the air and sea blockade; we plead with them not to start building yet more illegal settlements; yet nothing really changes.
I believe that the time is long overdue to echo the recommendation of the heads of the EU mission in Jerusalem and call for the suspension of the EU-Israel Association Agreement on the grounds of human rights abuses, as provided for by Article 2 of that Agreement. If we, as the EU, do not take ourselves and our agreements seriously, then we cannot be surprised if others do not either.
Madam Commissioner, you said our credibility is at stake. Yes, it is. As the EU, we have serious influence in the Middle East and we should be using it to greater effect.
– Mr President, the invasion by Israel and the flattening of southern Lebanon, the displacement of hundreds of thousands of people, many of whom received the hospitality of the people of Cyprus, the massacre of victims, all this proves the failure of the doctrine of the so-called war against terrorism. It shows that they mean the technical construction of the new Middle East which the peoples of the region reject and both these objectives are based on the power of weapons and the infringement of international law.
The slaughter in the region will only stop if the policy of violence on the part of the strong is replaced by fair peaceful dialogue with full respect for the territorial integrity and sovereignty of states, especially in Palestine and more especially in Gaza, where 70% of the people are hungry and suffering.
The European Union also bears serious responsibilities. President Abbas and efforts to form a government of national unity must be given political support. The Palestinian ministers and parliamentarians must be released, the economic isolation of the occupied territories must be lifted immediately and talks must resume. Nor must we forget that the core problem is the Palestinian question and whether we want lasting peace in the region.
Ladies and gentlemen, the resolute language heard here confirms the fact that it is necessary to make CFSP decision-making more effective. The resolution here, which we are to adopt, contains many good points, including the requirement concerning the disarmament of Hizbollah. It is strange, however, that this organisation is not on the European Union list of terrorist organisations. That list includes Iran’s opposition movement, the Mujahedin, which we have on several occasions asked to be removed, without success. Why is Hizbollah not included on the list of terrorists? Is it because Hizbollah is represented in Lebanon’s government? Is the provocation of this conflict, involving huge losses, not a reason for speaking openly about these issues? I would like to call on those who are currently responsible for Europe’s leadership not only to devote their energies to the ability to focus resources on reconstruction work and the deployment of peace forces, but also to offer accurate, solid and honest responses concerning the reasons for the conflict.
Mr President, we have heard several times during this debate of the need for a negotiated settlement and a peace process. But with whom do we negotiate and on what basis? The war in Lebanon was caused by Hizbollah kidnapping Israeli soldiers which, unsurprisingly, triggered retaliation by the Israelis and the escalating conflict we have witnessed.
The leader of Hizbollah, Sayyed Hassan Nasrallah, said that he would not have ordered the troops’ capture and kidnapping if he had known that it would lead to full-scale war. What did he expect? Those are not the words of a political leader but of a political gangster and terrorist. He ordered the kidnappings because he thought he might get away with it. He did not, but he got a war that he could blame on the Israelis anyway.
The Palestinians have elected a terrorist government under Hamas and the Lebanese have two Hizbollah terrorist representatives in their government. These decisions have consequences for the Palestinians and the Lebanese, as we have seen. How does the European Union react to this? By sending the protagonists more money: EUR 435 million so far this year to Palestine and EUR 42 million to Lebanon.
We should let the Hamas and Hizbollah ministers in question renounce their intentions to drive the Israelis into the sea before we consider sending their governments aid. Otherwise such payments amount to nothing more than financing terrorism.
– Mr President, ladies and gentlemen, the message given out when a foreign minister of a founding Member State of the European Union – the foreign minister of my country – walks arm in arm with a top-ranking Hizbollah representative is not a positive message for Europe to send out to its citizens, to people who seriously want peace and want to help solve the dire problems in which that area is floundering, particularly a tormented country like poor Lebanon.
France has the unquestionable merit of having laid the most important issue on the table right from the start, by calling for the UN mandate to include an embargo on arms entering Lebanon across any of its borders, primarily from Syria. In that respect, however, even after Commissioner Ferrero-Waldner’s speech – although I appreciate the fact that she was very clear that Lebanon needs and has the right to go back to being independent and thus not dependent on Syria – we should be critical of the fact that she did not address such basic issues at all clearly.
We want to know, and Europe needs to know, what this force is supposed to do, what its duties are and what resources we shall have. If anyone says, for instance, that disarming Hizbollah means transferring these noble guerrillas to the Lebanese army, we shall reply that that is not the solution to the problem and, above all, it does not correspond to the objectives that Europe, and with it the Member States taking part in UNIFIL, should be pursuing.
Furthermore, many military experts point to the dangers of intervening without a mandate that has been accurately and properly drawn up. On this fundamental point we need to have the courage to speak out plainly and to demand suitable guarantees – this is something that Europe must do – because our soldiers are out there and it is, of course, Europe’s role.
– Mr President, Commissioner, Mr President-in-Office of the Council, Europe was needed, and it was the nation states that went in at the stumble, albeit in the right direction. This is further evidence that the present structure is getting us nowhere, and it is further evidence that without the Constitution we cannot fulfil our duties to our citizens, because we lack the appropriate structures.
Moving on to the matter in hand, what we are dealing with here is a dispute that must surely be seen in the context of the wider conflict in the Middle East. I can see that there is conflict between the Palestinians and the Israelis, but Hizbollah is not the affected party; the Sheba farms are just a token. What we are dealing with here is a group not directly concerned in the conflict which, spurred on and supported by Iran and Syria, carries out attacks intended to destroy the State of Israel. If we want to arrive at a fair assessment of the situation, we must be clear in our own minds that this is how it started.
Of course it is possible to debate about whether Israel’s reaction to the current situation was exaggerated. I believe it was, but in my opinion we must not forget the basic situation. For this reason there must now be clear commitments from Syria and Iran not to supply any more weapons. It must be made clear that until now Hizbollah has resisted Resolution 1559, and that militias must not be allowed to have weapons. The sovereignty of Lebanon can only be achieved if the government alone has a monopoly on the use of force in its own country and if Hizbollah is not allowed to have weapons.
For this reason there must also be a clear mandate. I understand that nobody today has the power to disarm Hizbollah immediately, but all this beating about the bush – for instance, this current debate about whether inspections at sea should be carried out within the seven mile zone and suchlike - makes me suspect that they are trying continually to create new loopholes in order to make a new rearmament possible, which could then lead us once again into a war.
This UNIFIL force must have more opportunities to achieve better results, so that 15 000 men are not reduced to the position of bystanders in the same way that 2 000 soldiers have been until now, who have seen where things have been hidden but who have been unable to do anything against this concealing of weapons. It is obvious that this must happen in cooperation with the Lebanese Government, but we must face up to this situation clearly.
We must therefore genuinely demand – not just using phrases of superficial compromise - the implementation of resolutions 1701 and 1559. This is surely the relevant point if we are to restore peace in an essential region, a peace that gives us a better chance of tackling the real problems of the Middle Eastern conflict.
I think it is at last high time that the Quartet makes a joint appearance on site and that it occupies the area with the greatest possible number of Quartet troops in order to ensure that its written demands are carried out. Only together can they offer the necessary credibility to back up guarantees of security and to assist in constructing both a secure State of Israel and a viable Palestinian State. No one can achieve this alone; it can only happen if we work together, and this must happen.
We must return to a type of Madrid Conference in order to find a new beginning for the region. I also hope that the terror ceases in Palestine, in the Gaza Strip and in the West Bank, that President Abbas finds a way to stop it, and that the Israeli actions are halted at the same time. Israel must recognise that its own existence depends upon there being peace now that new weapons with a longer range are available.
The situation has changed: this is what we have learned from the conflict in Lebanon. I hope that this is recognised in Jerusalem and that it is recognised in Ramallah. If both sides want to escape eventual destruction and give their children a chance, then they must now come to an agreement, and we too should make our contribution towards achieving this.
– Mr President, Mr Tuomioja, Mrs Ferrero-Waldner, we have witnessed a tragic scenario this summer, which has ended in a bloodbath. More than 1 000 Lebanese people have been killed, the majority of whom were civilians, 1 000 000 people have been displaced, a country has been totally destroyed, its infrastructure is in ruins, a sea has been polluted, a farming industry has been poisoned and weapons that are probably illegal are still killing people today. This equates to a disaster for Lebanon and many wounds for Israel, in which there has fortunately been less damage done.
What is more, during this tragedy, a scandal erupted over the UN, paralysed by the United States, being unable to obtain an immediate ceasefire, because Israel needed to be given time to finish its work on the ground. The words have been subverted. A massacre of civilians is from now on called ‘a disproportionate and indiscriminate counterattack’. Invading a country equates to ‘fighting off a militia’. Killing a resistance movement is the same as ‘searching for a kidnapped soldier’, but no one is fooled. The war was brewing. We let it brew. It was planned. It is true that it involved many actors, such as Syria and Iran, but it also involved – sadly via Israel, which is a victim of the war - the United States, which is still experimenting with its disastrous concept of constructive imbalance in order to redesign the Middle East. This concept, which ended in failure in Iraq, has been applied once again and is showing its limitations.
In this instance, the conflict has deep roots. They are in Palestine, which is still under occupation and which is still waiting for a State of which half of the members of the government and of the democratically-elected legislative council are in prison. It is also in Palestine that a ceasefire is needed, and where a peacekeeping force is required. What is more, while the people of Lebanon were dying almost in front of the cameras, 250 Palestinians were losing their lives very quietly, under the occupation.
Nothing will be resolved in the Middle East if no solution is found to this conflict with the support of the entire international community, including the Arab countries, the Palestinians and, of course, Israel and the United States. I am grateful to France and to Italy for having pointed this out and also to the Finnish Presidency for having flown the European flag again, embarked on this path and begun negotiations with all of the actors, including Syria.
We earnestly desire an international peace conference. That is the European response to the US concept of destruction and constructive imbalance and it is, I might add, the only possible solution. We are relieved today, but a page has been turned. Europe will, of course, help rebuild Lebanon, but I defended in my group what you want, Mr Gollnisch, that is to say the notion of making those responsible for the destruction pay, not because we will have to claim back our money, but because this is a notion of justice and responsibility and because, without justice and without shouldering one’s responsibilities, there will be no peace in the Middle East.
– Mr President, each one of the civilian victims of this war is a tragedy, both in Lebanon and in Israel, and it is our solidarity with those who are suffering that I should like straightaway to express in this House. This solidarity now features among our main concerns, just as, as has been pointed out, a return to the political process and the road map do, but there is also the release of the Israeli soldiers, support for the democratisation of Lebanon – the history, traditions and culture of which have nothing to do with the terrorist ideology of Hezbollah – the lifting of the blockade of Lebanon, provided that an arms embargo is decreed, and the crucial issue of the disarmament of Hezbollah.
I should like cordially to respond to Mr Cohn-Bendit, who was asking us just now whether anyone was concerned about these issues a year ago. We, Mr Cohn-Bendit – myself and other fellow Members – mentioned Resolution 1559 in March 2005. We, the European Parliament, meeting in plenary, mentioned and voted on – I am quoting from memory because I no longer have the note here - ‘the irrefutable evidence of terrorist acts’. We called for, and voted in favour of, the disarmament of Hezbollah, and also asked the Council to act along those lines. We did do so.
That being said, I quite understand those who speak today before this Assembly of the need to start a dialogue and to resort once again to diplomacy, but I ask the question: how can Sheikh Nasrallah be made to comply with Resolutions 1559 and 1701 when, on numerous occasions, including as recently as yesterday morning, in the Lebanese press, he has rejected all appeals to disarm? I would come back to what the Commissioner was saying: Europe is now more than ever at a crossroads when it comes to finding new paths and preventing a repeat of past mistakes, something that would prove absolutely tragic.
Mr President, for a moment I found it liberating when our esteemed colleague Mr Watson said that we must look forward, rather than back. However, the people killed so cruelly and senselessly, in this cruel and senseless war, oblige us to ask whether this war could have been avoided, and that is a question that Europe, too, must answer.
In March 2005, this Parliament adopted a resolution condemning Hizbollah’s terrorist activities and asked the Council to take measures to deal with them. No such measures were taken; the Council did not comply with this request. As for the UN resolution on disarmament: there was never any initiative on the part of the European Union to ensure its implementation. On the contrary, Hizbollah was arming itself massively for years. Did our secret services not know this? Did we not notice that Hizbollah were setting themselves up with hundreds of rocket bases under the cover of civilian residential areas? Nothing was done about this.
Did we really not see that Iran was using this conflict as a means of gaining hegemony in the region? Could we in Europe really not see the impending danger of war, so that we can now so simply cover up our inactivity by looking forward, rather than back? Every side in this House invokes Israel’s right to exist - quite rightly too, and I am very glad about this - but why do we then look on while those who wish to destroy Israel continually reorganise themselves, until social, political and even military panic breaks out over there? Could it be that in looking back we see our own joint responsibility for these events?
– Mr President, ladies and gentlemen, as a pacifist, I have never believed that peace could be achieved by means of arms. I am therefore not overjoyed at sending troops to Lebanon but, realistically, I realise that we are dealing with a damage-limitation intervention, which is the only possible way to get Israel to withdraw from Lebanon. The more neutral the peacekeeping forces remain, however, the more credible they will be.
Therefore Italy and the other nations involved in UNIFIL must immediately break off all military aid agreements with Israel, such as the one signed by Italy two years ago. If the aim is to achieve a lasting peace, troops are not enough, and so I call on the European Union to organise the deployment of civilian peace corps as well along the Lebanese-Israeli border, with their own mandate and managed separately from the military mission.
We should support the call already made by humanitarian groups for a UN committee of inquiry into possible war crimes committed by Israel against civilians, including the use of cluster bombs and the bombing of civilian infrastructure.
I agree with the Council’s assessment that there can be no lasting peace in the Middle East without respect for the rights of the Palestinian people. The European Union should therefore formally propose to send in a buffer force between Palestine and Israel as well, and to demand that Israel comply with all the UN resolutions.
Mr President, the EU is using the conflict between Israel and Lebanon as a pretext for strengthening the common foreign and security policy. Our view is that the Member States should act independently in their respective foreign policy relations and coordinate their efforts and common positions within the framework of existing international organisations. The UN is the international organisation best placed to bring about a lasting solution to the conflict in the Middle East.
Complex foreign policy issues require long-term global solutions rather than EU measures often characterised by narrow national special interests. The international community must become better at preventing conflicts and at increasing the UN’s ability to intervene in time. We support the ongoing development of multifunctional efforts to promote peace. This work must take place within the framework of UN cooperation.
Mr President, I do not endorse every act of Israel, but I am in no doubt that in the recent conflict it was not the aggressor and was, as a sovereign State, fully entitled to defend itself against sustained and murderous rocket attacks by Hizbollah. The fact that Hizbollah, supplied by Iran and Syria, was able to act as it did while part of the Government of Lebanon illustrates the folly of ever admitting to government any terrorist-orientated organisation, be it in Lebanon, Palestine or, indeed, in my own Northern Ireland.
In Israel, the level of sustained assault was such that a powerful response was necessary. Now, a major challenge for the future is to disarm Hizbollah. I trust that critical part of the mandate will not be dodged or diluted; otherwise, we merely store up more trouble for the future. Let us learn some lessons and let us address that critical part of the mandate.
– Mr President, the incredibly violent events that took place this summer in Lebanon are very serious. We are witnessing the speeding-up of the historical process, and the ingredients sustaining this conflict have never been so concentrated: more and more military technology, more and more fanaticism and more and more arrogance. Given these wayward paths that are being taken, we must be fully aware that we are sitting on a ticking time-bomb that is in danger of throwing the Middle East into a state of unrest in the long term and that will affect Europe.
Everyone recognises that the continuous build-up of violence has now reached its limits and that international law must be complied with. Lifting the blockade of Lebanon is now a matter of urgency, but the main priority is to settle the conflict between Israel and Palestine before it is too late. Europe must raise its voice. It must make the creation of a Euro-Mediterranean area based on peace, development for all and dialogue among civilisations of decisive importance.
When it met on 24 August in Brussels, the Euro-Mediterranean Parliamentary Assembly – EMPA – a sovereign assembly that gathers together MEPs, members of the national parliaments of the 25 countries and the elected representatives of 10 Mediterranean countries, decided to send a delegation to Lebanon, Israel and Palestine. As chairman of the political committee of that Assembly, I shall be leading that delegation from 18 September, with our mission being to examine the conditions necessary for a resumption of political dialogue. Through this delegation, which links the two shores of the Mediterranean, we want to pave the way together for a new stage in a genuine Euro-Mediterranean partnership in which Europe has a crucial role to play.
Mr Tuomioja, Mrs Ferrero-Waldner, the time has come.
Mr President, let us be clear: to have been successful in prevention, management and, now, post-war reconstruction, Europe would have required the right tools. We do not have them yet. We do not have a Constitution in force; a Constitution that includes a Minister for Foreign Affairs, allows decisions to be made by qualified majority and enables the Council to call upon a group of countries to carry out the mission which is now going to be carried out by certain Member States.
We are being offered an opportunity, however: an opportunity that follows a brutal war. Italy, France, Spain and other Union countries have committed themselves to participating in a reinforced UNIFIL, the main task of which will be to ensure compliance with United Nations Security Council Resolution 1701.
Politically speaking, however, the fundamental issue here is to change direction in the Middle East: change the direction that the United States has tried to impose unilaterally since the Iraq war. What a difference between the soldiers who occupied Iraq and the European soldiers who are now going to enforce international law and restore peace. Let us not forget that that difference is also based on values: the European Union’s values.
We do not have to reinvent the wheel. We have the Barcelona process and we must use it to the full. We must imbue the Middle East conflict with the sprit of the Euro-Mediterranean process, with cooperation, with solidarity, with dialogue between cultures and peoples, in order to establish and maintain peace.
The Euro-Mediterranean Parliamentary Assembly is part of that process. It will be my honour to take part in the delegation that it is going to send to the region, led by Mrs Saïfi. That is an achievement that we should stress. We must defend democracy in Lebanon and we must also be able to promote a new international conference based on the spirit of the successful Madrid Conference.
Mr President, the Council of Ministers’ failure to call for an immediate ceasefire meant we stood back and let the infrastructure of Lebanon be destroyed and led to more than one thousand civilian deaths both in Lebanon and Israel, not to mention the cluster bombs which will lead to even more.
I lay that failure directly at the door of the British Government, and Tony Blair in particular. What has he achieved with his dog-like devotion to George Bush? Apart from wanton destruction of property and life, it has led to further alienation of the Muslim community. He has the nerve to say that he does not believe it will lead to further terrorist attacks. If I am angry – and people like me are angry – over Iraq and now Lebanon, what sort of ammunition does it give to people intent on the indoctrination of alienated young Muslims? Nothing, I repeat , excuses terrorist acts, but Tony Blair must wake up to the fact that his actions make him culpable.
– Mr President, Mr President-in-Office of the Council, for the most part I agree with you and I think that you have steered Europe - this Europe which still lacks a Constitution - very well through this crisis. You have said that there can be no military or unilateral solution to any of the continuing conflicts in the region, and, while I agree with you, I would like to add that we also have to talk about Iran in this context.
If we want to prevent Hizbollah from rearming, if we want to prevent Rumsfeld’s threat from becoming a reality after the expiry of the deadline – he thought that there could be a new war – if we want to prevent this, then we Europeans have to recommence negotiations with Iran on solutions to the nuclear conflict and also on ending its support of Hizbollah. I believe that we owe this to Israel, but also to the entire Middle East. This requires the courage to overcome the American barricade and to say, very clearly: the solution is simple, we cannot consider the suspension of nuclear enrichment, at least for the time being, as a precondition, rather it is our goal. However, we cannot demand this as a precondition for talks; rather, we must negotiate in order to achieve our goal. That is the way to proceed. If we Europeans can achieve this together, then I think we will actually have a peaceful solution for the entire Middle East.
– Mr President, European public opinion has reacted with satisfaction to the EU’s rapid and un-bureaucratic response to the events in Lebanon. It was the Council’s decision to send a seven-thousand-strong contingent of troops to Lebanon that saved the UNIFIL mission. Similarly, the portions of humanitarian aid that the Commission provided also saved our image in that country. These actions will give us the opportunity to become an important player in the Middle East, rather than standing on the sidelines, as was the case during the Iraq crisis.
For this to be able to happen in the short term, the most important thing, in my view, is to prepare and lead the UNIFIL mission properly. Until recently, this was not a difficult mission and the forces’ mandate was restricted. However, the mission now needs to be significantly extended, meaning it will become dangerous, particularly for our troops on the ground. Tasks such as isolating Hizbollah terrorists from sources of armaments or disarming the group pose a major threat to the military contingent.
Secondly, in the medium term, Lebanon needs financial aid, which needs to flow in on a larger scale. This is necessary to rebuild the infrastructure, to strengthen democratic institutions, and to modernise and develop the Lebanese security forces In order to achieve this, we need to make use of our , in particular the power of EU cash.
Thirdly, in the long term, a comprehensive peace solution for the entire region is necessary. This means entering into serious dialogue with Syria and successful negotiations with Iran concerning its nuclear programme. However, a real agreement between Israel and the Palestinians is also necessary because this is where the key to stability in the Middle East lies. Without it the region will remain a flashpoint.
Mr President, we must look forward, but it is also worth looking back to see how the Lebanon crisis was managed.
Although the result achieved by European engagement is acceptable, the way in which this result was achieved is not entirely so. We have seen how there was confusion for weeks, with debates taking place in the national capitals, but not in the European capital, in Brussels. I maintain that it is thanks to the Finnish Presidency and to the Italian Government that Europe has narrowly escaped embarrassment. The crisis zone is in our neighbourhood, and we therefore have a particular responsibility.
It is very nice to hear from Commissioner Ferrero-Waldner that the EU is ready to give humanitarian and practical aid immediately. The chain of responsibility for this is clear, as are the mechanisms and methods for it. When it comes to political and military aid, however, nothing is clear. Here there is a huge gap, a great deficiency, and it took ages for things to get coordinated. I would also say that this crisis has once again clearly demonstrated the price we pay for lacking a Constitution. We need new instruments, a President of the Council who can call upon the Heads of State or Government, a European foreign minister who can make use of this operational level, a European foreign service which can gather information on the ground, and a group of Member States to be able, through enhanced cooperation, to act on the EU’s behalf.
Let us look forward. I would also say: we now have a chance to become not just financial donors, but also political actors in the Middle East. Europe has something to contribute. The CSCE or Madrid Conference must now be the model for the next step. We have put an end to the Cold War: this must also be possible in the Middle East.
Mr President, if many of us see this moment as an opportunity for the European Union, it is not through Europeanist conviction, but rather through Europeanist conviction. Only when the European Union speaks and acts as one and in accordance with its weight in the world, and in accordance with its commitments, can it really be effective. If it does not do that, then it is not effective.
We therefore have the historic obligation to make the most of this moment, using the instruments we have, though it is true that we do not have all the instruments we should have. This is a time for politics, for putting all of the European Union’s weight and moral authority behind the search for a solution that guarantees Israel’s security without its neighbours having to pay with their lives and their freedom. This is a time for European unity in order to demand an end to the occupation, in order to support the authority of the United Nations over the State of Israel as well, which, incidentally, owes its very existence to the United Nations. This is a time for united military action within UNIFIL, the legitimacy and political weight of which will increase if it becomes genuinely European, and the instruments are in place to make it so, without the need for a Constitution.
Let us hope that a lasting peace can emerge from this miserable war.
– Mr President, Commissioner, Mr President-in-Office of the Council, the recent tragic events in Lebanon and the escalation of the situation in the Palestinian territories have brought the international community face to face with the impasses in this vulnerable region and their repercussions on global peace and security.
This is of particular concern to us as Europeans, because the economic, political or ecological repercussions of the crisis directly affect the Member States of the Union, while at the same time hampering the joint plan for peace, security and prosperity in the region and the creation of a free trade zone by 2010.
Europe therefore has vital reasons for seeking peace and development in the region. Its intervention must start to exert greater influence for a peaceful solution to these problems.
Developments in this region indicate to us once again the complex and multifaceted nature of the situation, something which the European Union, due to its proximity and its historical ties and partnerships with the states in the area, knows better than other forces.
Thus, today, despite its weaknesses, the European Union is less divided than it was during the Iraq crisis and more aware of the need for joint action. It is demonstrating this with its intention to apply the Security Council resolution, the need to clarify the content and the role of the peacekeeping force and its participation in this force.
It must also work for the immediate reversal of the isolation of Lebanon in order for its political, humanitarian and development intervention to become more effective. It must, moreover, support the Lebanese Government, which has been damaged both by recent events and by the long-term Syrian occupation and, at the same time, strengthen the democratic institutions and the evolution of the political system towards a popular system in which the creative forces will be freed from narrow religious confines and will operate on the basis of parties and programming statements.
Such a policy and social development will also bring Hezbollah, which remains a myth and a mystery, closer to 'Lebanisation', transparency and participation in order to resolve the problems.
Mr President, ladies and gentlemen, following the conflict in the summer of 2006, which was a bloodbath for Lebanon, we agree that the European Union has an historic opportunity to play a major role in the complex partitioning of the Middle East. Our road map has several objectives. The first is to convince the international community and all the protagonists in the region that a violent solution – by which I also mean a military solution – cannot guarantee lasting peace, stability and prosperity in the Middle East, whether it be in Lebanon, Palestine or anywhere else.
The second is to take the lead in promoting the implementation of an overall political solution for the region and to state clearly that there would be no sense in settling the various regional conflicts separately. In this connection, we recommend an international conference that would necessarily have to bring together all the actors in the region, including Iran – whose nuclear status is a particularly thorny issue – and also Syria, with which we need to resume association negotiations but without giving up our demands for democratic reform. Nor can we any longer ignore indefinitely political forces brought to power through elections, in Palestine or Lebanon, that we ourselves deemed to be democratic.
Where Lebanon, specifically, is concerned, we need resolutely to commit ourselves to its reconstruction, arrange for the embargo to be lifted without delay, rebuild its infrastructure and destroyed houses and remove the mines that daily put the Lebanese in danger and make a third of the country’s land unfit for cultivation. These are not only financial objectives but also political objectives for the European Union. Let us not leave the reconstruction solely to Hezbollah and another Qatar.
Finally, we need, I conclude, to support the democrats and progressive political forces in Lebanon. As in the spring of 2005, let us know how to support the determination of the Lebanese to embrace their collective destiny. This summer, they have shown what they are capable of.
Mr President, I will start by quoting an article by Gideon Levy published in on 3 September 2006. He says, ‘Gaza has been reoccupied. The world must know this (...). It is in its worst condition, ever. Since (...) the outbreak of the Lebanon war, the Israeli Defence Forces have been rampaging through Gaza – there’s no other word to describe it – killing and demolishing, bombing and shelling, indiscriminately.
‘Nobody thinks about setting up a commission of inquiry; the issue isn’t even on the agenda. Nobody asks why it is being done and who decided to do it. But under the cover of the darkness of the Lebanon war, the IDF returned to its old practices in Gaza as if there had been no disengagement.’
I turn now to the war in Lebanon. On this, are our hands clean? Did our Council of Ministers not call for a cessation of hostilities rather than a ceasefire? Did they not know that only a bloodbath could only ever ensue as a result? On this, I accept my country’s responsibility. Is it really enough to send blankets and bandages after facilitating the supply of arms that caused the injuries in the first place? Was it completely unforeseeable that Israel would undertake actions against international law by undertaking a policy of collective punishment? Was it really that unimaginable that Israel would seize this as an opportunity to march back into Gaza? Many colleagues speak of terror, but is it not the case that the hand of extremists has been considerably ...
– Mr President, ladies and gentlemen, I am grateful to the President-in-Office of the Council and Commissioner Ferrero-Waldner for all the information they have provided. I cannot, Mr President, hide my frustration as a Member of this Parliament when I have to acknowledge yet again that the European Union cannot move with as much speed, determination and authority as it should in such circumstances.
We have initiated a partnership policy in the Mediterranean region that is not just economic or commercial but must also be political. I support the line you are taking, Commissioner, and the more assertive role that has been adopted.
Italy and France have taken an important initiative: even though the European Union certainly does not yet have its own diplomatic and military capacity, there is still ample room for manoeuvre for it to develop a leading role in many of that region’s affairs.
The European Union needs to be much more assertive if it is to find a solution for the region’s stability, and it must take action to help the Lebanese democratic authorities to strengthen their institutional structure and the organisation of their state. To ensure true sovereignty and real independence, it must supply humanitarian aid and resources, it must ensure that our institutions maintain a top-level diplomatic presence in Lebanon, and it must activate the association agreements with Lebanon and with Syria. On this subject, the Council ought to tell us why the agreement with Syria has never been signed, given that we consider Syria to play a very important role in the region.
The European Parliament too should take the appropriate initiatives to put the EU-Lebanon dialogue into effect. Then there remains the problem that has been left unsolved for many years of the large numbers of stateless refugees in Lebanon, who are living in emergency conditions and constitute a potentially dangerous source of destabilising activities. A political solution needs to be found for them.
Lastly, I must mention the conference proposed by the Council: the peace conference is an important moment that must be seized when the time is right, and the European Parliament will certainly not fail to support it.
–Mr President, there is no military solution to the conflict in Lebanon. These words in the joint resolution which we are now debating inspire real cheer and hope.
In the past, many countries used war was a means of enhancing their prestige and power on the international arena, but these times have passed. The words of von Clausewitz, a Prussian general, that ‘war is merely a continuation of politics by other means’ now belong in the dustbin of history. This is confirmed by the United Nations Charter, which forbids the use of force to resolve international disputes, the use of aggression and the violation of the sovereignty of another state. This is the reason why the entry of Israeli troops into Lebanon was in breach of international law. It aggravated the existing conflict, and unleashed the armed reaction of Hizbollah.
It is a good thing that the European Parliament is paying particular attention to the human dimension of this conflict, and that it is calling on the warring parties to free hostages, to treat the civilian population humanely, and to observe the Geneva Convention of 1949. The Lebanese conflict is taking place near us, practically on our doorstep. By sending out EU troops and providing humanitarian aid, Europe has already played an important role. As an active player, the EU will have a real chance to make a significant contribution to resolving this conflict. It is through such action that the European Union creates its own Common Foreign Policy, as described in such detail in the European Constitution. It is for this reason, if for no other, that we so badly need a European Constitution.
– Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, unilateralism has been showing all its limitations for some time, and the European Union has finally taken the initiative and promoted a bold intervention together with the United Nations. It has thus gained a little time to settle the conflict. The context is of course the entire Middle East, but the priority remains the relationship between Israel and Palestine, and that is where we must start.
The Union has shown the validity of an approach based on positive interaction between different cultures, the primacy of politics and a refusal to use force: these are precisely the values that have enabled us to live without war in Europe for two generations.
The European Union can and must promote the same principles and the same transparent, many-sided approach around the world, aiming at conflict prevention through political dialogue. For all these reasons I am proud to be European at this moment, and still more to be Italian, in view of the role that my country has played in this context.
Mr President, the recent conflict between Israel and Hizbollah is a tragedy for Israel and the people of Lebanon. For some time, many of us in this House have been campaigning for the EU to declare Hizbollah a terrorist organisation. It is clear that Hizbollah seriously miscalculated the scale of the retribution when it decided to kill eight soldiers and kidnap two from northern Israel. Hassan Nasrallah, its leader, has admitted as much.
Hizbollah has a lot of explaining to do as to why its deliberate provocation has caused so much damage to Lebanese infrastructure, with the deaths of so many Lebanese civilians. This is partly explained by Hizbollah’s outrageous tactic of using human shields to launch its rockets from civilian-populated areas. Israel also seems to have made the mistake of believing that air power alone was sufficient to dislodge Hizbollah, whereas what was required were more boots on the ground. Clearly, Israeli intelligence underestimated Hizbollah’s training and equipment, in particular high-tech Russian anti-tank and anti-ship weapons. Russia must now explain how its weapons ended up in the hands of an Islamist fundamentalist militia.
My main concern now following UN Security Council Resolution 1701 relates to who is finally going to disarm Hizbollah. Madam Commissioner, what safeguards are in place to prevent the millions of euros of EU aid and reconstruction money from being diverted to Hizbollah through one of its so-called charities? We remember in the past all the allegations of graft when there was direct EU budgetary aid to the Palestinian Authority under Arafat. I also want to know what will prevent troops from Muslim countries like Malaysia and Bangladesh, which do not recognise the State of Israel, from turning a blind eye to the rearmament of Hizbollah.
Lastly, I believe the time has now come under the roadmap for peace to prise brutal but rational and secular Syria away from theocratic, fundamentalist Iran. The EU could offer significant trade and aid benefits to Syria to bring it back to the negotiating table with Israel.
Mr President, I should like to begin by responding to the last speech. I wonder what Muslims in Britain and across Europe think when the British Conservatives say that troops from Muslim countries cannot be relied upon to do their job in a United Nations force?
Like others speaking in this debate, I believe that further crises in Lebanon and elsewhere in the region can only be averted by refocusing the debate on a just peace between Israel and the Palestinian people. Whilst the conflict was continuing in Lebanon, international attention ignored the rockets fired from Gaza and the 250 air strikes, 1000 artillery shells and over 200 killings inflicted on its people. Was it justifiable to cut off electricity to half of the inhabitants of Gaza, to close nearly every school, and even to stop fishermen from taking to their boats? The UN has described Gaza as a time bomb whose people are living in a cage.
Sometimes a moment of crisis brings new fluidity: Hizbollah’s statement conceding it had neither planned nor anticipated the conflict, the prisoners’ initiative, the possible national unity government for Palestine and the recognition by Israeli politicians and public alike of the failings of unilateralism must presage a diplomatic drive to return to a negotiated solution.
Today we have a map for the road but no one in the car. Europe, which has done so much in terms both of humanitarian aid to Lebanon and in evacuating innocent people and committing peacekeeping troops, must now relentlessly pursue that political dialogue. We need new dialogue with the Arab world to support UN resolutions and recognise not just election results but also their consequences. We need to use intermediaries, such as Turkey, to help with that dialogue and speed up temporary assistance to the Palestinian people.
Mr President, we are much obliged to the Finnish Presidency for having tried to keep the EU united on this difficult issue, but we do have quite a long way to go before we really have a common European foreign policy. If the EU is to have long-term political influence in the region, we specifically need a political strategy, a kind of democratic Marshall Plan for the entire region, which is in actual fact the least free region in the whole world.
We must naturally help demilitarise and neutralise Hezbollah. Damascus and, above all, Teheran have the key to this process, and extensive work needs to be done from those cities. We must get the peace process under way again between Israelis and Palestinians, preferably in the form of the conference that fellow Members have talked about. To have two democratic states side by side is the only way of creating peace and stability in the region. In combination with this, conscious, systematic and long-term faith must also be placed in all the democratic forces in the region as a whole if we are to achieve results.
– Mr President, ladies and gentlemen, Europe has finally made its voice heard and has been able to perform an active, leading role in the Middle East crisis, albeit a little late and not without some difficulty.
That, however, is just a first step on the long road that should lead the European Union, together with the United Nations, the United States and the Arab League, to achieve the stabilisation of a region where all the threats to world security have their origin. UNIFIL is a means; the final objective must be the birth of a sovereign Lebanon free from foreign influences exercised in part through Hizbollah.
I would ask the Council and the Commission what point has been reached in disarming the armed militia that attacked Israel. I should mention that last year this Parliament stated that there was incontrovertible proof of terrorist acts by Hizbollah and, by a very large majority of its Members, called on the Council to adopt whatever measures were necessary to put an end to the group’s activities. In that regard, Syria is called upon to stop shilly-shallying and to take active steps to help stop the flow of arms intended for terrorists. Within the framework of safeguarding human rights, the UNIFIL troops, to whom we send our solidarity and support, must also be entrusted with the task of protecting the Lebanese Christian community: they are not to blame but are caught between the two opposing sides.
Alongside the Lebanese objective, we should set ourselves a broader aim: the ‘two peoples, two states’ solution to the Israeli-Palestinian crisis will pull the rug out from under the feet of terrorists and Islamic fundamentalists. Achieving this aim will require Europe to play a leading role, but how can the Union be the bringer of peace without a constitution to grant the necessary powers to those who must perform this task?
As a result, the debate on the constitution is thrust centre stage once again. Rather than an exercise for legal experts, this is the central issue, the issue of how to export beyond our borders the most important result of our 50 years of Europe: peace.
– Mr President, I had resolved to start my speech differently, but now I shall start by asking Mrs Ferrero-Waldner to read in the magazine ‘Le Point’ the article on relations between Israel and Palestine, especially concerning the serious problem of the water supply to the Palestinian occupied territories due to the practice being exercised by Israel. The magazine refers to the apartheid being imposed by the Israeli authorities on the Palestinians on the subject of water.
What has the Council done over all this time? Last February it decided to freeze financial aid to the Palestinian people, while Israel continues not to pay duty and taxes to the Palestinian Authority without coming under pressure, without some sort of measure having been taken on the part of the European Union.
I believe, and this is a challenge to the Finnish Presidency, that the European Union and the Council of Ministers should take a decision to lift the economic sanctions on the Palestinian people as soon as President Abbas forms the new national unity government in Palestine. This will give an incentive to the Palestinian people, an incentive to the moderate reform forces in Palestine and the Hamas forces to integrate peacefully into the democratic life of Palestine.
Mr President, following the hostilities the European Union has been widely called upon to lead and contribute the core of UNIFIL, to implement Resolution 1701, to play a primary role in humanitarian aid and reconstruction and to encourage the parties to take part in political dialogue.
However, prior to the end of the hostilities, we did not punch the weight of a major international player. We may have reached a unanimous decision, but it was not a uniform one and we were not listened to either by the Security Council or by the belligerent parties. If we had been listened to and these events had taken place a few weeks earlier, the military results on the ground would have been exactly the same but there would have been less loss of life, less destruction, less displacement and fewer Katyushas and cluster bombs, along with everything else qualified as ‘collateral damage’.
The lessons are there to be learned: neither military might nor Katyushas or Qassams can solve problems, and nor can unilateralism; the EU and the UN need to talk to all the parties, whether they like or approve of them or not. Finally, Lebanon needs our full support to consolidate its sovereignty, because that country has suffered a war by proxy for purely extra-Lebanese reasons.
Mr President, ladies and gentlemen, a lot has been said, but I think that this resolution that has been put to the vote is well balanced. It presents the facts in some detail but without ever pronouncing judgment and so avoids the pitfall of siding with one or other of the protagonists.
I regret that our resolution reduces the causes of the Israeli-Lebanese war to the Israeli-Palestinian conflict. As General de Gaulle used to say, you cannot go into the Middle East, complicated as it is, with just a few simple ideas, and that is the message that I too want in a way to convey.
Like all of us, I want to see the Israeli-Palestinian conflict resolved, but do you really believe that this will reduce tension within Lebanon and put a stop to Syrian interference and Iranian ambitions? Moreover, will Hezbollah be disarmed as a result?
It is the insecurity and the growing suffering of the Israeli population of Galilee that have triggered hostilities against Hezbollah. This state of permanent threat has been fostered not only by the Israeli-Palestinian conflict but also, and above all, by Hezbollah’s constant firing of rockets into the north of Israel.
Israel’s fears are all the greater insofar as the Hezbollah militias are armed by a powerful Iran whose democratically elected President constantly makes known his desire to wipe Israel from the map. This is a man who must now be taken seriously, which is what I, for my part, do. Consequently, I do not think that the two causes should be confused.
In the north, Lebanon is concerned to regain its sovereignty and put a stop to the interference by its various neighbours, while Israel wants to guarantee its security. In the south, meanwhile, the task is to create an independent Palestinian state within secure borders that is able, over time, to co-exist in peace with its neighbour, Israel.
Mr President, my whole life engagement with the Middle East does not lighten my own burden of responsibility. The situation is grave; we are almost engaged in the process of recreating an Islamic Caliphate. In south Lebanon, we are not facing resistance movement militias, but rather special units that are well trained, manned and equipped by Iranian revolutionary guards. They are equipped via Damascus international airport. This army is probably better than any other Arab regular army. Therefore, I suggest we must close and seal the Lebanese-Syrian border, send an EU monitoring mission such as the one sent to Serbia and Republika Srpska in the mid-1990s. We must fully control Damascus international airport. We need clear rules of engagement. I ask you, what precisely does ‘assist the Lebanese army, disarming of armed groups without right to use force’ mean? We have to pull Syria back from its involvement with Russia and Russian interests immediately. What can we offer there? We have to bring back Lebanese businessmen to increase investors’ confidence in their country, and we have to stop Iran from smuggling uranium, otherwise regional war will turn into a global problem.
Mr President, despite the very welcome efforts of the Commission and indeed of the United Nations, it is difficult to display optimism in this dark period.
Israel, a state that prides itself on its democratic credentials, launched with impunity a destructive war against a neighbouring, struggling secular democracy, destroying its infrastructure and killing its citizens, mostly innocent civilians. It has also used inhumane cluster bombs. How can we describe the bombing of Qana except as a war crime? And yet Israel continues with impunity to maintain an air and sea blockade of its victim while continuing to squeeze the economic and political life out of Gaza, not to mention the killing of 200 Palestinians under the cover of the war on Lebanon.
I do not dismiss the malign role of Hizbollah in all of this, nor indeed – as has not been mentioned so far – the malign influence of the United States in encouraging Israel in its actions.
I believe that Israel must expect to pay for the reconstruction of Lebanon. It must release Palestinian monies and it must face an international inquiry into its actions in relation to Lebanon. I also believe that an international peace conference that does not carry a price for failure for the protagonists in the Middle East will not succeed, nor will it get off the ground. I am talking about a price in terms of money, in terms of trade and in terms of arms supplies. Unless there is a price to be paid, those protagonists will not come to the table and will not make a deal.
Mr President, it is a time of crisis in the Middle East but also perhaps a time of opportunity. Europe faces three connected challenges in this regard. First, the UNIFIL peace-keeping/peace enforcement mission in Lebanon.
UN forces led by the EU must ensure that United Nations Resolution 1701 is enforced and that, through cooperation with Lebanese troops and political leaders, Hizbollah can be disarmed. UNIFIL II must also ensure that further arms are not smuggled into Lebanon to rearm any groups and that Lebanon’s sovereignty is respected at all times. UNIFIL II must be successful. A lot is riding on that and failure would have disastrous consequences for the region as a whole and for Europe.
On the issue of committing troops to UNIFIL II, some EU countries have been generous to date. However, most commitment has come from larger EU nations and I hope we will see future commitments from smaller countries, particularly those who have significant experience of peace-keeping in Lebanon in the past. In that context, I continue to call on my own government in Ireland to at least make an offer of troops, even if the numbers are small, because I believe they have a positive role to play.
The second challenge is to help rebuild Lebanon after the devastation of the summer. The EU is already responding in this regard, but we should realise that we have an opportunity here, that in rebuilding Lebanon’s infrastructure we can also build the EU’s reputation in the region as a whole, as well as in the minds of the Lebanese people.
The third challenge is the wider political challenge of the need to provide stability in the Middle East generally. In order to do this, we must grasp the difficult nettle of forging a way forward in the Israel-Palestinian problem. The wider political roadmap is still there on paper and so we do not need to reinvent the wheel here. However, we need to play our part in finding ways to create fresh enthusiasm and acceptance for the roadmap as the way forward and, in this regard, the difficult task of engaging with Syria will be necessary.
– Ladies and gentlemen, it is with sadness that I have followed the tragic situation in Lebanon over recent weeks. Lebanon has made great strides since the end of the civil war in terms of human rights and citizens’ rights, constructing and strengthening a multicultural and multi-ethnic democracy and civil society. There has also been enormous progress with economic renewal. Unfortunately, though, many of these gains have been diminished or destroyed by the excessive use of military force in the conflict between Israel and Hezbollah.
I firmly believe that one of the conditions for sustainable peace in the Middle East is the existence of an independent, strong and sovereign Lebanon, together with the existence of Israel and a Palestinian State. It has been demonstrated in recent months and years, however, that Lebanon cannot achieve this goal on its own. It needs help from the international community; it needs help with economic renewal; it needs help with consolidating democracy; it needs help with the exercise of State authority in all of its aspects, including security and military aspects throughout the whole country. This is the only way in which the elected Lebanese State institutions will be able to disarm the military wing of Hezbollah and integrate the movement into the country’s political life. I should like to call on the Council and the Commission not to backslide in their efforts to help Lebanon.
Commissioner, Mr President-in-Office of the Council, fellow Members, on the issue of the way in which we deal with the Middle East conflict, a number of representatives of the European institutions have recently appealed for a structured and overall solution to the region’s problems. Mr Brok recently stated that one of the keys to lasting peace in Lebanon was the disarmament of Hezbollah and the monitoring of the Syrian-Lebanese border with a view to stopping the traffic in arms. Finally, one of my eminent fellow Members said that we were not the Red Cross and that we were to play a positive political role. I agree with all that.
Indeed, no overall solution can seriously be envisaged without returning to the issue that, since 1948, has been at the source of all the conflicts that have caused blood baths in this region. By this, I mean the refusal to recognise Israel’s right to exist. It is vital to bear that in mind or otherwise be in danger of confusing cause and consequence. Today, it is Iran, together with Syria – its go-between – and Hezbollah – its military wing – that carry this message of hatred, throwing in the face of the international community their desire to wipe a sovereign state and its people from the world map. We have a duty as human beings to relieve the misfortune of populations taken hostage by Hezbollah’s terrorist action.
Our commitment must be balanced if we are to play the positive political role that falls to us. Balance does not lie in unilaterally and systematically stigmatising a single party to the conflict, in the event Israel. Balance necessarily involves having the warmongers, Syria and Iran, confront their international responsibilities. We owe it to two states, Lebanon and Israel - with which we have friendly relations - and we owe it to two peoples, those of Israel and Lebanon, who are our friends and who aspire only to live in peace.
I would therefore express the wish that the parliamentary mission that will soon visit the region should carry with it this concern for balance and be able to contribute actively to seeking a peaceful solution between people of good will in the region, so affirming our intransigence towards intolerance and messages of hatred while, at the same time, displaying what binds us together as human beings.
– Mr President, I wish to begin by saying that I fully endorse the speech made by my colleague, Mr Howitt.
It has already been said that violence cannot be an answer to the problems of the Middle East and neither can unilateralism. History proves this: Israel withdrew from the Sinai in the context of a negotiated peace agreement and from the Arava in a negotiated peace with Jordan. Israel withdrew from south Lebanon and Gaza unilaterally without agreements. Enough said.
This is the EU’s chance to prove that our approach is right, but it will be a difficult sell.
I could share with you many personal stories of Palestinian friends and their suffering living under violent Israeli occupation, but I want to share the story of a friend of mine in Israel. His name is Renan. He is a DJ. He does not want to fight, he only wants to dance. He is dead set against occupation and walks at the front of every peace demonstration in Israel. However, I was there when he received the call from the IDF to tell him to prepare for the fight. He was shocked and afraid, but he said, ‘What do you expect us to do? Hizbollah has been bombing Haifa and Natanya for years now. How are we supposed to trust Europe if you are not even willing to call that terrorism?’
Our resolution speaks of root causes that need to be addressed. Let me try to define these root causes in the words of Daniel Levy, co-author of the Geneva Peace Initiative. He said that the Palestinian cause, the injustice of occupation, the hypocrisy of the United States and the West are a grievance for millions worldwide. Some abuse and use that and will continue to do so with effect until this conflict is resolved.
In order to be effective in the region we need the trust of ordinary citizens. We can earn this trust only by consistently addressing these root causes, but we can earn my friend Renan’s trust only if we are willing to say out loud that Hizbollah is a radical militant group that abuses the Palestinian cause to strengthen its position as a threat to democracy in Lebanon and as a threat to ordinary Israelis.
–Mr President, Commissioner Ferrero-Waldner, I would like to briefly raise three issues. The first concerns a common assessment of Israel’s reaction to Hizbollah’s provocative and shameful actions. It was a reaction that was vastly out of proportion to the kidnapping of two soldiers and which is reminiscent of the Trojan wars fought over the beautiful Helen. There are many examples of abductions and political solutions in the world. It is difficult to support the reaction of a state whose existence is widely recognised by most of the global community, except for a few fundamentalist states, when this state has shown itself to be a military aggressor. This is difficult even for Israel’s allies to accept, as we have heard from prominent Members of this House.
Secondly, did we really not know that Hizbollah had armed itself with several thousand Katyusha rocket launchers? It was not something that could be done in a week. It must have taken months or even years. Where were the international observers? If the relevant knowledge and the will had existed, I believe it may have been possible to take preventive measures. Now we have started to act by earmarking large sums of money to repair the damage, but is not it too late? After all, we can not bring the dead – the children, the civilians – back to life.
Now for the final matter, Commissioner. This conflict is being prolonged due to the fact that it is part of a so-called social legacy, and may last for a long time yet. In order to create the opportunity for a positive two-state solution for Palestine and Israel, both sides need to be thoroughly prepared for such a solution through appropriate education, from primary school upwards. Such preparation may create a social foundation that will allow political decisions based on compromise to be taken more easily in the future. Perhaps the next generation – the children and young people of today – will reach the decision that we consider to be the only sensible solution for us.
– Mr President, 2005 saw the tenth anniversary of the Barcelona process, a relatively lengthy process aimed at establishing sound ties with the other side of the Mediterranean. Previously in this Chamber, I gave you an optimistic overview of its ambitions, of the whole process and of the path of trust that had been trodden up to that point.
Yet, as a Member of this House, a defender of the European project and a staunch advocate of international law, it was extremely difficult to observe without alarm the way in which the majority of Europe’s institutions monitored the events that took place this summer.
Until June, Lebanon was one of the most promising democracies, politically and economically speaking, in the Mediterranean and was capable of continuing that progress. The country was also one of the biggest receivers of EU funds to support its reconstruction and development. Today, however, Lebanon has to start again from scratch, everything has to be done again, everything has to be rebuilt – at least in terms of what euros and concrete are able to redo and rebuild. Is there nothing we could have done earlier? When we saw the conflict between Israel and Palestine unfold, should we not have taken prompt action? When we saw the various international observers at the Palestinian elections having their authorisation removed, diplomatic and parliamentary immunity repeatedly violated and legitimately elected Members of Parliament and ministers detained, should we not have taken action? Is it not the case that our relative indifference at the time and our inadequate response bore some of the responsibility for the whole situation?
I am sure that Europe did not do all it could to prevent this situation and did not take the necessary steps to turn words into real action. We must not make the same mistakes again, and after today’s debate this is absolutely clear to all speakers. The EU’s role in this process is a vital one and demonstrates once again that the political strength of the EU is crucial to the world’s stability and balance.
Mr President, these are not just isolated incidents that we are witnessing in the Middle East, but rather a broad panorama of crises with global impact. When we discuss and even criticise the efforts of the United States to eradicate tyranny and support democracy in Iraq and elsewhere, we must not ignore the games of Russia and China in the region, which may easily end up transforming the region into a burning crater of global terrorist war.
Everything is pointing to this threatening direction. Under the auspices of Russia, Iran is becoming a major aggressive player in a region that is extremely important to humankind. The political expansion of Iran is now targeted at precluding democracy in Lebanon and Syria, stability in Iraq and peace in Palestine. The Iranian regime is easily distracting the attention of the UN and the EU and gaining more time for its key objective – nuclear hegemony in the Middle East. The utopia of non-proliferation of nuclear weapons is not likely to ever materialise. The next page in history will be terrorist organisations taking power in elections: Hamas and Hezbollah are already participating in state governments and no one dares to ask Hezbollah ministers in Lebanon to choose between working for either a democratic government or a terrorist organisation. On the contrary, the United Nations is entering negotiations with Hezbollah; negotiations with Al-Qaeda will surely follow.
Many of our problems arise from our reluctance to put up a united fight to defend ourselves against the evil; however, we are late to surrender. Israel is left alone in its desperate struggle. The Western democracies have shown no initiative – they are still defending themselves without any strategy and thus losing. It is time for Europe to wake up.
– Mr President, ladies and gentlemen, I should just like to announce that, at the end of the talks with the United Nations Secretary General, Kofi Annan, the Israeli Prime Minister has announced that Israel's air and sea blockade of Lebanon will be lifted tomorrow at 5 p.m.
– Mr President, in recent weeks, amid the appalling loss of life and humanitarian misery in the Middle East, it has been difficult to see any shaft of light. At least the moderate Arab States have now witnessed the catastrophe that can so easily be provoked by organisations such as Hizbollah, and Lebanon has seen the effect of tolerating a State within a State. Perhaps now there can be more sympathy for Israel’s concern to ensure that Palestine is not entrenched as another terrorist State and a base for perpetual war against the Israeli people.
It would be a tragic wasted opportunity if the reinforced UNIFIL merely became a bystander while Hizbollah prepares for its next attacks in the months and years ahead. If there is not the international resolve to disarm Hizbollah – and that is a pity – then at least there should be a requirement to monitor and report on Hizbollah’s activities. The Council should encourage Member States to make representations to this effect at the United Nations.
Resolution 1701 mandates UNIFIL to assist the Government of Lebanon to secure its borders. We would encourage the Lebanese Government to take robust action in this field.
–Mr President, the Israel-Lebanon crisis is no longer typical of the conflicts in the Middle East that we have become accustomed to over the decades. It clearly marks the start of a new global conflict between Iran and Syria, Hizbollah and Hamas, the Sunnis in Iraq and Al Qaeda on the one hand and the United States and its allies on the other.
This means we need new political measures to resolve the conflict in this part of the world. Europe now needs to get involved in resolving the conflict in Iraq. In the same way, the European Union must also look at ways of dealing with Afghanistan. The global threat requires a joint response from the European Union, the United States and NATO. Europe needs a common foreign and defence policy. Russia has to decide which side it stands on. And Europe must emphatically demand such a decision, both in relation to Iran’s nuclear programme and arms shipments to Syria. How did Hizbollah manage to arm itself with Russian weapons?
. Mr President, I have to thank the European Parliament for this debate, which has been, as always, very colourful, interesting and pertinent, as well as wide-ranging.
For me, the essential message has been that the European Parliament is appreciative and supportive of the Council’s efforts to end the conflict in Lebanon, to oversee the restoration of full Lebanese sovereignty and to facilitate a return to the Middle East peace process. Indeed, if anything, you want the European Union to do even more; to be more coherent, to be more efficient. As President-in-Office of the Council, I share this desire for us to speak not only with a single voice, but one which will be heard in all quarters and noted by all parties.
Realistically speaking, even in the best of times, there will always be limits to what the European Union can do acting alone. Indeed, as a Community committed to effective multilateralism, that is as it should be. The EU does not seek, in this conflict in the Middle East, to act by itself. In Lebanon, we are working with others and we have to bring others on board to work alongside us. That is the role of the European Union, but we also have to take the initiative and show leadership. It should be remembered, too, that we would never seek to bypass or replace the United Nations. We are there to support the United Nations, to help it to bear its responsibilities. In this respect, the European Union has been able to live up to those expectations.
I have also read carefully Parliament’s motion for a resolution on the Middle East, which I assume and hope will be adopted unanimously. I regard it as a very good resolution, fully in line with what we have been trying to do and will continue to do in the Council. It shows the ability of the European Union, and of the European Parliament, to concentrate on the essentials and give a message that will prompt all those involved in the peace process to engage in it fully.
. Mr President, I would once again like to return very briefly to the humanitarian aspect of the question, which has also been discussed here. A few weeks ago, Commissioner Louis Michel and I visited the area, and it was very obvious that there was immense suffering among civilians on both sides of this conflict. It is very important and meaningful that the European Union, that is to say the Commission and the Member States together, should be committed to providing Lebanon with massive volumes of economic aid in this crisis right from the start, both in terms of emergency humanitarian relief aid and early recovery, which is now under way, as well as longer-term reconstruction. In this connection we should recall that we have stressed everywhere that the humanitarian situation is also very serious in Gaza.
It is very important that the Lebanese Government plays a central and leading role in the long-term reconstruction process, one in which it acts as coordinator, and for that reason it is good that a new unit has been set up in Prime Minister Siniora’s office to put this coordination process into effect.
The reconstruction process also needs a thorough needs analysis, and the Union will collaborate with Lebanon on this. It is absolutely clear that a state of peace is also the main precondition for improving the humanitarian situation and, because of that too, we will need a comprehensive and long-term political solution to the whole range of problems that exist in this region.
. Mr President, first of all I should like to thank everyone for this discussion. It has been an excellent one and given us great support. Nearly everybody said that there can be no military solution to the conflict and that there can only be a political solution.
Now, with the European Union having again undertaken to move forward with an initiative, it is highly important to have gained your support for adopting a broad approach, for looking at the possibility of going to the root causes and for eventually finding a comprehensive solution.
That is the overall picture and I thank you very much.
I should just like to answer two or three specific remarks. Firstly, the Commission believes that we should work together with Israel and not suspend the Association Agreement. We believe it is very important to work with the Israelis in order to exert an influence, and that we must engage with them, not the contrary.
Regarding Mr Tannock's point, no one has ever managed to prove the allegations that the European Union provided the money to others and not to the government.
With regard to Hizbollah, it is clear that our money will go directly to the government or to organisations that work with the government because, as I have said, we want to empower the government and to give the country back its sovereignty.
To wind up the debate, I have received six motions for resolutions, pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
In this Middle East crisis, as in so many before in this area and around the world, the innocent have suffered most for their leaders’ ambitions.
Hizbollah will claim that it is attempting to retake the Golan Heights, and Israel will claim that it is retaliating for these incursions by bombing Lebanon.
The difficulty is that everyone has some justification for taking action, but there is no acceptable justification for displacing tens of thousands of innocent Israeli and Lebanese civilians. When we see the children killed in Qana, all justifications seem petty and shallow.
The Irish army was stationed in Lebanon for many years as a peacekeeping force, and there is a great affinity between the Irish and the Lebanese because of this. We as a country have become familiar with Lebanon through family members or friends or neighbours who were stationed there and we feel the damage inflicted on their country all the more for this.
These people do not want this life; they want peace and safety for their families and a chance to live their lives.
There is no military solution to these problems, only peaceful solutions. And whether that means imposing sanctions on all involved until they end their war or offering advantage to those who end it, we who have the capability must act.
– Nobody can turn a blind eye to Israel’s latest war against Lebanon, which was bombed for 34 days, with the support of the USA and the passivity of the Council of the European Union, causing the acknowledged deaths of 1 084 civilians in Lebanon and 41 in Israel, and with thousands more injured. Furthermore, around a quarter of the Lebanese population have been forced to leave their homes, essential infrastructures such as airports, ports and electricity power stations have been destroyed, and a large area of sea off the Lebanese coast has turned black.
According to the United Nations Development Programme, the bombing has destroyed 15 000 homes and 78 bridges and has damaged 630 kilometres’ worth of roads, amounting to a loss of at least USD 15 billion to Lebanon. What is more, bombs have been directed at civilian targets, in flagrant violation of international humanitarian law.
Our condemnation of this war should also involve calling on Israel to pay the costs of rebuilding Lebanon, to end its occupation of the Palestinian, Lebanese and Syrian territories, to end the blockades of Lebanon and Gaza to release Palestinian ministers and Members of Parliament immediately and to negotiate the exchange of prisoners held by Israel for detained Israeli soldiers.
There will be no lasting peace in the Middle East until Palestinian, Syrian and Lebanese sovereignty is upheld.
Broken by 34 days of war, Lebanon – which was, however, enjoying rapid development – is again the hostage and victim of a crisis with which it is unable to deal.
The European Union will help the Lebanese to rebuild their destroyed country and to get back on their feet and resume normal life and, in this connection, our humanitarian and emergency aid is vital. Our role should, however, go beyond that of providing emergency aid. The European Union should act in its own right to bring about peace in the Middle East.
By participating in UNIFIL, several Member States are making a commitment on the ground under the banner of the UN, and they have made a just decision. It is, however, united as Europeans that we should intervene to have Security Council resolution 1701 complied with, help to free prisoners, arrange for the blockade of Lebanon to be lifted, support the demarcation of borders and re-establish political dialogue.
In this crisis, the European Union has shown that its intervention could change the course of events and help resolve a conflict. Reality confronts us with our political responsibilities. It is time for us to carry out the reforms needed by the European Union if it is to be the political actor of our neighbours’ hopes and our own expectations.
I regret that the European Council did not call for an immediate ceasefire after the outbreak of hostilities by Israel on Lebanon. Israel’s action was disproportionate. Israel should now be asked to help rebuild Lebanon on the basis of ‘the destroyer pays’. There should be a committee of inquiry on war crimes and the EU should revisit its economic and military cooperation with Israel. We should also be aware and condemn the fact that the conflict in Lebanon was used as cover for even more intensive and brutal oppression of the Palestinian people. The EU must work for a peaceful and just settlement to the disputes in the Middle East, particularly by pressing for a secure and independent Palestinian State.
– At the root of the brutal attacks on Palestine and Lebanon is the USA’s plan for Middle East domination. The USA actively pursues a policy of interference and shows scant regard for sovereignty and international law, and its ultimate goal is the geostrategic control of the region and control over the region's ample energy resources.
Within a context of contradictions, there has been broad agreement between the major powers of the EU and the USA, with the process of drawing up Resolution 1701 a prime example of this. The EU has never condemned Israeli aggression, demanded a cease-fire or called for international law to be respected.
The reality of the situation must not be obfuscated by transforming the victim into the aggressor and vice versa. It is Israel that is illegally occupying Arab territories, Israel that fails to honour the many UN resolutions and Israel that actively undermines the creation of an independent, sovereign Palestinian State by means of a policy of State terrorism.
For there to be peace in the region, Israel must withdraw from all occupied Arab territories, dismantle the settlements and the wall and release political detainees; refugees must be able to return, and an independent, sovereign Palestinian State must be created with East Jerusalem as its capital. All States in the region must be guaranteed their sovereignty and security, and the region must be demilitarised and rendered free of nuclear weapons.
– Exactly five years after 11 September 2001, the current conflict in Lebanon offers the international community a chance to review and correct the clearly inappropriate approach taken to solve the friction between the so-called Western and Islamic worlds.
For five years, in fact, ongoing conflicts (in Gaza, Lebanon, Iraq and Afghanistan) and the most serious diplomatic tensions (on terrorist attacks, the Iran issue, etc.) have all revolved around the same point, and therefore they cannot be eradicated just by means of more or less legitimate military missions created every time and always under different names.
The opportunity must now be grasped to form a genuinely multilateral force, with the participation and commitment of all the interested parties. Its aim must be to solve the problem that lies at the root of all of these conflicts, which is the clash of ideologies between two different cultural blocks.
We need to seek and find a basis for dialogue as soon as possible, an opening that we, as ‘democratic’ countries, have a duty to pursue. It must address the most pressing issues on which we diverge the most, from political and religious ideologies to economic systems. I hope that the European Union will not miss the opportunity to promote such a dialogue but will sponsor it at an international level.
The next item is Question Time (B6-0325/2006).
The following questions have been submitted to the Council.
What plans does the Finnish Presidency have in relation to making progress on the revision of the Working Time Directive (COM(2002)0149 final(1)) and the Temporary Agency Workers Directive (amending Directive 2003/88/EC(2))? Does the Council seek further progress in relation to these issues during its six-month period of office?
. Mr President, ladies and gentlemen, I would like to thank the honourable Member for his interest in the progress on the revision of the Working Time Directive and the Temporary Agency Workers Directive. Following the tremendous efforts of the Austrian Presidency preceding us, it is one of the main aims of the Finnish Presidency to reach agreement on the Working Time Directive. The directive quickly needs to find a jointly agreed solution in order to comply with the judgments of the Court of Justice of the European Communities in the SIMAP and Jager cases. The Presidency thus also intends to do all it can to ensure that the Council reaches a compromise settlement as soon as possible regarding the as yet unresolved ‘opt out’ issue.
The Temporary Agency Workers Directive is another complex and politically delicate issue. As you know, differences in labour market structures and practices have led to differing views between Member States, and the problem has been to find an appropriate balance, where temporary agency employees would be given adequate levels of protection while at the same time the market in companies that provide a temporary workforce would be allowed to develop and grow. Recently, the Member States have renewed their commitment to the Lisbon objectives, including increased levels of employment and the availability of better jobs, which are evident in their national reform programmes. The Council believes that these objectives can be achieved in such a way that the different practices and traditions that obtain in national labour markets are respected.
The matter was last discussed by the Council in June 2003. Since then, different Presidencies have had discussions at various levels to ascertain whether opinions had altered. Up till now there have been two distinct views on the matter, so it has not been worth putting this issue on the agenda of future meetings of the Council. The Finnish Presidency will examine the issue and is also expecting some input from the Commission, which said in its communication on the screening of pending legislative proposals that it would reserve the right to reconsider the proposal based on what emerges in other discussions on future proposals.
The Presidency understands very well that it is important for the European Parliament to make progress in this area. We will be aware of the general opinion on this when the vote on the first reading of the Services Directive is voted on. If the Commission delivers its vital input with regard to this matter during our Presidency, we will be ready to undertake some constructive work to find a solution that is acceptable to all the Member States.
Thank you, President-in-Office, for that very full answer and for your honesty, particularly on the question of temporary agency workers.
You will be aware of our frustration in this House, particularly with regard to the Working Time Directive, and are right to say that this has been discussed in previous Presidencies. However, I would like to ask you a very frank question: what is different about the Finnish Presidency, and can you get the Members of the Council together and broker a deal in the interests of working people? Can you give a commitment today that every effort will be made to take the Working Time Directive forward and to put the Temporary Agency Workers Directive on the agenda?
. Mr President, the commitment can be given that the Presidency will work very hard to find a solution for the Working Time Directive. An incentive for this is, for example, that the way in which doctors’ working hours are interpreted causes huge problems for the Member States, and for this reason too it is very important to find a solution for this directive. It is still too early to say, however, whether we will be able to achieve the outcome that we would like to see.
In his supplementary question Mr Moraes referred to the interests of working people. Is the Council aware of some research concerning large European countries published in the in recent days, which shows that the majority of working people in all those countries, with the possible exception of Spain, want more flexibility in their working hours, not less? Will the Council take this into account when trying to broker a deal?
. Mr President, I am not too sure if we are aware of this article in the Financial Times, but of course we are in many ways aware of the general trend, and as I have already said in my original answer and my last one, and in view of the developments that have taken place in the Member States, it is important to achieve a solution both in the matter of the Working Time Directive and that of temporary agency employees.
– Do you believe that it is possible to solve this problem with the social partners in the context of a social dialogue – since they are, in fact, mainly responsible for the problem, also as far as working times are concerned? Taking this into account, do you also believe that a solution is possible if this matter is delegated to the social partners – to the representatives of the employers and the employees?
. Mr President, this is obviously something worthy of debate, and is an issue that can be raised at the tripartite discussions, but for the moment we are in fact actively seeking a solution that is acceptable among the governments of the Member States specifically.
In what way will the Finnish Presidency support the commitments given by the Member States' governments with the adoption of the European Youth Pact to increase employment for young people?
. Mr President, ladies and gentlemen, first of all I should stress how important it is that the European Youth Pact should cover a wide area. The needs of the young have to be taken into account in all relevant policy areas. For example, in attempting to improve employment for young people, it may be important to enact various measures removing barriers to education and mobility.
The question by the honourable Member relates in particular to how the Finnish Presidency intends to support the commitments of the governments of the Member States to improve employment. The Member States are responsible for planning and implementing their own employment policies, including those concerning young people. Member States are also responsible for most of the other policies connected with this issue, such as education policy.
The Presidency may nevertheless have an important job to do in raising these issues, especially while the work of the Council of Ministers is being organised. During the Finnish presidential term, the Council convening in December intends to deal with several questions directly connected with employment of young people. The Council will be presented with a report by the Employment Committee which examines the Member States’ national reform programmes, including their employment policies. The result of the survey by the Employment Committee just last year was that all the Member States tackled youth unemployment with reference to the Youth Pact and mentioned a raft of measures that had been introduced to build appropriate paths to employment for the young. There had been very great progress made in linking this to another priority area, the investment in human capital. This had been done, for example, by developing the transition from education to employment.
Finland expects that the Member States’ employment policies this year will also focus attention on resources for youth employment and ways of improving it. Youth employment is also certainly high up on the agenda in the talks to be held by the Employment, Social Policy, Health and Consumer Affairs Council on 1 December on demography and enhancing productivity through more and better jobs.
During the Finnish presidential term, the Council will discuss two issues that directly relate to improving employment for young people. Firstly, improving opportunities for lifelong learning is something that affects everyone, including the young. Secondly, the Finnish Presidency will try to propose concrete measures to improve accessibility to young people’s information services and provide quality information for all young people on important matters such as employment. Special attention needs to be paid to deprived young people.
In March, the European Council asked Member States to include young people and youth organisations in the implementation process relating to the European Youth Pact. The Finnish Presidency proposes to discuss initiation of an analytical dialogue at Council level with and between all youth sector actors, including young people and youth organisations.
To sum up, I will say that during the Finnish presidential term the matter of improving youth employment will be on the Council’s agenda in many connections. Finland urges all Member States to focus attention henceforth on the European Youth Pact and on the various ways of improving youth employment.
– Mr President, thank you for such a complete reply and for the prospects which are opening up. The third part of the European Youth Pact makes provision for measures to reconcile the family and professional lives of young people, so that they can create new families in Europe.
At a time when unemployment is being successfully combated, do you not believe that a vicious circle is being created? That young people cannot easily create new families and that the demographic problem will get worse as a result?
Does the Finnish Presidency intend at the end of its term of office to present us with the positive results of its actions on reconciling family and professional life?
. Mr President, one element of this Youth Pact, of course, is the attempt to improve young people’s education, their social participation and the transition to employment. For that reason it is very important, and this autumn we also propose to support the decision allowing endorsement of such multi-professional skills, in order to facilitate young people’s transition from education to employment as well, this being one of the thresholds involved. Obviously, reconciling work and family is still a separate category, but all these things are linked individually to the competitiveness strategy, that is to say the Lisbon Strategy.
On the basis of the agreements reached by the European Council of 15 and 16 June 2006, what concrete measures has the Council adopted or will it adopt to restrict illegal immigration by citizens of third countries and facilitate their possible return to their countries of origin?
. Mr President, ladies and gentlemen, the readmission and repatriation of illegal immigrants is one of the key factors in the Union’s policy on immigration, especially within the framework of a comprehensive approach to the question of immigration. I would refer the honourable Member to the concrete measures and initiatives which the Council cited in the general answer it gave this year to oral questions H-0440, H-0455, H-0473 and H-0478/06.
Regarding the period since the European Council in June, I would refer the honourable Member to the Euro-Africa Conference on Migration and Development, which Morocco organised, with the active involvement of Spain and France, in Rabat on 10 and 11 July. At the conference an action plan was adopted. Its third section specifically covers matters relating to the fight against illegal immigration and the repatriation of illegal immigrants. All the countries attending the conference stressed their commitment to the rapid implementation of the action plan.
On 17 July, the Council adopted conclusions on immigration, stating once again that illegal immigration must be effectively prevented at Union level. The conclusions also made mention of the significance of other immigration routes, especially in the Union’s neighbouring regions to the east and south-east, and the preparations that are under way for the next Euro-Africa Conference on Migration and Development, which Libya has promised to host.
On 19 July, the Commission published a communication on policy priorities in the fight against illegal immigration of third country nationals. It also deals with matters relating to repatriation and readmission. It was presented to the Council on 24 July, and the Council will examine it at a later date.
At present, the Council is discussing a proposal for a directive on common norms and procedures to be applied in Member States when repatriating nationals of third countries who are illegally resident. Talks on readmission continue in accordance with the guidelines and competences agreed by the Council. The Commission and the European Agency for the Management of Operational Co-operation at the External Borders of the Member States of the European Union also reported back on the implementation of key measures included in the comprehensive approach at a meeting of the Council held on 24 July.
President-in-Office of the Council, thank you very much for your reply, but I would like to point out to you that, despite all of these agreements, illegal immigration via the Canary Islands is still increasing.
Almost a thousand immigrants are currently reaching the Canary Islands every day. Reception centres are overflowing, there is no way to return the immigrants to their countries of origin and the commitments made by 16 countries have not been fulfilled, except in the case of your country, since Finland, together with Italy and Portugal, has sent a naval unit.
At the end of the day, however, all of these measures, which look very good on paper, are not actually applied. We are facing a real avalanche of immigrants, causing alarm amongst the civil population and concern for the whole of the European Union, since these immigrants have not come to get into the Canary Islands, but to get into the European Union, and that has consequences for its labour markets.
. Mr President, the case that the honourable Member raises is in every respect a very important one from the point of view of the European Union and the Council. The European Agency for the Management of Operational Co-operation at the External Borders of the Member States of the European Union has asked Member States for surveillance vessels, radar and border security experts to implement its own operation in the Canary Islands. It is in the Council’s interests to strengthen cooperation in this area by developing forms of combined operations, and the Finnish Presidency intends to improve Europe’s integrated system for controlling external borders.
I just wondered how the Council expects the EU to meet the increasing challenge of illegal entry and the need for returns when in its draft budget for 2007, and compared to the Commission’s bid, it has actually cut the appropriations for Frontex, the Borders Agency to which the Minister referred several times, and the European Return Fund. I hope Parliament will be able to restore these cuts, but how can these be priorities when the Council is not following through on the financial commitments?
. Mr President, it is obviously important that we also have adequate resources available to repatriate illegal migrants and to monitor that process, but I would also stress here the importance of the comprehensive approach to the problem of illegal immigration. Then there is the matter too of cooperation with the other countries from which these illegal immigrants are arriving, and whether we can also improve conditions in the countries of departure, so that it would not be necessary to repatriate so many illegal migrants from the European Union.
– I would be interested in hearing your opinion about the possibility of establishing a model of best practice in the field of return to countries of origin. Do you think that the agency that the Commission has set up in Vienna might be able to produce a study of which methods have led to people choosing to return to their countries of origin?
. Mr President, the European Agency for the Management of Operational Co-operation at the External Borders of the Member States of the European Union can also help in greater cooperation in the area of repatriation operations. As with everything else, the exchange of experience and good practice are obviously important.
In spite of the Toronto Declaration from the World Health Organisation and the United Nations' mention of the abuse of older people in the Madrid International Plan of Action on Ageing, Member States have implemented legislation that deals with the related issue of domestic violence but that omits specific reference to protection for vulnerable older people.
The private care sector, for example, is not sufficiently covered by the current legal framework in many Member States. This can be seen in the UK, where the Human Rights Act does not apply to those who receive privately-funded care.
Will the Council urge the Member States to close these legal loopholes and respect the basic human rights of their older citizens?
. Mr President, ladies and gentlemen, the Council would first like to thank the honourable Member for having drawn attention to the matter of respect for the fundamental human rights of the elderly. Because the Union is based on the principle of respect for freedom, democracy, human and fundamental rights and that of the rule of law, the Council is naturally concerned about any possible loopholes in the legislation that would mean that the rights of older people are not being respected.
Respect for the fundamental human rights of all EU citizens and all people residing in the European Union is included in the Treaty on European Union, and the Charter of Fundamental Rights adopted in December 2000 by EU leaders confirms those rights which result from the constitutional traditions and international obligations common to the Member States.
Abuse of the elderly in care is not only a human rights issue, but also a social, and in some cases, a criminal one. This being the case, legislative action must be decided upon at national level, in accordance with the principle of subsidiarity. The Council also wishes to stress that it upholds the principle of non-discrimination. It has already implemented measures to prevent discrimination and prejudice based on the six criteria of discrimination in Article 13 of the Treaty establishing the European Community, and intends to continue implementing such measures in the future. One of the criteria referred to is age.
We should nevertheless remember that it is the European Commission’s task to monitor the implementation of, and compliance with, EU legislation in the Member States, and to submit proposals for justified legislative measures for approval by the European Parliament and the Council. The Commission has made a proposal for recommendation by the Council regarding the prevention of injuries and better safety. One of the priorities is the prevention of violence between people. The proposal will be on the Employment, Social Policy, Health and Consumer Affairs Council’s agenda when it meets on 30 November and 1 December.
I am very pleased that the Minister has said that there is further legislation coming forward on Article 13 regarding age. Can the Minister assure us that elder abuse will be given appropriate attention by Member States in the national action plans on health and long-term care? Will the Minister urge the Council and the Commission to release any results on elder abuse across Member States, so that we can have an exchange of best practice?
. Mr President, we obviously have to remember that, concerning the need for a separate law on the protection of the elderly, it should be decided upon nationally in the Member States. As I said in my answer, however, the issues on the safety of the elderly are to be discussed at the Council meeting on the subject at the end of November.
In Austria, the families of old people who need care are increasingly resorting to employing illegal care workers, since the state care allowance is insufficient to pay for authorised professional workers. In addition to proposing an increase in the care allowance, we are therefore also discussing a Social Year and appropriate retraining for the unemployed, as well as ‘care semesters’ for prospective medical students.
Has the proportion of undeclared employment in the care sector also risen in other Member States, and which suggestions for solving this problem are being discussed, or rather, which proposals should be supported by the EU?
. Mr President, naturally, the aim is to build and promote a common European policy in a direction that would allow us to create joint quality criteria for services, regardless of how they are produced and financed. I cannot take a view on what the share of the grey workforce is, but this entire area of controversy is in my view linked to the question of the European social model, on which subject there was an excellent debate here yesterday in plenary.
Yesterday we had a debate on the Daphne programme, especially as regards women and children. We are hearing a lot about the abuse of the elderly and it might be possible to take this question on board, because it covers a similar area. Two months ago there was a large meeting with eight European organisations of elderly people. Could this question be taken on board within the framework of Daphne?
. Mr President, the current Daphne Programme to which the honourable Member refers, and which is against violence, at present applies in particular to violence against women, but, as the honourable Member says, there are obviously also ways of exploring how the situation might be improved at European level with regard to elderly people too.
In March 2005, Nicola Calipari, an officer in the Italian Military Intelligence and Security Service (SISMI), was killed at a road block in Iraq during the liberation of an Italian hostage. Despite the representations made by the Italian Government, the US Justice Department has stated that it will provide no information over and above that contained in the report by Multi National Corps Iraq.
Unfortunately, the highest Italian authorities, and especially the Italian judiciary, have found the information contained in that report to be insufficient and incomplete, making the closest possible cooperation with the US authorities essential.
Will the Council address this matter within the scope of its CFSP remit so that these events can be fully clarified?
. Mr President, ladies and gentlemen, the Council has not examined the incident referred to by the honourable Member, an incident it considers to be a bilateral issue between Italy and the United States of America.
– Mr President, ladies and gentlemen, so is the answer that the Presidency does not intend to take any positive action at all on the matter that has been raised?
. Mr President, the answer is that the Council has not discussed or looked into this issue, but we have various kinds of mechanisms in progress, in the sense that the European Union and the United States have negotiated an agreement on mutual judicial assistance, which also has a certain connection with cases of this kind. At present we need more internal procedures to have this agreement enter into force.
I wonder if the Council would agree that this specific case highlights a more general problem that the United States expects Europe to cooperate with it on judicial matters, but when Europe asks the Untied States for cooperation, that country is much less willing to give it? Will the Council have a debate among its Members to discuss how it might put more pressure on the United States to cooperate with the European Union on judicial matters?
. Mr President, the agreement on mutual judicial assistance that I just referred to will help speed up the assistance process, when it enters into force, in many kinds of legal problems, and could also be one key factor in faster and more effective cooperation between the Union and the United States.
As they deal with the same subject, the following questions will be taken together.
What is the Council Presidency’s view of the current state of democracy and the rule of law in Russia, particularly as regards media freedom, the situation of non-governmental organisations, independence of the judiciary and the conditions under which, for example, former Yukos managers Platon Lebedev and Mikhail Khodorkovsky are detained?
Does the Council Presidency consider that a strategic partnership between the EU and Russia is compatible with the European values of democracy, human rights and the rule of law, which Russia does not respect, as the following examples indicate: the violation of freedom of the press, restrictions on civil society through the NGO law, human rights violations in Chechnya and the conditions of detention of Platon Lebedev and Mikhail Khodorkovsky?
. Mr President, ladies and gentlemen, the Council believes that the strategic partnership with Russia must be based on the common values endorsed in the Partnership and Co-operation Agreement, especially those to which Russia is committed as a member of the Council of Europe and the Organisation for Security and Co-operation in Europe. The same values are also mentioned in the new treaty arrangements between the EU and Russia.
It is the Council’s opinion that if there is to be better stability and welfare in Russia, effective democracy will need to be established at all levels in the Russian Federation, as will compliance with the rule of law, an independent judiciary, and unconditional respect for human rights, including freedom and independence of the media, and for a viable civil society.
Like the honourable Member, the Council is concerned about recent developments with regard to the rule of law, obvious curbs on freedom of the press, the concentration of power, and new legislation in Russia that restricts the work of NGOs. The Council is likewise concerned about the human rights situation in Russia, and especially in Chechnya.
The Council is following developments closely and will raise these problems and issues regularly in political dialogue with Russia, in particular at the talks on human rights held twice a year. The Council will also be monitoring the implementation of the recently amended law to prevent action by extremist movements, with particular reference to the now wider definition of extremist movement.
We read that the German foreign minister wants to table in the Council a proposal to bring about common values by creating closer, long-term networks between the EU and Russia. Is this not absurd, when Russia is not even prepared to change the poor conditions under which Mr Khodorkovsky is being held, conditions which contravene its own laws, or rather not even prepared to bring these conditions into line with its own laws, according to which prisoners must be kept close to their home town?
Have you spoken specifically and directly with Russia about the case of these two Yukos detainees?
I would like to ask the same thing as the previous speaker, because this represents a case in which Russia is in glaring violation of its own laws. However, obliged though I am for the answer to this question, it does, I think, raise yet another, namely whether, given the increasingly deteriorating condition of human rights in Russia, you believe that the concept of a strategic partnership with Russia is in itself possible or has a promising future. Do we not rather have to develop new models of cooperation, models which, alongside economic and security policy considerations, actually guarantee respect for human rights?
. Mr President, there is no longer any need to establish these common values as such, because they already exist. They have been endorsed in the Partnership and Co-operation Agreements, and Russia is committed to them as a member of the Council of Europe and the OSCE. Obviously, however, there are challenges of all kinds associated with making these values conspicuous in practice and in the implementation of legislation.
These areas of dissatisfaction in the independence of Russian courts are indeed challenges for an evolving constitutional state, which we will be monitoring very carefully. It is nevertheless very important that there should be a good deal of two-way communication within the framework of this strategic partnership. For example, consultations on human rights are being held next in November. Moreover, political dialogue, which is engaged in with Russia on a regular basis, provides an opportunity to discuss and raise these problems in the area of human rights.
The economic situation in Russia is indeed very prosperous, but in the field of human rights there is a massive deterioration going on.
Does the Council really believe that the measures it has introduced - namely, dialogue within the context of a strategic partnership – are up to solving this problem? Rather, does not this truly massive deterioration suggest to the Council that it should try a new strategy: reminding a neighbour of the European Union of commitments that it made in the context of its international relations?
. Mr President, the European Union and Russia are strongly linked in very many different ways: through peace and stability, economic cooperation and many other things. That is why it is important that the strategic partnership should establish a good basis and framework for this mutual dependence which exists between us. With the communication and political dialogue that accompanies this, and which exist at present, we can remind Russia of these human rights challenges, and that is what we do. So, at this stage at least, the Council considers that the existing mechanisms provide a good basis for improving communication and the situation regarding human rights.
Mr President, Minister, while we are on the topic of the strategic partnership between the EU and Russia, I would like to draw the attention of the Council to the fact that this Parliament noted in its resolution this year that ‘the present partnership with Russia is more pragmatic than strategic, since it puts common economic interests in the first place, while failing to achieve any changes in human rights and the rule of law’. Does the Council not think that the position of the European Parliament should be considered more closely, especially as the term of the present Partnership and Cooperation Agreement between the European Union and Russia is nearing an end?
. Mr President, the Council does listen to Parliament’s opinion and listens very carefully. These matters obviously need to be gone over now, while we are preparing for the renewal of the Partnership and Co-operation Agreement and the establishment of a mandate to renew it. I, however, believe that, while this collaboration is a very pragmatic one, it could in addition be much more dynamically strategic in nature than it is today, and that the European Union and Russia can also work in parallel, and as each other’s partners, in global forums.
Will the Council clarify the legal position resulting from the European Parliament vote of 15 June allowing embryonic stem cell research in the EU?
Can an organisation based in any Member State apply for EU funding for embryonic stem cell research, even if that research is illegal in the Member State where it plans to carry out that research?
. Mr President, ladies and gentlemen, on 15 June 2006 the European Parliament adopted its opinion on the first reading of the framework decision on the Seventh Framework Programme in accordance with the codecision procedure. The Council, for its part, reached political consensus on the Seventh Framework Programme for research on 24 July 2006, and this consensus is responsible for the outcome of the vote by the European Parliament. I would refer at this point to document number 11978/06, which mentions the political consensus reached on the Seventh Framework Programme. The point of consensus is to be able to prepare a second reading of the Seventh Framework Programme scheduled for the autumn. The result of this will presumably make it possible to adopt the Seventh Framework Programme before the end of the year.
The Community Framework Programme for research makes it possible to grant Community aid only to those research projects that are covered under the programme’s scope of application and have passed through the selection process. Research must of course comply with the legislation in those Member States in which it is intended to carry it out.
Thank you for your answer, Madam President-in-Office, I appreciate it. My question really refers to a situation in which a country does not have a legal framework in place.
Looking at what was voted through here in Parliament, we talked about research being subject to strict licensing and control in accordance with the legal framework of the Member State, but what if it turns out that a Member States does not have a legal framework in place? In my own Member State, Ireland, for example, there is no law governing embryonic stem cell research. Where, then, does that leave this decision by Parliament, and would the Council suggest that all Member States would need to put such a framework in place immediately?
. Mr President, the situation is of course problematic if such things have not been precisely regulated in national legislation, but according to the position adopted by the Council, the main conditions for funding are a precise ethical evaluation of each project proposal and consideration of the legislation in Member States. It is therefore important to realise that the intention behind this single solution and decision is not to create rules on bioethics that apply to Europe generally but to make a clear decision on something less broad in scope, which is what sort of stem cell projects can obtain funding from this Community programme.
I am very glad that you have made it clear that it is up to the legislation of the Member State concerned as to whether it can undertake research. This is purely related to the funding of it.
I should be interested if the President-in-Office could tell us what opportunities she sees in the ability to undertake stem cell research and to fund it at a European level.
. Mr President, national legislation is certainly something which will evolve in the years to come, because stem cell research is something new, although, as part of general European competitiveness and cooperation on research, it will be necessary to see whether added value can be achieved from cooperation at European level for research into this area too.
At the annual summit of European and American leaders in Vienna, President Bush said that he wished to close the controversial prison camp at Guantánamo Bay but that he was awaiting a ruling by the US Supreme Court as to where the prisoners could be tried. In addition, it is necessary to ascertain how countries can take prisoners back. Some will have to be tried in the USA if there are no guarantees of due process in their own country. According to Bush, some 400 prisoners currently remain in the camp.
Does the Council know how many Europeans are being held at Guantánamo Bay? Could they not be returned with a minimum of delay and tried in Europe, where the most guarantees of correct treatment exist and as President Bush himself has suggested?
. Mr President, ladies and gentlemen, the Council is not responsible for the protection of EU citizens abroad; that is up to the Member States. Nor has the Council discussed anything to do with the number of Europeans held in Guantanamo Bay.
Mr President, it will come as no surprise that the reply to this question which I submitted as early as at the beginning of July, immediately following the summit between the European Union and the US in Vienna, is somewhat disappointing, because the question is very much linked to one of the topics that was discussed at that summit.
I would therefore be very interested to know whether any progress has been made and whether the Council has any intention of urging the United States to make haste in letting us know how many European citizens may be tried in the European Union and whether the Council is prepared to insist on a specific time schedule in this respect.
. Mr President, Guantanamo Bay is of course still a serious matter of concern, but the European Union warmly welcomes President Bush’s announcement that he wishes to close Guantanamo Bay, providing that a solution is arrived at on these practical matters. Let us hope that progress is made in this area.
On 29 June, the US Supreme Court ruled that military tribunals were illegal. At 7.45 p.m. CET, President Bush is due to make an announcement that he is seeking to change the law to make it possible to try Guantánamo Bay prisoners – including EU citizens – by military tribunal. If he makes that announcement – which I believe he will – can the Council protest in the strongest possible terms about this travesty of justice, as a matter of urgency?
. Mr President, the European Union has on many occasions stated that the treatment of prisoners captured on the battlefield must comply with the provisions of the Geneva Convention and the customary rules of international humanitarian law, and must respect human rights. Furthermore, it was the view of the informal meeting of Foreign Affairs Ministers in Klosterneuburg in the spring that the prison camp at Guantanamo Bay should be closed as quickly as possible, so the Union has clearly expressed its opinion on the subject.
I do not think I have heard such a feeble statement as ‘the Council is not responsible for the protection of EU citizens abroad, that is just up to the Member States’. We take international action to try to protect the citizens of other Member States, for instance in the Balkans, but we will not have any joint action to protect our own citizens.
Does the President-in-Office not agree that if the EU had said way back in 2002 that it was unacceptable for our citizens to be detained without charge or trial in Guantánamo, then they might all be free by now, or put on trial and convicted if that was what should happen to them?
. Mr President, it is important for the Presidency, representing the Council as it does, to keep within the limits of its competence. Any discussions which the Member States may have entered into bilaterally concerning the protection of their citizens are their own business. It still needs to be said that the European Union has on several occasions raised the matter of Guantanamo Bay in discussions with the United States, and these talks will be continued.
Will the Finnish Presidency renew efforts to get agreement in the Council on a framework decision to combat race and religious hate crime as proposed by the Commission in 2001 and strongly backed by the Parliament? Will you encourage the Commission also to come forward with a measure to combat homophobic hate crime?
. Mr President, ladies and gentlemen, the Council has been waiting for an outcome on a framework decision, as at least one Member State has had serious reservations about the text in the form that it was in in 2004. As the Member State in question recently withdrew its general veto, the Finnish Presidency intends to work closely with the next country to hold the presidency, Germany, to have the issue discussed by the relevant working groups so that a framework decision can be taken as soon as possible.
There are no proposals on the Finnish Presidency’s agenda relating to homophobic hate crime, which the honourable Member refers to in her question.
I am very grateful for that positive news, which is most welcome. But I am sorry that the Minister feels that there are no proposals on homophobic hate crime. Does she not think that the EU really ought to be tackling the challenges of both racism and homophobia in their acute form of violence and hatred across Europe? We are becoming years out of date with the challenges that we are meeting, not least because of the third-pillar problems of the veto in the Council to which she had referred. Will you also make progress as regards the in bringing the third pillar – the intergovernmental part – into Community competence so that we can be more effective and democratic?
. Mr President, I agree with the honourable Member that the European Union should try and intervene in key challenges, but, obviously, we have to do so step by step, and we cannot respond to all the challenges at the same time. We intend to prepare a follow-up to the seminar for experts held in June in connection with the framework decision, and after that we can certainly consider this proposal for a framework decision for a working group to deal with. As regards the , which the honourable Member mentioned in her additional question, as has been stated here before in Parliament, during its presidential term, Finland will actively look into ways of improving decision-making, leading to joint action in the area of legal matters and internal affairs.
I am delighted that the one Member State's objection has been lifted to the adoption of the framework decision. Will the Presidency urge the COREPER Working Group to expedite their work on this matter so that we can get this adopted as soon as possible? Would the Council further agree that the adoption of such a framework decision would send a positive signal to our ethnic minorities in the European Union, particularly the Muslims, who feel under a lot of pressure in our continent at the moment?
. Mr President, the fact that we are making progress with the framework decision does not mean that it is now problem-free: differences in attitude to freedom of speech, the principle of legality and legal systems in the Member States in this regard still lead to unanswered questions. On the basis of discussions held so far, we now propose to draft a more focused proposal for a framework decision, about which it nevertheless has to be said that it will hardly have had time to be drawn up before the next presidency is behind the wheel.
On Monday 12 June 2006, approximately one hundred Iranian women activists demonstrated in Teheran. They were demanding changes to the laws which discriminate against women in Iran. The demonstration was brutally broken up by police and 70 demonstrators were arrested.
What political condemnations will the Council make and what practical action will it take in bilateral contacts in response to the Iranian regime's violent attacks on women's rights activists and the violations of women's human rights which are taking place in Iran?
. Mr President, ladies and gentlemen, the Council has frequently expressed its concern regarding the plight of women in Iran. In its resolution last December on the human rights situation in Iran, one that also had the Union’s support, the UN General Assembly expressed its grave concern over discrimination and other human rights violations, including the systematic discrimination against women and girls in legislation and in practice.
The Council deplores the worsening human rights situation in Iran. When it met on 20 March 2006, it condemned the harsh response to the peaceful demonstration organised on International Women’s Day. When it met on 15 May, the Council expressed its concern about the increase in the number of executions, random arrests, the tightening of restrictions on access to information, and the increase in violations of freedom of speech and freedom of religion. The Council was referring in particular to the intimidation and harassment of advocates of human rights lawyers and minority groups.
When it met on 17 July, the Council focused special attention on the continuing violations of freedom of expression and association, including the violent break-up of the peaceful demonstration by those demanding an end to laws that discriminate against women.
The Council is therefore aware of the incidents connected with recent demonstrations. The EU still intends to raise questions of human rights, including the rights of women, both with Iran directly and in international forums.
The Union intends to state its concern both in the confidential and in the public context. During the Finnish Presidency, the EU has already made three public statements on the human rights situation in Iran. On account of the death of the student activist, Akbar Mohammad, at the Evin prison on 24 August, the Presidency said that the EU was seriously concerned about the harsh treatment of dissidents, opposition leaders, student activists and all defenders of human rights in Iranian prisons.
In an official statement made at the end of July, the Presidency stated that the Union was gravely concerned about the worsening plight of the defenders of freedom of speech and human rights in Iran. The statement made separate mention of the prominent human rights lawyer Abdolfattah Soltani, who was sentenced to five years in prison. Mention was also made of Ali-Akbar Mousavi Khoeini, who was arrested during the demonstration in support of women’s rights on 12 June, the lawyer Farshid Jadollahi and Omid Beruzi, who were also sentenced to prison, and the arrests of defenders of labour laws in Tehran.
An official statement was made on 10 July, in which the Finnish Presidency expressed the European Union’s concern that the Iranian academic Ramin Jahanbeglu is still in detention.
The Council is still trying to organise a meeting between the EU and Iran within the framework of the human rights dialogue which began in 2002. At the meeting both parties would have the opportunity to discuss all their worries concerning human rights.
Thank you, Mrs Lehtomäki, for your detailed answer. I am also very pleased that there has been such a strong and prompt reaction to these incidents, for I believe that there are many who, like myself, think that things are moving in the wrong direction. This event is proof of the fact. When one cannot even have a debate on these issues without being attacked in this way, fundamental work needs to be done.
I therefore wonder if there is any possibility of the Council taking the initiative of supporting the women’s organisations that exist. Parliament recently adopted a report on women in conflict management, at which time we talked about how we could take the next step in this area. My follow-up question arises, then, from my belief that many people are concerned about the fact that things are moving in the wrong direction.
. Mr President, as I said, the Council is very worried that the situation seems in many areas to be deteriorating. At least as a matter of policy, we have also supported and will continue to support women’s organisations in a way that continues to highlight these human rights issues and the current problems, both in direct contacts and in international forums. We have also asked the Iranian authorities several times for further clarification of the violations of human rights that have occurred in the country.
Does the Council feel that the decision by some Member States to insist on a referendum before any further enlargement is a form of protectionism, deliberately designed to prevent certain countries joining the EU?
. Mr President, ladies and gentlemen, the ratification procedure for any treaty or convention, including one connected with the accession of new Member States, is up to each Member State itself to decide on. For that reason, the Council cannot comment on the ratification procedure, nor would it be proper for it to do so.
If the Council says it is inappropriate to comment in any way, it is probably difficult. However, I wonder if I can tease something out from the Council, perhaps in a broader sense. Does the Minister not feel that the mood perhaps changed in Europe after the negative referendums in France and the Netherlands, and that some people in certain countries have a fear of enlarging the European Union and perhaps see that calling a referendum would put a block on any future enlargement?
. Mr President, the mood has not changed, at least in the sense that, much to our satisfaction, the conclusions of the European Council in June, in which the matter of the Union’s absorption capacity was also covered, clearly stated that absorption capacity would not be a new criterion imposed on applicant countries, but something separate which would also have to be taken into account within the European Union. The Finnish Presidency proposes to have a thorough debate on all aspects of enlargement at the European Council in December, and after that we will certainly have a better idea than we do now of what the general mood is in the Member States with regard to this issue.
Can the European Council make a statement as to what measures it has implemented this year at an EU level to combat international terrorism and also say whether it intends to bring forward any new EU initiatives in this political field of activity in the immediate future?
. Mr President, ladies and gentlemen, the Council would like to inform the honourable Member that the Counter-terrorism Coordinator drew up a comprehensive report in May 2006 on EU action to combat terrorism, which also covers the area of external relations. The report is the response to a request by the European Council to have a six-monthly review of the implementation of the action plan on counter-terrorism adopted in June 2004 and last amended in February 2006. The report contains a summary of the progress made since December 2005.
The European Union’s policy to combat terrorism is defined in its counter-terrorism strategy adopted last December. With the recent events in London, it became clear that there would be a need for closer cooperation than ever between terrorism and air security experts. EU Justice and Home Affairs Ministers will be continuing these discussions at the informal meeting of the Council in Tampere.
Thank you for your response, President-in-Office.
On foot of your final comment, particularly with regard to what we saw happening in London recently, there did not seem to be any coordination with other Member States in the European Union. Perhaps they were not at the same level of threat as the UK on that occasion. However, there is still a lot of uncertainty concerning the security measures in airports. These depend on where you are travelling to and from. Perhaps there is now a necessity for closer cooperation and coordination concerning these matters.
At Tampere will the transport ministers be included in these discussions on how to protect civil aviation from these threats?
. Mr President, we intend to step up that sort of cooperation and coordination as soon as we can. During the Finnish presidential term, we will be updating the counter-terrorism strategy and the action plan that goes with it. Furthermore, as I mentioned, it has become clear that there is still a need for closer cooperation between terrorism and air security experts. The other example concerns liquid explosives. The law enforcement authorities in the Member States will focus special attention on this question and others at their various meetings in the future.
On the subject of combating international terrorism, can the Council tell us what steps it took to encourage the return of three IRA members convicted of international terrorism in Colombia, who later took refuge in a Member State of the EU – namely Ireland – and continue to enjoy sanctuary there? Is it not clear that the EU undermines its credibility as regards taking a stand on international terrorism if it acquiesces in Member States harbouring wanted and convicted international terrorists?
. Mr President, it is obviously important that the European Union is able always to act coherently, in order to preserve its credibility too, and above all to remain effective. Perhaps we will be able to meet this challenge of coherence better if we engage in cooperation in the field of legal and internal affairs and in more effective decision-making.
I hope the Minister will bear in mind that the current restrictions on travel and the security measures at British airports are causing enormous disruption to normal commercial and economic life. I hope the Presidency will bear in mind, when coming to any concerted position at a European level, that it must make sure that economic and commercial life is able to continue.
. Mr President, the restrictions on air transport and travel, which obviously apply especially to luggage, are not just disrupting commerce, but a large number of passengers too. It is for this reason that it is so important for experts on terrorism and air security to work closely together to find the right level of security: sufficient to protect citizens from terrorist attacks, but at the same time making it possible to travel as normal in the future.
As the authors are not present, Questions Nos 14, 15, 16 and 18 lapse.
Question No 17 has been withdrawn.
As the EU is preparing to operate with combat forces, various countries' combat units will in turn be sent on tours of duty. Does any agreement exist between the Member States concerning the division of costs in the event of a combat unit being mobilised for military action during its tour of duty, and has it been agreed within the Council what is to be done if a country component of a duty unit does not wish to participate in an operation decided on within the EU?
. Mr President, ladies and gentlemen, taking a decision to send troops for the EU’s crisis management operation is in all cases up to the Member States concerned. Troops are assembled from volunteers in accordance with decisions taken nationally on the matter.
The joint operational costs of the European Union’s military crisis management operations are financed with reference to Article 28(3) of the Treaty on European Union. This paragraph 3 states that any operational expenditure to which the implementation of these provisions gives rise is to be charged to the budget of the European Communities, except for such expenditure arising from operations having military or defence implications and cases where the Council acting unanimously decides otherwise. Similarly, paragraph 3 goes on to say that in cases where expenditure is not charged to the budget of the European Communities, it will be charged to the Member States in accordance with the gross national product scale, unless the Council acting unanimously decides otherwise. This is what is stated in Article 28 of the Treaty then, and the Member States sending troops are liable for other costs on a national basis.
Mr President, Minister, the second part of my question was completely ignored. What should be done in a situation where a country on stand-by duty has no inclination whatsoever to take part in an operation like this?
. Mr President, as I said, the operation is initiated by a unanimous decision of the European Union, and a decision is taken in the Member States regarding any single operation. Stand-by duty troops would at the same time be made up of a larger whole. It remains to be seen what the reaction will be in a situation such as that proposed by the honourable Member.
First of all, I congratulate the Presidency-in-Office for the work that has been carried out in organising the coordination between the Member States of the peacekeeping group that is going to Lebanon. Following on from what you have said, President-in-Office, on the division of labour – some countries are obviously more able to provide logistical support than others – I would like to ask whether there is any coordination as regards who can best implement the various facets of the operations, or is that still a matter for bilateral relations between Member States?
. Mr President, any stand-by duty troops would be assembled to form a team that works well together, and so there will have been coordination, as mentioned by the honourable Member, right from the preparation stage.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
The next item is the report by Bastiaan Belder, on behalf of the Committee on Foreign Affairs, on EU-China relations (2005/2161 (INI)) (A6-0257/2006).
I have received a request from the Socialist Group in the European Parliament, pursuant to Rule 168 of the Rules of Procedure, to refer the report by Mr Belder on EU-China relations back to committee. Does anybody wish to move this request by the Socialist Group in the European Parliament?
Mr President, my group has requested that Mr Belder’s report on EU-China relations be referred back to committee because we consider it to be inadequate and unbalanced in addressing a number of issues covering relations between the EU and China. The PSE Group also believes that there are a number of factual errors in the report which could only be corrected via a huge number of amendments. However, we are of the opinion that such an important report from the Committee on Foreign Affairs concerning a global power like China needs to be re-examined and re-discussed in detail. This is because the report contains 125 recitals and paragraphs, of which only two paragraphs are on EU-China cooperation. Just 13 paragraphs concern foreign policy, while some of the EU’s basic principles of the last 30 years are ignored. Global security and energy issues are barely mentioned, and therefore we need to bring balance into this report.
We urge the House to refer this report back to committee, where we will have sufficient time to address these extremely important issues as regards EU-China cooperation.
The Commission is currently doing a tremendous job in dealing with EU-China relations in more than 20 different policy fields, including foreign policy, global security issues and energy issues. We need to act together to define a coherent position based on facts and clear information from the relevant departments in the Commission and the Council. Parliament’s position will be greatly strengthened and we will be more influential in achieving our common goals if we give ourselves some extra time to prepare and reflect on this report again.
Now that the request has been moved, does anybody wish to speak in favour?
Please be patient, Mr Speroni. In accordance with the Rules of Procedure, there is one speech in favour and one against. At the moment I am asking whether anybody wishes to speak in favour.
Mr President, I feared that no one else would come out in favour. Allow me, then, to do so. Ladies and gentlemen, I believe that we are tackling this request in a totally constructive spirit. I should like to say that, in the human rights area and whatever the outcome of the vote to follow, we shall of course support all the amendments in favour of human rights. These are not, therefore, even at issue today. What we should like to remedy – and this is what Mrs Dobolyi wanted to emphasise – are factual errors, shortcomings and deficiencies that are still extant. We should also like to re-establish somewhat closer relations with the rapporteur. That is all.
Mr Tajani has the floor in order to speak against the motion.
– Mr President, ladies and gentlemen, a comprehensive piece of work, which has been endorsed by a large majority of the Committee on Foreign Affairs, must be voted on by this House. I acknowledge and I also take on board some of the comments made by the Socialist Group in the European Parliament, given that we have tabled (as the PSE Group is well aware) an amendment designed to bridge a possible gap in the report, namely the reference to the one-China policy (ruling out Taiwanese independence).
By choosing to debate the report, we will thus be able to reach a comprehensive agreement, a sign that tensions are easing and that attention is also being paid to the requests made by the PSE Group. In my opinion, the report is thorough, it can be examined and various parliamentary groups also want to examine it and to endorse it. I believe that we are right to tackle the debate this evening and to proceed with the vote tomorrow.
. Mr President, Commissioner, ladies and gentlemen, at the right time, only a few days before the EU-China Summit in Helsinki, this House is sending a clear and forceful signal to the Council and Commission with a view to establishing a strategic partnership that is truly worthy of the name. The present report offers Brussels and Beijing benchmarks for all facets of mutual relations: credibility, stability and responsibility.
As a European rapporteur, I saw it as being of the utmost importance that I should listen very carefully to the Chinese discussions about the impressive peaceful development of the People’s Republic over the past three decades. These also spelled out the dark sides, with all the implications that these entail for the EU-China partnership. It is only logical that these should also be included in the draft resolution. A large majority of the Committee on Foreign Affairs endorses this specific approach on account of its indispensable and valuable contribution, for which I extend warm thanks to the Members concerned.
The public responses from the Chinese Embassy in Brussels during the various stages of my report oblige me to give you my position, in summary, in three key areas: the Ankang system, freedom of religion in the People’s Republic and the issue of a peaceful annexation of Taiwan to China.
In a letter of 25 April, the Chinese Embassy flatly denied that political and social dissidents were subjected to compulsory psychiatric treatment. This abhorrent torture method is officially known as Ankang, which translates as: health through rest and peace.
As it happens, the 3 November 2005 issue of the German weekly included eyewitness testimonies of three victims of this Ankang system under the revealing title ‘Electric shocks against the freedom virus’. On 14 December 2005, the published an equally damning article on Ankang. Disregarding these, the Chinese Embassy advised this House to delete Paragraph 24 of the draft resolution on Ankang as being completely unfounded, and the Socialist Group in the European Parliament, acting as if there were nothing wrong, tabled an amendment to that effect. I asked the Committee on Foreign Affairs to withdraw the amendment on two occasions, but to no avail.
The Ankang system is completely at odds with the basic human rights that surely all of us warmly support, as I heard Mrs De Keyser say only a moment ago. I am therefore completely perplexed by her attitude. I would urge you to remove this blot on Parliament’s escutcheon, and support the original text on Ankang which I am re-tabling as an amendment.
We already know enough about the many violations of the basic fundamental right of freedom of religion in China. This applies just as much to critical internal discussions about this government action, even down to the offices of the state bureau of religious affairs. I would have really enjoyed talking to those officials who were so approachable during my visit to this state institution last autumn.
According to the Chinese mission to the European Union in its 31 August news bulletin, the Chinese people enjoy extensive freedom of religion. I would hereby invite it publicly to translate and publish the recent interview with China’s ‘religious big boss’ to clarify just what control the party exercises, for what is positive and negative in religions is to be assessed by the Chinese Communist Party and nobody else.
The overwhelming majority of the Taiwanese people do not in any event wish to be subject to the same control. This is what I heard from European diplomats on the ground and from many Taiwanese citizens themselves. One of them explained why Beijing’s doctrine of peaceful reunification, certainly the ominous one-child policy, which is the PSE's key issue, does not have a chance in hell at the moment with those people: ‘It is not so much about ideology or nationalism as it is about the difference in political system and in respecting all human rights as a way of life. This does not stand a chance as long as China does not abandon its authoritarian regime, which is not likely to happen in the foreseeable future’.
I assume this adequately addresses the socialist amendments, which, moreover, curiously deviate from the officialise used in EU documents, raise the subject of two systems with regard to China and Taiwan. That is rather revealing.
This report represents Parliament’s commitment to a solid partnership between the European Union and China. That is why it is honest in listing the obstacles in this political pursuit, certainly now that these are being recognised just as much on the Chinese side – I invite you to read the report which contains statements by the Chinese, not least by Chinese academics – but which, politically, are not at all sufficiently recognised as obstacles and eliminated as a result.
The message we must send to the Council and Commission on the eve of the summit with the Chinese leaders is that China needs to be helped to establish the rule of law and to be encouraged to carry out political modernisation as the necessary social parallel of its astonishing economic development.
. Mr President, let me begin by welcoming this debate. I thank the honourable Members and the rapporteur in particular.
Let me make a few strategic remarks at the outset. As you will be aware, the ninth EU-China Summit will take place in Helsinki in just three days’ time. It will be a very important opportunity to discuss current issues and concerns at the highest level. However, I should also like to focus my contribution today – particularly in the light of the focus of your report – on how we can bring a more strategic approach to our relations. I may then add a few words on some specific items.
Our relationship with China is one of the key issues facing the European Union today and one that is constantly on my mind. This is true across the board, whether on environment and climate change, energy security, non-proliferation, global and regional security, economic and trade relations and specific issues such as illegal migration. There are also all the issues relating to the rule of law that you have mentioned.
We all know the key challenges. Firstly, China’s economic growth has been phenomenal, but, at the same time, it is still a developing country and more fragile than we might think. To be sustainable, economic growth must be accompanied by social and political reform. Secondly, China has a vital role to play in creating more stable international energy markets and dealing with environmental challenges. Thirdly, accelerating globalisation – which is increasingly identified in the public mind with cheap production in China – is an issue and is leading to pressure for protectionism in developed markets, which both the European Union and China need to work to avoid. Fourthly, China, like the European Union, wields global influence. Will this support or hinder a rules-based multilateral world order? Put simply, the question facing us is how we should respond to the rising superpower with whom we certainly share interests and common ground, but – and let us be realistic here – with whom we also disagree as regards some very fundamental values and beliefs.
Before suggesting some principles that should guide our strategic response to this challenge, I should reiterate that the basic premise for the EU’s policy towards China must be one of engagement and partnership. There is no suggestion of containment or of hedging our options. Engagement and partnership are the most effective basis for encouraging and supporting China’s development in a way that meets the aims and interests of both the EU and China.
What principles should guide us? In terms of China’s internal reform and development we must be constructive and we must complement Chinese policy where possible. However, the European Union must also send firm and very consistent messages on our areas of interest, such as the need for social and political reform to ensure China’s sustainability, the importance of international non-proliferation regimes, and immediate market access and a level playing field for EU companies. Secondly, internationally, the European Union has an interest in encouraging more active and responsible international engagement by China. We need to enhance our understanding of Chinese foreign policy if we want to work together effectively. We should emphasise the regional component, increasing our awareness and sensitivity as regards regional issues and encouraging regional integration and greater multilateralism in Asia.
Thirdly, the European Union needs greater focus and coherence internally. Before exploring new areas, there should be a full internal review of our existing cooperation, leading to a clearer focus on priorities and, as necessary, moving on from areas which are ineffective or are no longer priorities. Our aim should be a holistic approach, with the European Union as a whole speaking again with one voice on its China policy.
Fourthly, we should also work to ensure that our bilateral relations are strengthened by embracing all constituents of societies. Parliament will also have a very important role to play in this context. We need a long-term programme to promote mutual understanding and an effective strategic policy mechanism that is sufficiently informal and flexible.
Fifthly, throughout this process, the European Union should be aware of its strengths. There is particular EU expertise on a range of issues relating to internal stability where China wants help, for instance on energy, the environment, regional integration and public health, and we should exploit this as fully as possible.
Sixthly, there are other areas in which we have less leverage. I know the human rights situation in China is of particular concern to Parliament, as it is to the Commission. The past year has not been seen as a year of significant progress on any of the areas in which we are particularly interested, such as the ratification of the International Covenant on Civil and Political Rights, the release of the 1989 prisoners, the abolition of reform through labour and greater protection for freedom of expression and of religion, where we continue to have real concerns. But I can assure you, honourable Members, that these issues will remain a central part of our policy agenda and we will continue to engage and to push for progress.
The Commission is taking steps to turn these principles into reality. We will, as the report requests, set out a new strategic vision for our policy towards China, which we will be in a position to present formally to the Council and Parliament in November. I look forward to assessing the situation for myself during my trip to China early next month.
In addition to our continued support for China’s internal reform process, I think we should also focus on four basic priorities: first, we need a greater balance in our bilateral relations, whether described as reciprocity, equality or mutual benefit. That includes a more meaningful dialogue on human rights and related issues. Questions such as progress on social and economic rights would be included there. We are worried by the situation on civil and political rights in China, and in particular, as has been mentioned, as regards freedom of expression, religion and association and the protection of the rights of minorities. We are, in that context, concerned that internet use is being more and more restricted and controlled. As I heard the rapporteur say, we attach great importance to the issue of organ harvesting. It is clear that the legislation on that issue recently adopted by the Chinese Government does not adequately address the issue of donor consent, particularly for those who have died in custody or who have been executed. We have made our concerns known very clearly to the Chinese Government, both through our human rights dialogue and wider political channels, urging it, in quite strong terms, to take measures to address these concerns as a matter of urgency.
We need to make China a responsible member of the international community, but more than just a stakeholder, it needs to be a positive and active contributor. On trade issues, if EU markets are to remain open, we have to see to it that we need a genuine, bilateral and multilateral response from China implementing the letter and spirit of the WTO commitments. We need to overhaul the management structures for our relationship to avoid fragmentation and to ensure our allocation of resources on China is appropriate.
There is much to be done in defining a realistic but also an ambitious strategic vision for moving EU-China relations forward. We should not ignore the difficulties involved in achieving this – and I do not think we are ignoring them. But let me reiterate that it is crucially important that we get the relations right. Both sides want a genuine strategic partnership that merits its name. It is our responsibility to translate this political desire into practice.
I think we have a good basis on which to move forward and, as we do so, I hope we can count on your support, because it is too important an issue for us not to succeed.
. – Mr President, Commissioner, ladies and gentlemen, what would happen if we were unable to speak today about the issue of China?
As was mentioned previously, the forthcoming summit between the EU and China takes places on 9 September, with the Prime Minister, with Foreign Ministers, and with Ministers for Reform, Planning and Trade. On 12 September, also in Helsinki, there will be a high-level Chinese-European economic forum. From the perspective of the world economy there are other important dates approaching, namely a new distribution of votes within the International Monetary Fund in favour of China and possibly to the disadvantage of Europe, and, at the end of September, new groupings and alliances will need to be formed in the Doha round in Australia.
As the draftsman of the opinion on this issue in the Committee on Economic and Monetary Affairs, I will concentrate on economic and monetary policy perspectives. In 2005 the Chinese trade surplus was USD 102 billion; in 2006 it will be even greater, and by the end of 2006 China will have more than 1 000 billion USD in its currency reserves. Demands are being made from many quarters for a rapid change in the exchange rate, and in the medium term China prepared to listen to these demands. In view of the close interconnection of the financial markets, however, in my opinion I have argued in favour of a cautious change, because radical and swift measures could lead to incalculable consequences for the financial markets.
The International Monetary Fund must monitor such developments and take timely action where necessary. At the IMF’s forthcoming annual meeting, China is due to receive more weight in the Fund, and in this development it is getting strong support from the United States. One might ask the question why the USA, with its enormous budget deficit, is so keen to support China. Perhaps this is because China, as was noted previously, with its exchange rate policy and its high currency reserves, now has a say in matters affecting the US dollar.
How is this perceived in the Member States of the European Union, and what do the officials in the ECOFIN council have to say about this? The European Union is the most important trading partner for China, China is the second most important trading partner for the European Union. We therefore owe respect to the Chinese for the way in which they have partly fulfilled, and are trying to fulfil, the commitments they made when they joined the WTO, although there is still considerable room for improvement on copyright protection and especially on credit issues. The further opening of the banking and insurance markets, and the advances in the search for common standards, are visible steps forward.
At the end of September it is hoped that talks in Australia will breathe new life into the Doha round. Here too the USA would be glad to see an increased Chinese influence. Which people will the European Union choose to accompany this process, in order to give the Chinese the feeling that Europe can work in partnership with China in developing common strategies?
. – Mr President, Commissioner, ladies and gentlemen, we wholeheartedly support the Belder report. It is a comprehensive report, it addresses all of the problems concerning relations between the European Union and China and it is based on the important debate that took place within the Committee on Foreign Affairs, for which I thank Mr Brok, who sought to thoroughly analyse the topic.
We hope for a broad consensus on this report, and so we call on the Socialist Group in the European Parliament to vote in favour, not least because we are committed to supporting the one-China policy, which underpins efforts to find a peaceful solution to the Taiwan question by means of constructive dialogue.
The report certainly does not portray China as an enemy of Europe; quite the contrary. China is a very important partner in the sectors of trade and industry; many European companies find the kind of hospitality in China that allows them to discover new markets. However, if relations between the European Union and Beijing are to improve, and if both sides are to benefit in future, then definite rules must be set and must be complied with, just as there are fundamental human values, which, when they are violated, can make cooperation between the European Union and China a less positive prospect.
We are concerned about the undemocratic decisions made by the Chinese Communist party, the violation of human rights and trade union rights, the freedom of minorities, freedom of information and the Tibet question. The parliamentary group, which is following this problem closely and tabling and gaining approval for various amendments, has highlighted the issue of religious freedom: we are concerned about the Communist party’s appointing of bishops; it is like the Vatican appointing generals in the Chinese army; it is incomprehensible, and the freedom of so many Chinese citizens is being violated.
There is also the matter of the rules concerning economic and trade relations; we call on the Council and the Commission to commit themselves to protecting businesses in Europe and in other countries bordering Europe, particularly in the textile and footwear sectors. Mr Mandelson has sent out certain signals, but we must continue undaunted with regard to the protection of human rights, as must the Finnish Presidency, which I regret is not present in this House. For all of these reasons, we shall vote in favour of the Belder report and shall endorse certain amendments that also relate to environmental issues.
. Mr President, there is much we can agree with in Mr Belder’s report. We agree that China needs to shoulder a growing international responsibility because of its status as a permanent member of the Security Council and now as the world’s fourth largest economy. We agree with the importance of China’s role in Africa and the Middle East. We need to have a dialogue with China over the situation in North Korea, where it has been playing an important role chairing the six-party talks; over Iran, where China can play a role in trying to find a solution to the nuclear crisis; and over Darfur, where China, because of its oil interests, has to date been resisting the deployment of UN forces.
We look forward to the establishment of an EU-China strategic partnership and we certainly support the need for the abolition of the death penalty – something we urge in all countries, including Japan, the Republic of Korea and the United States. We need to see continued improvement in human rights.
However, unfortunately, in total, the report suffers from both a lack of balance and the sins of omission. I thought they were sins of omission, but in his opening speech Mr Belder has made it clear that the reason that the one-China policy is not in the report is not because he has forgotten, but he is actually in favour of changing it. I hope that those in the Christian Democrat Group who still support it will not go along with that, but will support our amendment.
We have two lines on the plight of 150 million migrant workers – more than 10% of China’s population, one sentence on free trade unions and yet there are five paragraphs on a religious minority that is a hundred times smaller. The trouble is that Mr Belder cannot see the wood for the trees.
Yes, of course, we need to stand up for all the oppressed groups, but where is the rapporteur’s sense of proportion? Equally, it is right to believe some of the bad things we are told about China, but it is not right to believe of them, without the evidence necessary. There are areas in which we tread very much on the Committee on International Trade’s territory, but the report takes a much more protectionist line than that committee’s recent report.
The question of market economy status is dismissed very easily, yet 40 countries in the world have already granted market economy status to China – most recently the Republic of Korea in November 2005. I respect the European Parliament’s view on the embargo, but here we are insisting that all our partnership countries follow an embargo that puts China in the same situation as Burma and Zimbabwe – which I consider personally to be rather worse in terms of their oppression and discrimination – while, at the same time, asking the Chinese to assist us in putting pressure on those two countries that we say are exactly the same as China.
In paragraph 4, we note that China will have at its disposal EUR 1 billion in farm reserves by the end of 2006. The accuracy of the report is fine; it is only one thousand times wrong: it is actually a trillion and not a billion and yet nobody has noticed; yet this is a wonderfully accurate report that everybody is endorsing.
Nowhere do we complain that China holds too few euros – rather than dollars – or say that China should continue to work with the European Union on the six-party talks. We do not mention the fact that China’s concern about the Yasukuni Shrine is reflected in the recently revealed fact that the Japanese Emperor refused to visit it once class-A war criminals were included there.
Finally, as the Commissioner said, we want engagement and partnership, not confrontation and containment. I am afraid the wrong message comes from this report.
Mr President, Commissioner, I welcome this report on behalf of my group. It is important for the European Parliament to come up with a statement prior to the important summit at the weekend. The EU’s relations with China have, of course, become ever more extensive, and not only in terms of trade policy. It is therefore good that we should tackle these relations in a more strategic way.
China is a growing economy and an ever more important trading partner. We liberal democrats see trade as an important way in which countries can become closer to each other and have more contacts and forms of exchange. Trade also leads in the long term to increased openness, better regulations, less corruption and in time, we believe, to democracy. Trade has also led to economic growth, enabling millions of Chinese to raise themselves out of poverty and meaning that we can, of course, also discuss how the fruits of that growth are to be distributed.
China has growing ambitions on the international stage. That is good, but in that case it must also accept increased international responsibility and be a responsible partner. We believe that China can play an important role in relations with North Korea, but we cannot accept China making use of its UN veto to prevent global intervention designed to put an end to the genocide in Darfur or aimed at putting pressure on Iran to open up its nuclear power programme to international scrutiny.
Given its size, history and population, China has huge potential. At the same time, we have to recognise that China is also a dictatorship. We cannot accept thousands of people being put in prison for having different political views or for being of a different religion or from a different ethnic group. We cannot accept China’s censorship of the Internet, and we view with great concern the reports now coming from right around the world – and most recently from a respected institute in Canada – on trade in organs from, for example, Falun Gong sympathisers. We are also concerned about the threats directed against the Taiwanese democracy.
We must never miss an opportunity to point out to Chinese politicians and companies that we condemn these breaches of human rights. At the same time, we must also be constructive in trying to help China travel the long road towards democracy. In the same way, all of us as politicians, entrepreneurs and consumers must demand that Chinese companies permit trade unions and allow their employees to enjoy security and fundamental rights.
China is also an environmental time bomb, the environment being a huge potential area for cooperation between China and ourselves in the EU. Commissioner Ferrero-Waldner talked of the need for a strategic partnership involving many practical elements. We welcome this and hope that the European Parliament can play a critical but also constructive role in this work.
Mr President, I too am pleased that we are holding this debate at last. I believe that it would have been a mistake to refer this report back to committee and it would have sent out the wrong message, particularly given the importance attached to the sovereignty of this House.
China is clearly making great progress and modernisation is currently moving ahead, but we must bear in mind that the accelerated and rapid pace of that modernisation poses risks from the social and environmental points of view. In this regard, the European Union must contribute to the development of the positive aspects of this modernisation and not encourage the negative aspects or the risks attached to it.
We must therefore make our position very clear at a time when we are discussing European Union-China relations. Friends must speak clearly to each other; it is with friends that we must maintain good relations and also speak very honestly. In this case, I believe that we must do so while making the values that we consider to be fundamental to a good, fruitful relationship very clear.
Some of them have already been mentioned, but I would like to raise them again, in order to make it crystal clear that we are in favour of abolishing the death penalty and that we believe that to be a universal value, that we are in favour of democratisation and freedom of expression, including on the Internet, and of freedom to exercise one’s culture and religion, that we condemn systematic torture and the existence of re-education camps for prisoners and that we consider respect for the rights of people such as those of Tibet to be fundamental. We therefore call upon the Council to implement the applicable policy and to agree to sending a special envoy. With regard to the arms embargo, we have said many times that we cannot and will not accept any lifting of the arms embargo unless there is firstly a solution, a justification or a clear acceptance of responsibilities with regard to the events of Tiananmen Square; until that issue is cleared up, we cannot consider lifting the embargo.
Finally, with regard to the One-China policy, I agree that that must be the objective and that it provides a good framework for negotiating relations between China and Taiwan, but it must be between democratic entities. If that is not the case, of course, the One-China policy may have negative consequences.
Mr President, Commissioner, ladies and gentlemen, tomorrow the Confederal Group of the European United Left/Nordic Green Left is going to vote against this report because, if its intention is to exert an influence in such a sensitive area as human rights, the direction it takes is a mistake.
This mistake is made explicit in its point 75, which proposes that the European Union and the Member States be urged to establish a policy based on a consensus with the United States with a view to establishing a strategic relationship with China.
I would put the question: in what areas can a consensus be established with the United States? The death penalty? Respect for international law? The demilitarisation of security? Climate change? In other words, are we going to go hand in hand with the United States in establishing that consensual relationship – the European Union and the United States – so that we can tell the Chinese what to do in those areas?
I believe that that would be a terrible mistake and moves in completely the wrong direction. Furthermore, the report also proposes telling the Chinese – the Chinese Government, the Chinese authorities – what policy they must implement in their region, with which countries – with North Korea, with Iran – and on the basis of what principles. As if the People’s Republic of China can be told what to do and as if they will accept being told what to do. As if the People’s Republic of China could tell the European Union what kind of relations and what kind of policy we should implement here.
That cannot be taken seriously. We must bear in mind which country we are talking about. We are talking about a country with 1.2 billion inhabitants, of 9.5 million square kilometres, and one which in 1910 was still a feudal society. Unless we consider this report within the correct context, we will be lashing out in the dark. Finally, ladies and gentlemen, I also believe that this report oozes purely economic interests. Nothing more. The rest is nothing but fine words.
Our group is therefore going to vote against this report tomorrow, because I believe that it moves in the wrong direction. When trying to influence the People’s Republic of China, we must do so on the basis of a clearly autonomous European Union, not on the basis of a link between the European Union and the United States.
. Commissioner, ladies and gentlemen, I would like to comment on relations between the European Union and China as seen through the prism of relations between China and Taiwan and that of democracy. It is no secret that China refuses to engage in direct dialogue with the democratically elected government of Taiwan. The European Union therefore ought to urge China to maintain an atmosphere of mutual trust with Taiwan, and to employ peaceful means in developing relations to achieve stability throughout the region. China’s actions in restricting Taiwan’s participation in international processes cannot be endorsed. China must respect the fundamental human rights and freedom to make political choices of Taiwan’s 23 million inhabitants. We should condemn the fact that the Chinese law legitimising the possible occupation of Taiwan hangs over Taiwan like a sword of Damocles. Ladies and gentlemen, in my view, in the concept of ‘one China’ the idea of peaceful reunification should be replaced with something that is more applicable – a peaceful solution. The deployment of approximately 800 guided and other types of missile on China’s southern coast, opposite the Taiwan Strait, must be significantly reduced. This is threatening and stressful for the inhabitants of Taiwan. It results in the need for counter-measures to build up arms in Taiwan, taking significant resources away from the needs of the economy and society. The European Union’s arms embargo ought to be maintained. To lift it would be misinterpreted as encouragement for further increases in China’s military might. That might seriously affect stability in the Asian region and lead to the escalation of expenditure on weapons. A lifting of the arms embargo would not foster the desired democratisation of China. The impetus for the one-party regime to end the significant human rights violations that we have seen for so long would disappear.
. – Mr President, we must congratulate the people of China on the progress they have made since the death of the tyrant Mao Zedong 30 years ago. Mao’s legacy of murder, oppression, suffering, misery, starvation and death is in a league of its own. He brought China to its knees. His instrument for enforcing this tyranny was, of course, the Chinese Communist Party, which still governs China. The recognition by Mao’s successor Deng Xiao Ping and his successors of some capitalist and free market realities has enabled China to progress economically to the point it has reached today.
However, at the heart of the Chinese economic phenomenon lies an unresolved contradiction: China’s new-found prosperity is based on capitalist principles applied by the Chinese Communist Party, which is the only political party in China. We have the curious spectacle of a communist party that no longer believes in communism applying capitalist ideas that it is not supposed to believe in. Its only real belief is in ensuring its own survival, and the European Union should not assist it in that aim by lending the kind of support that we have already seen.
Progress in China will inevitably be limited to the economic sphere for as long as the Chinese Communist Party retains power. Progress will not extend to freedom of association, freedom of speech and democracy. The Chinese people are at long last beginning to reap some of the material benefits of the capitalist system. But when are they going to reap the benefits of the Western democratic system? Mr Belder’s report rightly calls for political pluralism, an independent judiciary and for the EU not to lift its arms embargo until China properly addresses the situation regarding human rights and civil and political freedoms.
Mr Belder calls for a consistent and coherent policy towards China. Such a coherent policy should promote the interests of the Chinese people, but not the interests of the Chinese Communist Party. Therefore, we should not lift the arms embargo and we should continue to recognise Taiwan as an independent democratic State.
Unfortunately, I have to say that this report should be rejected because it advocates the further development of an EU strategy regarding relations with China. That would be bad for the Chinese people. It would also restrict the political and economic decisions of the United Kingdom and would dilute its influence and priorities. In the long run, that would also be bad for the Chinese people.
– Mr President, the fact that we are discussing EU-China relations illustrates their importance. The individual speakers, the report itself, as well as all those taking the floor here have stressed how important relations with China are to the future of the European Union. However, we also agree that these relations are fundamentally different. Our approach has to be different, in discussions on this issue, from our relations with another large country of the region such as India.
When discussing China, we should always bear in mind the foundations on which this House, and the entire European Union, are built. Therefore, our priority is to promote, foster and create conditions allowing people to live in democratic conditions, without fear of repression and without acts which are part of the daily life in China.
In debating this report, which is, on the whole, correct – and I hope that all amendments, and all elements relating to human and citizens’ rights will be adopted by this House – we should remember that repression of religious communities – and that includes all, from the Catholic Church to religious movements such as Falun Gong, which are being oppressed in a quite shocking manner – as well as repression of fundamental human rights is not a thing of the past in China, and continue on a daily basis. Forced sterilisation and forced abortions continue to be practiced. The repression of national groups, as is the case in Tibet at the moment, is also still not a thing of the past.
We need to draw attention to all of this in our report, as it is extremely important that both the European Parliament and the whole European Union do not simply focus on economic statistics and on trade in their relations with China, but that they also focus on the ideals that the European Union does and should promote.
– Mr President, Commissioner, our group is genuinely committed to developing the strategic partnership between the EU and China, but these relations must be based upon complete openness, credibility and responsibility. We must not sacrifice our convictions for the sake of economic or political considerations; rather, we must use plain language when speaking with our Chinese partners.
I would like to thank you, Commissioner, for the clear words which you have spoken in your opening speech, and I encourage you to make the same speech at the summit in Helsinki. If we are open and honest with each other, then we have a good chance of further developing the strategic partnership in a sensible way.
Please allow me to make three further points. Like the Commission, we must continue to demand from the government of the People’s Republic of China that it implements the basic principles of fair world trade, now that it has joined the WTO. They cannot get away with the excuse that central government does not know what is happening in every province.
The protection of intellectual property must be enforced, and if the Chinese Government can enforce its political convictions in every prison, then it must also be able to implement the protection of intellectual property on every factory floor.
Secondly, we call upon the National People’s Congress to finally ratify the International Covenant on Civil and Political Rights. They have signed it, but they are postponing the ratification. They return to this point in the discussions which we are always glad to have with them and they say that it is so difficult and that they have to prepare themselves first. No: they have signed, so they should ratify, and they should implement human rights. Implementation means, in practice: freedom of religion, freedom of the press, and freedom of speech. This must be guaranteed. There must also be cultural autonomy for Tibet.
I do not think that Mr Ford has understood things quite rightly: China must make the first move in changing the way it relates to its neighbours. It must also change its relations with its neighbours Japan and Taiwan. Indeed, as far as Taiwan is concerned, of course all of us in the House would like there to be a political dialogue between Peking and Taipei, but this must not occur in the form of threats. It is therefore completely nonsensical of the Socialists to have called – as they did recently – for the lifting of the arms embargo. You should instead get back to showing solidarity with the democrats in this House. As long as there are human rights violations in China, there should be no lifting of the embargo.
Mr President, I welcome the work done by the Commission on China so far and the input of Commissioner Ferrero-Waldner tonight. If the report were as balanced as your contribution tonight, Commissioner, I would wholeheartedly support it. However, throughout our discussions in the Foreign Affairs Committee, I have argued that the report was weak in the EU-China cooperation and foreign policy sections. For no reason that I can understand, the report does not take a position on the One-China policy or China’s role in the Security Council, and it does not take a balanced view on the Taiwan issue, the six-party talks, EU-China cooperation and global security issues.
The report singles out only one of the major partners for cooperation in dealing with China. Why? I, like the vast majority of people in Europe, believe that we should work together in cooperation with all our major partners, rather than with only one.
There are also factual errors in Mr Belder’s report, which is supported by the PPE-DE Group and other groups. I shall refer to just one example: in paragraph 24, Parliament invites the Commission to initiate a structured dialogue with its Chinese counterpart in the fields of employment and social affairs. Well, Mr Belder and colleagues from the PPE-DE and ALDE groups, either your homework has not been done properly, or we must congratulate the magical powers of the Commission, because two years ago it must have eaten some Chinese fortune cookie which said that in September 2006 Parliament would make such a call to initiate a structured dialogue.
The truth is that the Commission has been having structured dialogue on these issues and many other issues for years now. Our group’s suggestion, which was rejected, was to get the Commission to give us regular updates on the different sectoral dialogues, which now cover a wide range of areas from space technology to enterprise regulation, from environmental issues to education and the information society. Commissioner, the PSE Group would warmly welcome it if you were to give us those regular updates as regards your work in building structured dialogues with China.
My idea was that this report should be Parliament’s contribution to EU-China relations based on pragmatism, facts and respect for each other’s sensitivities, and aiming for the progressive deepening of the relationship between the two sides, which is rapidly maturing into a comprehensive strategic partnership.
In fact, Europe is engaged with China in cultural, economic and strategic terms. Correct me if I am wrong, but the big question is whether China will respond wholeheartedly in trying to understand and accept European values. Is there any way to find answers to these questions other than through constructive dialogue? My idea was that this report could contribute to a process in which both sides could understand one another better. This would be for our mutual benefit. Unfortunately, the report as it stands makes no such contribution. It greatly weakens Parliament’s position and influence in achieving our common goals, especially now with a view to the forthcoming summit.
Mr President, Commissioner, Mr Belder, as chairman of Parliament’s delegation for China, I am left with rather mixed feelings about this report. The rapporteur has worked very hard, and the report contains many valid points made or repeated by this House, but what is missing, in my opinion, is an assessment, a critical and constructive assessment of what the Commission is already doing in China at the moment. How critical are we about some of the things the Commission is doing over there? After all, it boasts a very extensive delegation over there, second only – or so I believe – to that for relations with the United States.
Where are we offering the Commission encouragement? For example, is there sufficient cooperation between China and the Commission in the area of regional policy, the development of China’s disadvantaged regions? We could teach them a thing or two in this respect. Are we working together sufficiently and could we not, for example, ask the Chinese Government to be a little more receptive to this?
Those are the kinds of things that are missing. There is insufficient scrutiny or critical and/or constructive analysis of the activities the Commission is engaged in. What suggestions are we putting forward for the Helsinki summit? My mixed feelings stem from the fact that those are not reflected anywhere.
I am pleased that you are facing the problems head-on. Since Members have already pointed them out, I will not dwell on the issues of human rights, trade union rights, the free expression of opinion and so on.
I am not that enthralled by the way you are asking for EU-US consensus on China policy. That would make me very unhappy. In fact, we in our group have tabled amendments on this very subject, because there are differences between us, the European Union, and the United States, as to how to approach China. There are also different interests in play. We should not ask for consensus with the United States after all, for I think that would restrict us enormously in our policy.
Moreover, China is not just any old country. We can pretend that the Chinese only need us, but we should not labour under any misconceptions: we need the Chinese as well, both economically and strategically. Let there be no mistake about that, Commissioner. I assume that the one-China policy is a cornerstone of the stability which we would like to see across the whole of Asia, and that it is also a cornerstone and an elementary component in the EU’s policy in respect of China. I cannot find any extensive detail about this in this report. We are assuming all kinds of things, but we as Parliament should also confirm the one-China policy, because it is important for the sake of stability.
China needs us where the environment is concerned, for example. I think that that country could take on board a huge number of suggestions from us, including in the area of energy.
As far as conditions for partnership are concerned, it has to be said that every day, some minister or other, commissioner of a region or a country, sets off for China in order to discuss this strategic partnership over there. We should therefore stop pretending that it does not exist and that we can simply prescribe whatever conditions we please.
Mr President, I welcome this report not only because of its strong emphasis on the need for respect for human rights in China, but also because it echoes a key finding from my own report on EU economic relations with China, namely that the challenges posed by Chinese competition are not limited to individual sectors like textiles or footwear, but are in fact systemic in nature and require a much more comprehensive approach.
The Commission response to date has been to say that Europe simply has to move up the value-added chain; we simply have to diversify into higher-skilled, more specialised work. However, it is rather complacent and patronising to assume that Europe and the West can keep a monopoly on innovation and high-tech solutions, while China simply does the manufacturing. Chinese graduates are rightly, and to their credit, moving up the value-added chain and very soon we may need to face the possibility that there will be very little that Europe can produce which China cannot produce more efficiently. The old colonialist assumption that the EU and the industrialised countries will keep the leading edge in knowledge-intensive industries, while developing countries focus on lower-skilled sectors, is now open to huge debate.
Our response to the challenges posed by China needs to include a thorough-going reassessment of the assumptions that have underpinned international trade theory until now. Not for our own sake, necessarily, but certainly for the sake of many workers in developing countries, because the reality is that China’s deflationary pressure is already driving down wages right across the developing world, pushing global suppliers to reduce their workers’ rights and conditions in their bid to remain competitive at all costs, and forcing ILO conventions on freedom of association and bargaining on China is certainly part of the solution.
However, I would also ask the Commission to look much more closely at some of its assumptions about the winners and losers from the globalisation process.
– I should like to thank the rapporteur for his comprehensive report and even though I do not fully agree with many of the themes of the report, I welcome it as a contribution to the debate. Clearly, the rapporteur was aiming for the broadest and most detailed overview of EU-China relations, yet I believe that there are two areas on which we need to focus particular attention in the future. The rapporteur stresses on a number of occasions in the report that the growing importance of the People’s Republic of China in world politics, together with its growing importance as a global economic superpower, bring greater international responsibilities. Against this backdrop, I should like to highlight two issues that strike me as highly important.
Firstly, there are issues relating to environmental protection. Representatives from the People’s Republic of China are aware of this important issue, but are held back by the costs associated with more environmentally-friendly forms of production and consumption. I believe that the EU should be much more proactive on this issue than it has been so far. Perhaps protecting the environment and green technology could be future areas in which EU businesses can invest in China.
The second issue which is mentioned in the report, and which I feel should become a major topic of negotiation with representatives from the People's Republic of China – but also an area in which Europe should share experiences – is that of health protection in the work place, social support, social dialogue, the prevention of child labour and ensuring basic rights for workers. Let us lend a helping hand and contribute towards finding solutions to these complex problems that will above all lead to raising the standards of those who are most directly involved in the Chinese miracle.
– Mr President, ladies and gentlemen, it is well known that, in recent years, the European Union has become China’s second most important trading partner. It is therefore becoming crucial to clarify the relations that exist between our continent and China, so as to do the best possible job of tackling future global challenges, even though I believe that there are still too many critical points to be highlighted.
Despite being part of the WTO, China has often shown that it does not observe the rules shared by its other trading partners. As we have denounced all too often up to now, China is placing goods on the European markets that are counterfeit or that do not comply with EU legislation, with quality and safety standards. China does not adequately comply with the TRIPS agreements on the protection of intellectual property rights and inventions and does not help its foreign partners to access its markets. The trade agreements on footwear, textiles and clothing must also be reviewed with the utmost urgency, as unacceptable imbalances still exist.
What are even more worrying are the problems relating to human rights and, more specifically, the rights of women and children; the absence in many cases of minimum health and safety standards in the workplace; and even the existence of labour camps. These are unfortunately all prominent issues, but it is time to identify the solutions and, above all, the specific means for more incisively tackling the unfair competition and the social and environmental dumping practised by China.
To conclude, it is worth hoping that the Finnish Presidency can finally take upon itself the role of champion of the real interests of European citizens, consumers and producers, and that includes during the forthcoming EU-China summit being held in a few days’ time.
– Mr President, I am appalled at what has happened in this House today. Clearly, for some Members, the interests of international communism take precedence over European values!
Mr President, it is a good thing that the European Parliament is debating the issue of EU – China relations. China is the second largest world power in the world and is neither a democracy nor has a market economy. By 2010, China wants to create the world’s most powerful economic block, together with the ASEAN countries. Even today, China is its largest factory. Since enlargement, the EU has become China’s largest trading partner, which is why relations with China are so important to us. We should, however, remember that a purely economic approach to our relations will not reveal to us the true face of the Chinese dragon.
Politically, China continues to be a threat to the world. Utopian socialism continues to flourish there. There are political prisoners in its jails, there is no freedom of speech and there is censorship. The communist party continues to be the only true path. Torture is widely used in China, as is religious discrimination.
On the other hand, China is the world’s third largest importer of crude oil. Economic interests have brought China closer to countries with problems such as Iran, Sudan or Venezuela. Competition for raw materials will put increased pressure on our relations with China in the future. China’s energy policy has led the country to make bilateral agreements that undermine all efforts to stabilise the price of oil. The increase in China’s military spending, particularly in the light of its provocative announcements of the possibility of using armed force against Taiwan, also provides grounds for concern. China regularly stages military manoeuvres that simulate an attack on Taiwan.
The EU must take a decisive stance on this. Only a fully independent Taiwan is a guarantee of peace in the Far East. I repeat: only a fully independent Taiwan is a guarantee of peace in the Far East.
The Belder report, which we are now debating, provides an objective view of EU-China relations. Let us hope that it will be the start of a more critical approach by the EU to the issue of China in the world.
– Mr President, ladies and gentlemen, when huge business or financial interests are at stake, lobbying in support of those interests very often takes place or threatens to take place, and that includes within politics and within Parliament (not just this evening in actual fact, but we have perhaps witnessed this type of game played out this evening).
We endorse the Belder report because we believe that Europe should not be afraid to ask China, as the giant and the economic power that it is, for satisfactory answers on the various topics mentioned. I should therefore like it if, when the protection of human rights is spoken of, including by the Commission, it were not done in the same way as when all of the countries’ old European Affairs offices used to insert clauses as a mere formality, things that had to be said: we must now talk about Tibet, both in order to create a good impression and to show that we take an interest. Having heard here the words of such a high spiritual authority as the Dalai Lama, which moved us all, I feel – and I am expressing myself freely here – that our responses to the Tibetan tragedy, which is the tragedy of a holocaust and of the cultural genocide of a nation, are very weak and fundamentally ineffective.
As regards the economic and monetary field, I go beyond the Belder report and I would criticise it in the sense that, as far as the monetary field is concerned, it is time we called for a rather swift, though gradual, revaluation of the yuan renmimbi, if we want to protect our economies from the Chinese offensive.
How is it possible, then, that, while knowing that 70% of the counterfeit goods that circulate in our countries come from China, we still have to address issues such as those concerning the running of Chinese courts, the responses, the fact that there is a court here that finds in our favour and to which one can turn; in short, how is it possible that we have to call on China to completely overhaul its system so as to meet the requirements of democracy and development, and so on?
Finally, I would like to mention the issue of religious freedom, which is a fundamental issue: Christians, Catholics, Protestants, but also, as we have seen before our Parliament, members of the Falun Gong; in other words, human beings who believe in their ideas, in their philosophy and who are treated like criminals, tortured, incarcerated and probably also have parts of their bodies removed. The traffic in organs that is practised by a country with which we continue to trade is a disgrace!
Mr President, I want to thank the rapporteur, Mr Belder, for his work in considering the raft of amendments linked to this report. It has not been an easy job to construct an EU-China report, because there are a multitude of factors that have needed to be considered. The final result needs to be a balanced one that reflects the developing, positive relationship between two huge economic blocs while not shying away from the real and difficult concerns that exist on issues of human rights and the promotion of democracy; issues which we in Parliament claim to be serious about.
I am strongly in favour of continuing to develop a closer relationship with China. The EU is China’s largest trading partner, after all, and it is our second-largest trading partner. Massive economic opportunities exist for both parties to grow and take advantage of new markets. Therefore, anyone who advocates the isolation of China as a foreign policy strategy, for whatever reason, is being unrealistic.
That being said, however, we must be firm and consistent in our efforts to ensure that with the developing trade relationship must also come democratic development and an increased respect for human rights. The two must go hand-in-hand. That is why, as a human rights spokesperson, I am so glad to see such a strong emphasis on human rights concerns in this report.
I was relieved to hear Mrs De Keyser clarify that the PSE Group’s objections are not based on concerns over the references to human rights issues; but that was until I heard what Mr Ford had to say. The report is certainly not dominated by human rights concerns, but it does ask the hard questions, and rightly so, if we are to be taken seriously by China in relation to human rights issues, such as the need to guarantee genuine religious freedom; the concern at reports of widespread torture in Chinese prisons and reports of inhumane, degrading treatment and internment without trial; the laogai system of detention centres and labour camps; forced compliance with family planning policy; censorship of the internet and recent reports of sourcing human organs from prisoners. I was delighted to hear the Commissioner make a very strong statement in relation to that issue. In fact, I would congratulate her on her very balanced presentation this evening.
These are serious concerns that demand our attention as we proceed to develop the closer relationship with China that we all accept is inevitable and desirable.
– Mr President, Commissioner, according to the official statistics of the Chinese national statistics office, the rate of growth of the Chinese economy for the whole of 2005 has been revised from 9.9% to 10.2%, due to faster growth in industrial activity and the services sector.
At the same time, the Central Bank has decided to increase the lower limit on deposits in foreign currency from 3% to 4%, with the ulterior motive of limiting the supply of dollars, given that the country has exchange reserves of EUR 941 billion.
Chinese products, due to their low cost and exchange parity have a comparative export advantage. China is the biggest consumer of electricity in the world and the third biggest oil importer, which makes it the regulator of energy policy and of economic development at international and regional level. It is a development scenario which is an unobtainable dream for Europe and the United States.
However, the European Union must not under any circumstances deal with the emergence of China in global trade and the economy as a threat, but as an important new market which offers new possibilities and important opportunities for the economic development and strengthening of the European market itself. It suffices if this is demonstrated and sought in agreements and with specific policies. I think you will find the European Parliament agrees with your reference to the policies and tactics of the European Union and I would like, on behalf of the Socialist Group in the European Parliament, to welcome this political move by the Commission.
We need to put at the centre of a cooperation agreement with China the further opening up of the Chinese economy to European companies, something which requires legislative and administrative regulations. Recent announcements by the Chinese Government about increases in the capital which investors are allowed to hold in domestic companies and the anti-monopoly bill are particularly positive steps in this direction.
Commissioner, our future strategy should not be based on a colonial attitude or 'trade war' practices, but should protect the interests of European citizens, companies and workers by promoting cooperation and dialogue with the Chinese authorities.
– Mr President, ladies and gentlemen, I congratulate Mr Belder; it would have been a real shame if the very strange request for a referral back to committee had been upheld, as we have an opportunity to give our verdict only a few days away from the summit. In my view, the request is slightly biased by the idea that a distinction can be made between the debate on human rights and the debate on the necessary report on China; in reality, we are talking about the same thing: enforcing international law and the international regulations on dumping and on free competition is the same as seeking to enforce the international charters on human rights and on the individual right to freedom and democracy, particularly for peoples such as the Tibetans, but also for the Yugur, who are often forgotten.
While we are on the subject, we must concentrate, as I would say to the Commissioner (and as I would like to say to the Council, too, but unfortunately it is not present) – the President has the light behind him, so he might be taking part in a Chinese shadow puppet show – on three issues that require our attention, starting with Internet freedom. This is undoubtedly a Chinese problem, but it is also true that the technology for oppressing Chinese citizens via the Internet comes from the United States and Europe.
Secondly: Europol. It seems that Europol’s management board would even like to begin talks with a view to concluding a cooperation agreement with the Chinese. It really seems the height of contradiction to me that we should cooperate with the Chinese police.
The third issue, which is also a campaign led by the transnational radical party, concerns the death penalty: the task is ours too; at the forthcoming sitting of the UN General Assembly, we, as the European Union, must raise the issue of establishing a universal moratorium on capital punishment. It is all very well saying these things to China, but we ourselves, as Europe, must try to deal with them.
– Mr President, the late reaction of the Socialist Group in the European Parliament has quite astonished me, since there was plenty of time in the long process leading up to the resolution for it to express its opinion. I too received the letter from the Chinese representatives, to which perhaps this reaction is attributable, for it does indeed contain some astounding so-called refutations of the claims made in the resolution. Among other things, the Dalai Lama is once again called a separatist, even though he has repeatedly stated in public that he does not question the One China policy. Moreover, the Falun Gong was described as an ‘evil group’, a choice of words in which we no longer have much confidence.
We must ask these questions when we talk with China, for failure to do so will not gain us more market share, but rather lose us the respect of our partners. A good partnership is based on frank discussion and on each partner being able to say what they do not approve of about each other. This is a partnership between equals, and this requires that we ask these human rights questions frankly and clearly.
–Mr President, in a rapidly globalising world economy, it is absolutely essential for Europe to promote cooperation with emerging economic powers such as China or India. However, such cooperation should bring benefits to both parties. Unfortunately, as far as relations between China and the EU are concerned, this healthy principle has been skewed, to the detriment of Europe. The reasons are as follows.
Firstly, Chinese manufacturers do not include social welfare contributions, the costs of environmental protection, etc. in their manufacturing costs. This allows Chinese producers to offer products at much lower prices.
Secondly, in China, the manufacture of a variety of goods, including metal products, enjoys various forms of state support which constitute prohibited state subsidies under European Union regulations. Exporting these products to the European market therefore constitutes unfair competition with European manufacturers.
Thirdly, the Chinese currency is significantly over-valued compared to the dollar or the euro. Artificially maintaining the exchange rate at the current level significantly increases the effectiveness of Chinese exports, whilst hampering imports on to the Chinese market.
Fourthly, the Chinese authorities are doing practically nothing to restrict large-scale piracy of branded products by Chinese manufacturers. Suffice it to say that as many as 70% of all pirated products on the European market originate in China.
In such circumstances, the European Commission must do everything in its power to minimise unfair competition from China. It should step up the following activities in particular:
Firstly, the Commission must increase pressure on China, both through the WTO and directly, to eliminate unfair competition, and in particular the unfair competition resulting from an assisted exchange rate policy.
Secondly, the Commission must adopt a joint anti-dumping policy towards China as soon as possible. It particularly needs to introduce high anti-dumping customs tariffs in the sectors most susceptible to unfair competition, especially the textile, shoe-making and metal sectors as well as the farming sector.
Finally, the European Commission must offer a comprehensive aid package to those sectors of the European economy that have, to date, suffered from unfair Chinese competition.
Mr President, I am pleased there is room for a brief comment. I should like to address a few observations to my fellow Members. First of all, I should like to extend warm thanks to the Commissioner for her response to the content of my report. Her commitment is evident. I am not at all opposed to the People’s Republic of China and even less so to the Chinese. I intend to carry on doing what I have always done, namely listening carefully to the Chinese discussions.
You were talking about a developing country. There are some heated debates at the moment, with one country boasting various economies, while seeking to work towards one harmonious society.
Chinese experts who are involved in this say they need social values. Well, it appears to me that it would be excellent if we were to take a cautious, yet committed approach to the discussion, for the benefit of both the partnership and internal stability. We would then be part of the thinking process, not from the outside, but from the inside, for the benefit of the wellbeing of the Chinese people as well as for the partnership. I am, then, greatly indebted to you for your approach, and I hope that you will be able to put it across at the summit.
I have again noticed that the Socialist Group in the European Parliament has still have not replied to my question about the Ankang system, while claiming to be champions of human rights. Mrs Dobolyi, you have failed to respond to an emphatic question that I have put to you three times now. If there are factual mistakes, as Mrs Ford suggested, then I would like to see those put right in an amendment. Some things have been added to the text thanks to the recommendation by Mr Hoppenstedt. I have tabled an amendment to have this deleted. Be fair in your ...
– Mr President, Commissioner, I am glad to have an opportunity to speak after the rapporteur’s concluding remark. I believe that the debate we are having today is an important one, because China – and this not just a throwaway remark – is a great country with a great culture, one which can play an important role in the future if everything happens as it is expected to. Even so, the rules must be observed. We want this constructive strategic relationship and partnership with China.
However, if a country wishes to join the WTO, then it must respect intellectual property, it must address the rules on dumping, it must ask what the labour of prisoners in prison camps means, what competition on an equal footing means, it must cooperate in Doha, it must maintain an appropriate currency policy, and it can achieve a trade surplus through its own achievement, but not by ignoring the rules.
It is also important that such a country plays a part in solving political crises, as China is indeed doing to a certain extent in connection with Iran, however at the same time it is buying energy everywhere, for example in Darfur. The question arises: is this how the responsibility of a future superpower is to be envisaged? It is vital that this responsibility should be linked to human rights.
China has experienced intensive economic development, but it must produce evidence of the large-scale liberalisation not only of the economy, but also of the political system. If it does not do so, then there could be a big rupture which might undermine its economic development. So far China has offered no such evidence.
I will defend the One China policy, but only if it is based on the free decision of all interested parties, and this cannot be achieved through violence. Last year’s Chinese legislation on the subject is unacceptable, and, for as long as it remains so and threats continue to be made, then the arms embargo cannot be lifted.
We want relations with this great country, with China, but I think that in doing so we must also respect the common rules of international humanitarian law, and that this is the only basis for stable progress.
– I should like, if I may, to concentrate in the short time allotted to me on one aspect of economic relations between the EU and China. Statistics show that mutual trade is growing sharply and flourishing. Indeed, the last 25 years has seen a 40-fold increase. The EU has become China’s biggest partner and, on the other side of that coin, China has become the Union’s second biggest partner. Nevertheless, alongside these positive developments, one cannot fail to notice a great many negative developments that are blocking further expansion of significant trade, including, first and foremost, the piracy and counterfeiting of European products and trade marks by Chinese manufacturers.
It is no secret that more than two thirds of fake goods intercepted on the European market come from China. I should therefore like to call on the Commission and the Council to address this problem at the forthcoming summit in Helsinki. China should be called upon to make substantial improvements in the protection of intellectual property rights and international inventions, to strengthen current legislation on the protection of intellectual property rights and of course to reinforce the activities of the country’s civil courts in solving cases of industrial piracy. The rules of the World Trade Organisation, to which China is a signatory, are after all binding in this area.
Mr President, Commissioner, ladies and gentlemen, China is one of the rising powers of the twenty-first century. Economically and politically, the People’s Republic has become an important player. Of course, the differences between our political systems mean that there are limits to cooperation, but, nevertheless, the EU must view good relations as a central priority for this partnership, and I think, Commissioner, that - as Mr Coveney has already said - you have, today, struck this balance extraordinarily well.
One example of positive cooperation is in foreign policy. We want China to assume a greater responsibility in matters of foreign policy; a China that is credible and reliable in terms of foreign policy could make a substantial contribution to international stability. We are having a dialogue with China on human rights and civil rights, and on the right of non governmental organisations and political foundations to go about their business freely. I therefore welcome emphatically this House’s call for the reopening of the office of the German liberal Friedrich Naumann Foundation in Peking, which was forced to close in 1996. It is important that the Foundation should resume its work of promoting democracy and development, and this must be implemented. It would be an important contribution to the development of the strategic partnership.
Let me conclude by responding quite briefly to what has been said today: should we have a dialogue with the USA about China? I think we should. We are witnessing a power shift within the international system. We can see it happening before our very eyes, and I believe that it is the responsibility of the great democracies in Europe and North America to consult with each other about such a change in the international system. It is better, it is most important for us to talk about it with each other.
I would like to add that I believe we should be conducting this debate in Brussels rather than in Strasbourg.
Mr President, I would like to offer my greetings to the Presidency, to you, Commissioner, and – in its absence – to the Presidency of the Council. The excitement about this China report shows us that in our own House there are double standards of morality. This is improper for a debate on politics and human rights. The EU is known around the world as a champion of human rights, at the same time it is China’s most important trading partner. It is on this basis that we need to act. We all know about the serious violations of human rights in Tibet and in China, and that, time and time again, our Parliament calls upon China to respect those human rights.
I am addressing Mr Brok when I say that this clear demand must be reinforced by the appointment of an EU Special Representative for Tibet. An amendment to this effect has been tabled by my group and by Members from other groups, and I would ask for it to be supported. The EU makes respect for human rights into a condition of cooperation with all countries, without exception.
Moreover, I reject the Chinese Embassy’s shameless to us on the subject of Tibet.
Mr President, China is the EU’s second-largest trading partner after the USA and, in economic terms, cannot be ignored. Nevertheless, it remains a one-party communist dictatorship, sharing little in the way of common values with the EU, unlike India, which shares the West’s respect for democracy and human rights.
One rare example of common interest is in the fight against international Islamist terrorism, as China has problems with its own Uighur Muslim minorities. Regrettably, however, in its quest for international support and, in particular, energy security, China has recently courted terrorist-sponsoring Iran, and along with Russia refused to impose UN sanctions for Iran’s continuing uranium enrichment programme. Similarly, on the principle of non-interference, China has good relations with maverick regimes ranging from Venezuela to Zimbabwe.
EU criticism of human rights in China is a good thing in itself. China has an appalling record of inappropriate and wide-scale use of the death penalty, persecution of religious and other minorities, such as unregistered Christian groups, Falun Gong practitioners, Tibetans, etc. However, its inhumane treatment of forced labour prisoners, including allegations of organ trafficking from those executed, poor standards of animal welfare and ignoring of ILO standards, also mean that it has an unfair competitive cost advantage in its exports, which will give rise to legitimate calls for more protectionism, when we should all be striving instead for global free trade.
China is also obstructing full democracy in Hong Kong, dear to my heart as a British MEP. In its recent anti-secession laws, China has also shown a belligerent attitude towards democratic Taiwan, which serves as a model to completely rebut those who say that China is too big and Chinese people too culturally different from the West to have democracy and high standards of human rights. Therefore, we must maintain the arms embargo imposed by the EU.
We cannot ignore China with its annual 11% growth rates, but we must also not shy away from criticising this very great country when it is appropriate.
Mr President, Commissioner, I would like to say, firstly, that we clearly all agree on the strategic importance of relations with China and I believe that we all share the concern about the situation in terms of human rights and public freedoms. There are no disagreements over the need to demand that China make rapid and clear progress on these issues. This is not a competition to see who cares most about human rights, because I truly believe that this House is united in that respect.
We must also acknowledge, however, that China has to deal with enormous challenges, political, social, economic and environmental challenges; it must deal with the consequences of its rapid growth and at the same time it must respond to the growing expectations of its citizens in the field of freedoms, naturally, and of education, health and many other fields. We cooperate with China in many of these fields, with European Union human and material resources, in order to contribute to China’s progress and, when problems arise, as in the case of certain commercial issues involving the textile and footwear sectors, we demand reciprocity, but at the same time we remain firm and employ dialogue in order to resolve those problems, because it is also in our interest, of course, to access that market and for our products to be respected under reciprocal conditions.
Nevertheless, I frankly wonder whether this report is going to help us to strengthen relations, whether it is the right way for us to have more influence on these processes of transformation, whether it helps us to be united in order to exert greater influence, or whether it divides us, and whether it strengthens us so that we can play an active role in the process of change in China, or whether it weakens us.
Mr President, ladies and gentlemen, speaking about EU-China relations, I would like to emphasise the economic ties that are closely associated to the political and human rights aspects emphasised in the report. China is becoming one of the most important foreign trade partners of the EU; therefore, the development of cooperation between the EU Member States and China is of great importance, especially in economic and trade relations. In the meantime, economic relations between the EU and China are facing some problems. China is still not a free but rather a mixed market and planned economy. The Communist Party governing the country and controlling national funds is able to interfere in the economy, while state institutions are trying to maintain their influence via bureaucratic procedures and administrative requirements, thus impeding access of EU investments and goods to this market as well as their effect upon the market. After China joined the WTO, Chinese products flooded the EU market. The balance of trade of EU Member States with China is becoming increasingly unfavourable to the EU. Chinese goods are displacing local ones, but China is not willing to open its markets. Considering the EU-China strategic partnership that began in 2003, we must pursue China's contribution to make conditions beneficial to foreign trade, improve legal protection for foreign investments and open markets for EU goods and investments.
Mr President, in the first draft of the EU-China report, the name Tibet does not even appear. I am very grateful to the Committee on Foreign Affairs for having supported the amendments proposed by myself and my colleagues in the Tibet intergroup.
The report describes the foundations and the future orientation of our relations with China and it has an important signalling effect. Human rights are not a minor issue, but the starting point of our political activity. They are by no means the expression of so-called typical Western thinking. This is not about empty words which sound pleasant and are not binding; it is about practical respect for fundamental rights.
In paragraph 37, Mr Belder has found a decent compromise and included my amendments. We condemn the severe human rights violations in Tibet, the oppression of religious freedom, arbitrary arrests or torture. We repudiate the so-called ‘patriotic education campaign’, which involves monks and nuns being forced to make statements denouncing the Dalai Lama as a ‘dangerous separatist’ and proclaiming Tibet to be a part of China.
We call upon China to grant unimpeded access to the abducted Panchen Lama, the second highest spiritual authority after the Dalai Lama. We expressly support the negotiations between the Chinese authorities and the representatives of His Holiness, also regarding genuine autonomy for Tibet. In paragraph 82 we demand the abolition of the death penalty and increased protection for minorities.
I hope that this House will approve both of these amendments tomorrow. They are so important for a people that has been robbed of its identity by stealth. I recall the Dalai Lama’s visit to Brussels on the 31 May. He met MEPs as well as several Commissioners and the President-in-Office of the Council, Wolfgang Schüssel. We hope that an increasing number of people in positions of authority in China succeed in freeing themselves from their ideological ballast.
– There is no such thing as a perfect report. The Belder report bears out this view, but it does contain some important, relevant points. Firstly, it goes into great detail about the human rights situation and the political, economic, social, labour and environmental problems in China, which are particularly prevalent among minorities such as the Tibetans and the Uighur.
Amnesty International has just forwarded a document to the Finnish Presidency as regards the EU-China summit, in which it describes the human rights situation in the country, concluding that the little progress that has been achieved is unsatisfactory. Forced labour camps, Internet controls, the death penalty and curbs on religious freedoms form part of this sad reality. Secondly, the Belder report highlights the importance of China taking seriously its responsibilities as a permanent member of the United Nations Security Council.
In the EU, we do not accept Beijing’s occasionally threatening stance towards Taiwan. Ultimately, China knows that it can achieve what it wants through peaceful means, as in the examples of Hong Kong and Macau, not least as regards its relations with African countries. Beijing has not shown that it is committed to sustainable development, democratisation and peace. Far from it in fact; China is one of the main arms exporters to Sudan, a country in which the regime is preparing for yet another bloody onslaught in Darfur. China also imports oil from Sudan.
Lastly, and most importantly, this report reminds us of the Tiananmen massacre and the importance of maintaining an arms embargo against a regime that refuses to face its own past. It is a country in which people continue to be detained and to disappear, their families kept in the dark.
We are not naïve. We are well aware that European countries, along with the United States and others, continue to sell military technology, or technology for military use, to China, in spite of the arms embargo. Clear evidence of the symbolic political importance of this embargo is Beijing’s eagerness to see it lifted at all costs.
I support the maximum amount of interaction between the EU and Beijing at all levels and in all fields, for example, the economic, political, trade and cultural fields. Yet I also support a language of truth. China deserves nothing less, and therefore the embargo is a useful tool to have in place until China faces up to what happened on those fateful days in June 1989 and until it stops exporting arms to, and supporting, regimes that massacre and oppress their people, as in the cases of Sudan and Myanmar.
It is vital that the EU maintain this embargo, especially as the EU has yet to make its Code of Conduct legally binding. We owe it to the EU, to our values, and to the thousands of Chinese citizens who are now living better, economically speaking, but who are ever more fearful about freedom and democracy.
– Mr President, Commissioner, China is now at the heart of the world economy, which is why, through its new trade strategy, the European Union must construct a balanced partnership with China. With regard to the latest trade disputes, the European Union must not fail to ensure that intellectual property rules are respected and permit easier access to the Chinese market. If China’s emergence as an economic superpower creates obstacles, it also makes new prospects available to the European Union, on condition however that international trade regulations are respected.
It is not so much a question of avoiding putting protectionist measures in place as of making China aware that, as a full member of the WTO, it has a duty to respect the rules of a fair and balanced world market. That being the case, the implementation of anti-dumping or safeguard measures – which are legal instruments for protecting trade – is merely the outward effect of trade imbalances and no obstacle at all to our taking up the challenge of fairer globalisation.
In adopting its new strategy on China, the European Union will have to protect itself against accusations, and possible indications, of engaging in unfair competition and facilitate European manufacturers’ and exporters’ access to the Chinese market. Parallel with this, and in order to abide by a partnership based on balanced exchanges, Europe will have to take up the challenge of competitiveness, technological progress and innovation. Let us ensure, Commissioner, that China has as much need of us as we have of China.
– Mr President, China is a strategic partner for the EU and Europe acknowledges China’s status as a rising power on the international stage.
In recent years, relations between China and Europe have improved in many fields, particularly in trade, as well as in the field of technical and scientific cooperation. The most important example of strategic partnership is perhaps cooperation on Galileo, the European satellite navigation programme.
The EU is China’s most significant partner and investor, while China is the EU’s second largest trading partner. As a rising economic power and permanent member of the UN Security Council and a member of the WTO, China bears increasing responsibility for international security and global peace. It is from this point of view that I would like to draw attention to the information sent by Amnesty International to the Finnish presidency in relation to the EU-China summit to be held on 9 September this year.
Amnesty International has drawn attention to violations of human rights in China. Their information raises the question of the use of capital punishment in China, ‘re-education’ through forced labour, arbitrary arrest and detention, the use of torture and persecution against human rights activists and lack of media freedom in that country.
Amnesty International has also raised the issue of the sale of arms by China to Sudan as an example of a foreign policy that ignores fundamental human rights in the modern world. The European Union must combine its strategic partnership with China with work to persuade the Chinese authorities to expand political and personal freedoms in the Chinese system and to truly observe the constitution and international treaties to which China is a signatory.
Mr President, when engaged in a partnership with a dictatorship, the crucial issue is to create a credible balance between economic and strategic interests on the one hand, and democratic values on the other. This report expresses serious concern over the latter, and rightly so. Indeed, we must face the reality that increased economic relations have not resulted in any real progress in the field of the rule of law.
Also, experience shows that merely expressing concern over human rights has no impact on dictatorships. Therefore, our message for the EU-China summit should be that there will be no automatic progress in economic relations without real progress in the rule of law. The EU, as China’s largest trading partner, has the leverage to force China’s leaders to start implementing genuine democratic reforms.
I have a few comments. The economic relations themselves need to be balanced. In China there is wholesale counterfeiting of EU brands, competition is distorted and intellectual property rights ignored. EU Members States are, in all probability, importing large quantities of goods produced by prisoners in laogai torture camps. That is a moral outrage.
Secondly, there is Tibet. The EU must make it one of its priorities to insist that China grants Tibet cultural and religious autonomy, and also opens a dialogue with the Dalai Lama. Tibet is rated by Freedom House as being, along with Chechnya, one of the world’s two worst-off territories. The EU should stress the seriousness it attaches to this by appointing an EU special representative for Tibetan affairs.
Thirdly, there is Taiwan. Taiwan-China policy should fully respect the democratic choices of the 23 million inhabitants of Taiwan. We should also insist that Beijing allow Taiwan to enter into practical cooperation with the World Health Organisation and other international bodies.
– Mr President, Commissioner Ferrero-Waldner, ladies and gentlemen, Europe is the region in the world with the greatest buying power, and that speaks for itself. We are an attractive market for Chinese manufacturers, and we are a good source of income for Chinese workers. We are in a win-win situation. Thanks to affordable purchases and a wage situation different to our own, our consumers can buy affordable products, and meanwhile in China they have financial reserves totalling hundreds of billions enabling them to buy products from us as well.
I am thus talking about opening our markets to each other, reducing quotas, lowering customs duties, which will lead to a win-win situation on both sides. As the speaker on questions of energy for the Group of the European People’s Party (Christian Democrats) and European Democrats, the issue of energy and the issue of Kyoto are matters of particular importance to me. China plays a very important role in the field of coal: 75% of its energy is produced from coal and, Mr Brok, only 1% from nuclear energy. We must therefore face up to reality: 75% of the Chinese require a great deal of technology in order to get onto a level footing with Kyoto and with the general implementation.
Here there are great opportunities for both sides, just as there are in the use of water power. In this field China has enormous potential: worldwide, it has the largest share of water power. Here there are still many resources that can be developed in the future. The consumption of crude oil, too, which at the moment amounts to around 5.5% of world consumption, will rapidly increase in the future. At present, China accounts for 40% of the additional worldwide demand for oil.
We can see that energy is a central challenge, and I would ask the Commissioner to properly address this issue at the summit.
Mr President, I would like to make a few brief comments. Firstly, I would like to thank the Chair of the Committee and the rapporteur, and, secondly, the Commissioner for her presence in the plenary here this afternoon and this evening, while others were absent because they were busy waiting for a flying visit from the Iranian mediators and therefore do not have time for this House.
Thirdly, we refused to appoint a Special Representative in the Committee because a Special Representative is impossible to control. Such Representatives are expensive, and there is already in any case an inflated number of Special Representatives, whom no one is able to inspect. For this reason, it is important in my view that we find solutions that can work within the framework of the Commission.
I am in favour of supporting Tibet and supporting its cultural identity, but we should not undermine the Commission, which has the powers to deal with human rights. The Special Representative would set himself up in the Council, where, because of the legal situation, this House would be unable to intervene. We therefore agree with what you have to say in terms of content, but we think that your methods are incorrect.
. Mr President, this debate was very timely and it has provided me with food for thought for the EU-China summit in Helsinki. I should like to add that the vast majority of subjects raised tonight will also feature clearly on the summit agenda and I will report back to you on that.
Let me make a general point on the relationship between trade and human rights, which is a central theme of this report. I am not sure whether specific linkages are desirable or feasible, but I would argue that this is an inevitable connection, insofar as China’s opening is strongly predicated on its WTO accession, which, apart from frequently raised important issues like intellectual property rights, involves also an overhaul of the Chinese legal system, with an emphasis on the rule of law. It must be said that real progress has been made. That is fundamental in moving forward in of the human rights questions raised today and it is even happening almost by stealth.
Let me come back to some specific points that have been raised tonight. Firstly, on Tibet, we share the concerns expressed by the European Parliament regarding the human rights situation in Tibet and in particular the preservation of the cultural, religious and linguistic identity of the Tibetan people. We have regularly addressed the issue of Tibet in the framework of the EU-China bilateral dialogue on human rights, as well as at the highest political level, including summits. As part of this overall policy vis-à-vis Tibet, for many years we have been asking for the establishment of a direct dialogue between the Dalai Lama and the Chinese authorities, as that is the only realistic way to find a peaceful and lasting solution to the question. We have therefore taken note of the talks between the envoys of the Dalai Lama and the representatives of China.
Let me also say a word on Taiwan. We have been consistent throughout in urging the two sides to resolve their issues through a peaceful dialogue. In this regard we have also noted some recent positive developments in the cross-strait situation. We have to recognise that there are new Chinese efforts to restart discussions with Chinese and Taiwanese opposition politicians. Flights across the Straits have resumed, but an inclusive dialogue with all parties in Taiwan is also needed. This is important.
Let me also make a point concerning our bilateral relationship and the relationship with the United States of America. As Mr Lambsdorff said, it is important to talk about China to the US about common concerns, for example on open markets and human rights, because we can achieve more together vis-à-vis China. However, it is also clear that a strategic dialogue with the US, which we have at official level, does not mean that we have to agree right across the board.
On the long-standing issue of the arms embargo, it is true that we are willing to continue working towards a possible lifting of the embargo, on the basis of our joint statement of 2004, the EU-China Summit and the subsequent European Council conclusions. However, at the same time, we have left China with no doubt as to the importance of progress on human rights in order to create a more positive atmosphere for lifting the embargo. We have also made clear our commitment to ensure that lifting the embargo would not lead to any substantive change in the strategic balance in the Asian region and that the national security of friendly and allied countries would be fully taken into account. So, again, this is one of those issues that is very important.
On the very specific and important issue of shoes, let me say that on 30 August 2006 the Commission adopted a proposal to impose anti-dumping duties on certain leather shoes from China and Vietnam. Reflecting the finding that dumping exists and EU producers are suffering harm, we have proposed a duty of 16.5% for China and 10% for Vietnam for certain leather shoes. This proposal now passes to the Member States, which have one month in which to consider it for adoption. That is the situation at present.
On the sectoral dialogues, my services produce regular updates and these are on our websites. A further update will be available shortly.
I should like to close with two general statements. Again, as I said at the start, we are committed to human rights, social and economic rights, which include in particular freedom of expression, religion, association and protection of the rights of minorities. I should also like to say that the death penalty is one of those questions continually being addressed. I should also like to re-emphasise what I said before about the Falun Gong.
Finally, in response to Mr Brok, and as I said at the beginning, we need China to become a responsible member of the international community, but more than just a stakeholder: it needs to be a positive and an active contributing partner. It is a very important member of the international community, being a permanent member of the Security Council. All of that will feature prominently in our communication, which will be available in the autumn.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report by Carmen Fraga Estévez, on behalf of the Committee on Fisheries, on launching a debate on a Community approach towards eco-labelling schemes for fisheries products (2005/2189(INI)) (A6-0219/2006).
Mr President, as rapporteur for this report, the first thing I would like to stress is the unquestionable role that a credible label or certification can play, among other measures that can be taken, in our efforts to guarantee sustainable fishing.
Nevertheless, the issue has been on the table in the European Commission since the 1990s and so far nobody has decided to deal with it. In the meantime, in a market that is becoming increasingly sensitive to environmental issues, private promoters of eco-labels for fishery products are feathering their nests, causing complete confusion amongst consumers, at best, and more than likely discrediting the system in general, since when a premium can be added to a product by saying that it is ecological, without the need to prove it, then fraud is a likely outcome.
I am one of the people who have often reminded the Commission that it should deal with this issue as soon as possible. Hence the disappointment that some of us felt when the Commission finally published this communication: a document almost without content, lacking in analysis, which makes no commitment whatsoever and which does not provide any criteria or guidelines to follow.
It clearly did not require more than ten years to achieve this result and the Commission is clearly totally overwhelmed by the reality of the attractive market in eco-labelling and the many private interests that sustain it, some of which are laudable and some of which are not.
In that regard, I would like to mention that, when he appeared before the Committee on Fisheries on leaving office, the former Commissioner Mr Fischler confessed that something he had been unable to tackle by the end of his term-in-office had been rules on eco-labelling and that that – and I quote – was ‘due to pressure from many quarters’. To this we can add the fact that reliably establishing the criteria for defining a sustainable fisheries product is undoubtedly a much more complex task than it may at first appear. We must get to work though, because other interested parties are doing it for us and many of them only have their own interests in mind.
The Commission is not alone in this task either, because it already has the guidelines issued by the FAO, and debates in many international fora, including the World Trade Organisation. Governments, NGOs, private companies and fishermen have also expressed their opinions.
By means of this report, with the invaluable and varied contributions of many colleagues, including those of the Committee on the Environment, Public Health and Food Safety, the European Parliament is also offering its contribution to the definition of guidelines that will enable consumers, politicians and the fisheries sector to become more involved in the sustainability of fisheries resources.
We believe that, in a global sense, a Community system of labelling must be consistent with the existing guidelines of international bodies, that it must not lead to any kind of discrimination, nor create obstacles to trade, particularly that of the least-developed countries, and that it must act as a weapon for combating illegal fishing by denying it access to the markets.
With regard to its internal functioning, the Committee on Fisheries believes that, regardless of whether there are one or several labels, always of a voluntary nature, the system must be a single system and must be promoted by the European Union, which must establish its operating rules and guarantee the independence of the accreditation and certification bodies, as well as the transparency and accuracy of the information at all stages in the chain of custody, from the fishing vessel to the final consumer.
We also call upon the Commission to present, within six months, a communication on the minimum requirements and guidelines for a Community scheme for labelling fisheries products. I would also like the Commission, finally, to clarify whether it is in favour of calling it an eco-label, or whether it is opting for another name and why, and we would urge it to take account of the considerations addressed to it by this House.
. Mr President, firstly I should like to express my thanks to the rapporteur Mrs Fraga Estévez and the Committee on Fisheries and to Mrs Ries and the Committee on the Environment, Public Health and Food Safety for a constructive report on a Community approach to eco-labelling for fisheries products. I am pleased at the high degree of interest they have shown in the Commission’s communication. In fact, the report is a fitting and valuable contribution to the debate on eco-labelling. It contains many elements and ideas that are helpful to strengthen further the debate.
The Commission indeed attaches great importance to the development of a consistent policy on eco-labelling and to a consistent integration of environmental concerns into the Common Fisheries Policy. Together with other actions proposed by the Commission, such as the implementation of sustainability which leads to sustainable yields, or the promotion of more environment-friendly fishing methods, I see eco-labelling as a complementary tool for a more environment-friendly fisheries policy. At the same time it satisfies the interests of both consumers and the industry.
I would like to thank Mr Morillon for his description of eco-labelling as a positive sanction supporting sustainable behaviour. Eco-labelling is a relatively new approach in the context of sustainable fisheries management. It is based on a voluntary and participative approach, through which fishermen will in future, within the limits of the standards set by legislation, define requirements and implement them. Such a voluntary approach has been adopted in other fields, particularly in that of food safety with the enforcing of the HACCP system, and has proved highly successful. I thank you for lending your support to that approach.
I am happy to see that the Commission and Parliament share the same views on the overall objectives of eco-labelling schemes, on the principles and features that credible schemes should contain, and on the need to address properly a complex and currently rather anarchic reality. Traceability, transparency, a sound scientific basis, and third-party certification are essential. I see these as the prerequisites that will help us make the most of eco-labelling schemes and that will contribute to the sustainability of fisheries.
In the Commission we opted for launching a debate on the right approach rather than proposing operational provisions at too early a stage. I understand that many of you feel that the Commission should have been more assertive. However, I am convinced that it was wise to proceed as we did.
Due to the originality of the approach, the ambitious objective we have and the controversy that issues like these invariably raise, it would have been premature to bring forward an operational proposal as early as June last year. I assure you that our choice to launch a debate first has proven to be successful. It has facilitated and accelerated the exchange of views and relevant experience between all sides concerned. As a result we now have a sound and almost complete picture of the situation, on which we can base further Community action.
The active participation of the Community in the FAO debate has given us an early advantage, and by launching the debate and participating in fruitful exchanges of views we have strengthened our leading position in this matter.
The definition of the notion of sustainability is at the heart of the debate. Many of the parties involved have inquired about relevant criteria. To follow up on this, DG Fisheries has set up a group of independent experts to work on that very issue. The expert group is on the point of concluding its work. Based on that work the Commission will draft guidelines for the setting-up of eco-labelling schemes and will propose a list of minimum requirements against which private eco-labelling schemes could be assessed.
I have taken note of the resolution’s request for a communication to be addressed to the Council and to Parliament within the next six months. I have no difficulty in reverting to Parliament. However, at this point in time, the shape and form of the Commission’s proposals have still to be determined.
Looking at the broader picture, I believe it would be more appropriate to come back to Parliament once the whole consultation exercise has been concluded. That would allow us to carry out a thorough assessment of the following discussions and consultations: a second shareholder consultation, to be held before the end of this year, which would be an opportunity to gather views on the future guidelines; further discussions in the Council in the months to come, which will conclude the current discussion phase; and, additionally, the report from the expert group, which will form the basis for the preparation of operational provisions that could be tabled during the course of next year.
All this will give us a further opportunity to discuss the future Community approach towards eco-labelling on a consolidated and even more informed basis. That whole process should lead to the adoption of specific and concrete decisions.
With regard to Amendments 1 and 2, the Commission believes that eco-labelling is a tool that will contribute to a more sustainable exploitation of fish stocks and improve the effectiveness of the Common Fisheries Policy.
With regard to Amendment 3, it reiterates some of the advantages of adopting the third option for establishing minimum requirements for voluntary eco-labelling schemes, as mentioned in the Commission communication.
I thank you for this report and the wider debate generated on eco-labelling. I am confident that at the end of this process we can put into operation a proper basis for eco-labelling schemes that should have far-reaching and positive effects.
Mr President, Commissioner, I should like to begin by congratulating our rapporteur, Mrs Fraga, on the quality of her finely nuanced report which successfully reflects the complexity of what is at stake. The overall objective is to encourage the sector to adopt fishing methods more in keeping with the objectives of sustainable economic, social and environmental development.
Indeed, there is no denying the facts: the overexploitation of fisheries resources affects 25% of species and, in the case of a number of these, in a particularly worrying way. Where cod alone is concerned, stocks are down to a third of the minimum volume recommended by scientific experts if this species is not to become extinct. These are the terms in which the Committee on the Environment, Public Health and Food Safety has emphasised its priorities in the opinion it has drafted. We have our doubts about the option favoured by the Commission in this debate, namely that of establishing minimum demands – as referred to by the Commissioner – regarding these eco-labelling schemes.
Our own choice is meant to be more ambitious: single, centralised labelling according to essential criteria whereby the scheme is transparent, optional in character, accessible and credible – a point emphasised by the rapporteur. Admittedly, the success of this initiative depends on the actors in the sector being properly consulted. In the end, it basically depends, however, on consumer choice. In this connection, it is instructive to visit, as I myself have done, the fish counter of a supermarket and read the injunctions to ‘protect the sea’, ‘support sustainable fishing’, ‘fish ecologically’ and so on. There is a host of confusing messages.
With this proliferation of labels, the risk we run is that of missing our target. Consumers will feel neither involved nor encouraged to make the more informed choices we should like them to make, and we shall not have succeeded in achieving our objective, that is to say of creating a virtuous circle. I therefore share Mrs Fraga’s conclusions and hope that the Commission will, in the end, take a serious and analytical look at the options proposed and will take account of our recommendations in the next stages of this process.
. Mr President, Commissioner, ladies and gentlemen, what does sustainable fishing mean? How do the various labels that currently exist succeed in protecting fishing and in enabling us to say that fishing is sustainable?
The report states that the European Union must address the issue of curbing the proliferation of different eco-labels and guarantee the establishment of a Community system that is based on the same principles and on the same basic requirements.
We support that decision, but it must be stressed first and foremost that the implementation of an eco-labelling system will have a strong impact on production in the entire sector: we must begin by starting and developing a debate with operators in the sector so as to carefully assess the consequences for the sector that will result from the decisions adopted for this certification system.
Secondly, we must bear in mind the specific characteristics and features of the coastal areas in which the system will be applied: in other words, the standards and rules will have to be adapted to the reality of the local ecological, environmental and socio-economic system.
Thirdly, the application of the label must be backed up by socio-economic activity-based initiatives aimed at encouraging operators in the sector to join the voluntary system and by information campaigns aimed at consumers.
Finally, we must pay attention to the fact that the implementation of an eco-label for fishery products must be thoroughly integrated with the recognised quality systems in force so as to prevent any overlapping or discrepancies between laws, so as not to cause confusion among consumers and so as to create synergies among the systems, thus enabling resources to be saved.
. Mr President, I would like to congratulate Mrs Fraga on the interesting report we are debating today in this House.
In-depth study of consumers’ preferences and attitudes is a fundamental need for any industry, and that clearly includes the fisheries products industry. The change in living habits and the introduction of new technologies have led to an evolution amongst European consumers, who are increasingly concerned about their health and also the protection of the environment.
One of the best methods for providing information is labelling, which must therefore be clear and comprehensible and contain accurate information. I am therefore delighted that the Commission is at last dealing with this debate on systems of labelling for fisheries products with a view to defining the European Union’s approach to this issue.
The truth is that the increasing importance that consumers attach to sustainable development has led to a disconcerting range of private labels, without any kind of control, which may undermine their initial purpose, that is, as guarantees of a catching and processing system that respects the environment. If, furthermore, it provides additional information on the sustainability of the product, the independence of the control and certification body must be guaranteed, as the rapporteur quite rightly points out.
In this regard, I agree with the words of the Spanish Director-General for Fisheries Structures and Markets, Alberto López, who pointed to the need to prevent the trivialisation of eco-labelling. In fact, if the labels do not conform to standardised, accredited parameters, all we will achieve will be labels that are all at that level; harmonisation will take place, but for purely commercial reasons, rather than with a view to tackling the real issue. In this regard, I can only applaud the FAO’s initiative to audit all eco-labels in order to identify those which have technical and scientific support and seek consistency and harmonisation.
We in the Committee on Fisheries share the Commission’s objectives, such as sustainability and the need for European action in this field.
. Mr President, I should like to congratulate Mrs Fraga Estévez on a very thoughtful report. It identifies the crucial issues and contributes considerably to the debate concerning them.
Of the amendments, we support only Amendment 2, taking the view that Amendments 1 and 3 are covered sufficiently by the existing text.
Clearly, whatever system we develop must be voluntary, in the sense that companies should be able to choose whether or not to become involved. It must also respect the need for other types of labelling, such as those concerning quality. That said, the report rightly draws attention to the difficulties of doing no more than establishing minimum criteria for voluntary schemes.
FAO standards mean that there must be a dimension of public ownership. This requires some form of independent monitoring at the very least.
For these reasons, we believe that a single Community labelling scheme merits fuller exploration. There are clearly potential advantages and disadvantages, but it should be possible to devise something which recognises different fisheries and products, but is neither cumbersome nor bureaucratic.
Whatever the eventual choice, speaking personally as a consumer rather than a legislator, I would make one plea for the use of some clearly identifiable common symbol, comparable to the CE mark currently employed, where we have harmonised rules concerning the health and safety of products. We hope that Parliament will give overwhelming endorsement to the report and we look to speedy progress towards an appropriate outcome.
Mr President, thank you, Mrs Fraga Estévez, for your constructive and well-balanced report.
We have an election in Sweden. One of the election issues is the lack of cod. Voters ask me: ‘How am I to be ethical in eating fish?’ Only this week, I have given them six pages of recommendations on precisely that subject. We need labelling that is easily understandable so that we can go home with a clear conscience and eat good fish. Those who buy eco-labelled fish also want to know that the stock is not threatened. If the last cod is eaten, having been caught with very good equipment, in the correct way and under the right circumstances, it is still the last cod. Such a situation is emphatically not sustainable ecologically. I therefore think that Amendment 2 is important, emphasising as it does that threatened species, precisely by virtue of being threatened, simply cannot be fished in an ecologically responsible way.
I wish to emphasise two aspects of Mrs Fraga Estévez’ report. Independent control, as mentioned in paragraph 6, is very important in conferring credibility. Moreover, it is very important that we in some way facilitate clear labelling for small-scale fisheries. Clear labelling may constitute a competitive advantage for small-scale fisheries. We must therefore ensure that it can be exploited and puts small-scale fisheries in a fair competitive position.
. – I too would like to thank Mrs Fraga Estévez for her report. The first issue raised by this report is whether there really is a need for eco-labelling for fisheries products, and whether this can actually help add value to the product and in turn bring benefits to the consumer.
As the rapporteur points out, according to Regulation (EC) 2371/2002, all fisheries activities carried out in the EU should by definition be sustainable, since they should conform to Community standards. It therefore follows that all fisheries products caught on the basis of those standards will have eco-labelling. Nevertheless, any eco-labelling of fisheries products caught on the basis of criteria other than those laid down in existing legislation concerning the fishing catch may lead to discrimination between producers. We therefore feel that eco-labelling would be a positive step. Eco-labelling also takes place in farming, aquaculture and processed foods, enabling issues relating to the environment and food safety to be properly addressed. Eco-labelling would also work in relation to all imported products, which would have to comply with the Community regulation on fisheries products.
A further issue is whether a Community-level label of this nature would bring benefits over the variety of existing labels on the market, as highlighted by previous speakers, given that these labels can be misleading to consumers and are often simply the result of a marketing strategy by companies, without any public certification.
In this regard, we believe that a Community-level label would be complex, bureaucratic and excessively restrictive for organisations in the fisheries sector and for the Member States. What is needed is to set up a public certification framework with the direct involvement of the authorities in the Member States. This is the right way forward for defining the rules on this issue, in which there is a legal vacuum.
As regards the issue of the added value that may accrue from this kind of labelling, we believe that there is a need to ensure its distribution in the value chain in order that producers’ efforts and investments might be rewarded without consumers being penalised.
Mr President, the principle of eco-labelling is sound. The danger is that when the EU bureaucracy and red tape get to work, the system that emerges could be unwieldy, excessively burdensome and very expensive. The fisheries sector already suffers enough from EU stipulations and restrictions. The most that the EU should do is to set minimum requirements to be met by voluntary eco-labelling schemes. Thus I would have to part company from those who support a single Community scheme with what is termed ‘ambitious criteria’, but which to the industry might seem more like excessive regulation.
Fundamentally, we are looking for good traceability and proof of sustainable practices. These can be secured by setting sensible and manageable minimum standards. We do not need another array of regulation or army of inspectors. We need sometimes to temper Utopian environmental demands with business reality. Whatever the eventual outcome, I hope that will be a hallmark of the scheme. Nonetheless I congratulate the rapporteur on her thoughtful report.
Tonight I also take some pleasure in commiserating with our rapporteur. I refer of course to the fact that tonight my small country of Northern Ireland famously defeated the mighty football team of Spain at Windsor Park in Belfast. That is something that does not happen very often, but when it happens it is worthy of note! It comes on a good day: a day when Northern Ireland football supporters won the coveted Brussels International Supporters Award for 2006, which is sponsored and supported by the EU. I shall end on that happy note.
– Mr President, ladies and gentlemen, Commissioner, I should first like to congratulate Mrs Fraga Estévez on her outstanding report and to say that in view of the growing interest in safe, high-quality food products, the need to preserve marine ecosystems and the recent upsurge in products with what is known as eco-labelling, a Community approach to eco-labelling is urgently needed.
A number of new, high-quality eco-labelling schemes have appeared around the world, including one in my country, POPA (the Azores Fisheries Observation Programme), which certifies the tuna catch in the Azores Autonomous Region. The problem is that not all environmental certification programmes prioritise the protection of the biological heritage of our oceans. Instead, there is a range of economic interests often hidden behind this kind of labelling, and this is why, in order to protect the environment and the consumer, we must proceed with great care and assume our responsibilities as political decision makers.
Among the different proposals put forward by the Commission in this communication, the one that can best serve the interests at hand is that of establishing minimum requirements for voluntary eco-labelling schemes. In this way, on the basis of these pre-established minimum requirements, eco-labelling schemes can develop freely, on a flexible, voluntary basis, via public or private initiatives, yet within a generic regulatory framework.
As a public entity, the EU must define these minimum requirements because only then will it be possible to protect the general interest and the prerogatives enshrined in the Common Fisheries Policy.
Lastly, I should also like to point out that this is work that we have to do, both in the context of the Union and in the framework of trade relations outside the Union, in order to guarantee transparency, credibility and fairness, not least because eco-labelling is set to become a further means of distinguishing between products with repercussions for competitiveness.
– Mr President, Commissioner, I too wish to congratulate the rapporteur on her exceptional work and to say that we all know that the various food crises that have come to the public's attention over recent years have created a feeling of insecurity among consumers, with the result that a strong trend towards the demand for high quality products and more frequent quality certification is developing on the market.
Eco-certification and labelling lie at the centre of the recent reform of the Common Fisheries Policy. Promoting and applying eco-labelling systems strengthens environmental awareness among consumers, thereby encouraging environmental responsibility among producers, by making them more aware of the environmental repercussions of fisheries and aquaculture.
What is needed today is to safeguard the development of a uniform labelling system by informing and working with all the agencies involved, a system based on identical basic principles and preconditions, in accordance with the guidelines of the UN Food and Agriculture Office and the guidelines issued by the International Organisation for Standardisation.
I should also like to point out that public health and the viability of fisheries should not be exhausted merely within a labelling system. They should be the subject of a constant quest to formulate the sustainable fisheries policy which is our basic objective.
Mr President, I should like to warmly congratulate Mrs Fraga Estévez on her report on the Commission’s communication and also Mrs Ries, who drafted the opinion of the Committee on the Environment, Public Health and Food Safety. I am pleased to see – and this also demonstrates that the Committee on Fisheries can deal with topics in an adult manner – that there is a certain level of harmonisation with regard to the way in which an eco-label can be introduced into the fisheries sector.
One would be tempted to say that in the fisheries sector, every free fish that is caught at sea or in inland waterways deserves an eco-label: it was, after all, raised in a sound, natural living environment, but that is probably not the intention and we will therefore need to look at what can be done at international level, including outside Europe, on the basis of criteria issued by the Food and Agriculture Organisation (FAO). In that sense, I have to say that I agree with the report by Mrs Fraga Estévez.
If you opt for a European eco-label, you have to do it properly. That means that the fish that falls within its scope must meet all the rules with regard to the enforcement of the quota. The rules of environmental legislation must also be met, which also requires the necessary efforts from the Member States, but it could be a good guarantee.
If you do not do it that way, then it is better to get the industry to deal with it and ensure that a good label is introduced in response to consumer demand. I, however, would opt for the rapporteur’s line, with clear-cut conditions, also for the Commission, so that the eco-label meets the European quota regulations and everything that is connected to this. In that way, the Commission facilitates and industry submits the applications, which appears to be the right way of going about things.
I should like to add a brief comment about small-scale coastal fishing, something to which, I think it good to devote attention. I myself come from an area where small shrimps are caught. An eco-label has now been introduced in that sector as well, which I welcome, certainly if that also emphatically involves sustainable fishing, as well as a number of other things.
In that sense, I am pleased with this report and pleased that this House, by means of Mrs Fraga Estévez’ report, can make a positive step towards sound qualified European eco-labelling.
– I should also like to congratulate both our rapporteur from the Committee on Fisheries and the draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety.
I have found this debate extremely interesting and I feel that the rapporteur is quite right to highlight the lack of tightness in the definition of the options presented to us by the Commission. What I find absolutely central to the issue is what is referred to in point 8 of our resolution, which is also found in the opinion of the Committee on the Environment; namely that the labelling will only be properly effective if it is uniform and easily comprehensible to the consumer. This is incompatible with a system in which the Commission has a secondary role and in which publicity concerns carry greater weight than a series of tight, objective criteria. From this point of view, therefore, I feel that we must adopt a strong, centralised position, as highlighted by the draftsman of the opinion of the Committee on the Environment. We must not backslide on this position, because otherwise we run the risk of wasting our efforts and losing the initiative completely.
– Mr President, I too wish to congratulate the rapporteur, Mrs Fraga Estévez, on her usual excellent work. I also wish to congratulate the Commission on starting a dialogue on eco-labelling.
Eco-labelling on fisheries products states that they were produced in accordance with a specific series of environmental rules and that their method of production does not have adverse repercussions on the environment. It is very important that we ensure that eco-labelling is reliable. This will protect both fish stocks and consumers.
An effort must be made to inform consumers, who must support it, be informed and understand that, in buying eco-labelled products, they can be sure that they are buying healthy and safe food and that they are protecting the environment.
We will all win from these efforts: consumers will win because they will be supplied with safe and healthy products, undertakings will win because they will increase their competitiveness and the environment will win because its resources will be exploited ecologically.
To close, I wish to recapitulate: firstly, labelling must be voluntary; secondly, labelling must be dominated by a spirit of transparency, so that no one doubts its reliability; thirdly, labelling must be by an independent authority and fourthly, this effort requires – and I emphasise this even though it is self-evident – fishermen to be present at the talks. Woe betide if we ignore them. We need to sit down at the same table, we need to consult them and they need to understand that the effort being made is in their interest. Fifthly and lastly, this effort and the principles laid down and adopted by the European Union must be combined with similar action on a global scale and all the states must adopt these principles, because it makes no sense if the European Union alone is protecting the environment.
– Mr President, the rapporteur’s of the environmental debate sums up our current experience, and particularly that of the FAO. It stresses the basic function of labelling and its importance in improving the quality of fish products and giving the fishing sector a proper social structure.
I can state with satisfaction that the new Member States from the Baltic region agree with the aims of the Commission’s communiqué. However, their position expressed a preference for certain aspects of the problem of labelling. Four issues are of particular importance in this case.
Firstly, the Baltic states decidedly support the idea of establishing minimum requirements for eco-labelling programmes, in line with the expectations of the parties involved, namely the fishermen, processors and consumers. These programmes should be based on voluntary participation.
Secondly, the principle of voluntary participation must mean, in practice, the rejection of all economic discrimination or trade barriers.
Thirdly, a major element of these guarantees must be to ensure that small and medium-sized enterprises and firms from less developed countries have equal access to the system.
Fourthly, there is also concern in Baltic states about the limitations related to the control and supervision of fishing in open waters, which has been occurring for years and has been difficult to eliminate. At the moment, it is easier to see a difference in terms of environmental consequences in the aquaculture sector, where labelling is far easier to introduce.
Finally, I would like to say that I agree with Mrs Fraga’s ‘tool in the box’ message, which is an inspiration for the European Union, and provides us with a real opportunity to show the world how to look for ways of implementing long-awaited schemes in the field of eco- labelling.
Mr President, first of all, I too should like to congratulate the rapporteur. As usual, she has produced an excellent report; we expect nothing else from her.
Labelling is the ‘in’ word at present, and if we must have it, let us keep it simple and clear. It should not be a further burden on the industry. I would also plead for input from those who have to implement this labelling to make sure that it is clear and transparent, that it is of good design and can easily be seen and understood.
Mr Maat was right when he said that the Commission must make a good job of it. I fully support what he says.
This must not be used as a stick to beat the industry. I am concerned that it could be used by some of the scientists and others as an opportunity to curb TACs and quotas when there is disagreement between fishermen and the scientists.
I do not believe we need or require a ‘one size fits all’ policy. If we go down that road, we will create a hornets’ nest. Not everywhere has the same problems and I am deeply conscious of the need, where necessary, to ensure that regional differences are respected.
I listened to the Commissioner with interest. He said he would come back to Parliament when the Commission had taken a decision. Might it not be better to consult Parliament along the way, rather than come back and tell us what you have decided, Commissioner? You talked about a ‘tool in your box’. This must not become another tool in your box thanks to which you can place bureaucratic control on the industry. I am not totally convinced that the consumer is really demanding this.
Finally, can I say to Mrs Fraga Estévez and to you, Mr President, there is great joy in Belfast tonight: we beat the Spanish football team 3-2. Northern Ireland is a very small place of one and a half million people, and we have had many problems over the years. It seems that at football we can beat the English, we can beat the Germans and we can beat the Spanish, but last Saturday there were lots of tears in Belfast when Iceland beat us 3-0. So it is a source of great joy tonight that we have beaten Spain.
Thank you, Mr Nicholson. I cannot say you deliver good news for us, but congratulations to you anyway.
. Mr President, first of all I would like to thank the rapporteur, Mrs Fraga Estévez, and everyone who has spoken tonight.
Although not in agreement on all aspects, the Commission and Parliament are on the same wavelength as regards moving towards adopting decisions based on tariff assessments and broad consultations. I would underline to the last speaker, Mr Nicholson, that the debate tonight fully reflects the way the Commission wanted to involve Parliament before entering the legislative phase of what needs to be done on eco-labelling. Obviously, when it comes to that legislative phase, the involvement of Parliament will be a top priority prior to finalisation of the whole process relating to the eco-labelling scheme.
Let me refer to some specific points that were raised during the debate. Most of the existing schemes are in effect relatively consistent and are not misleading. The Commission’s preferred option for establishing minimum criteria for eco-labelling schemes will, however, bring order to the system, where necessary, and increase consumer confidence. We will also be ensuring better quality products and providing for transparency and the traceability of products on the market.
On the point raised by various speakers on the preference for a single eco-labelling scheme, it is still early to take a definitive and final decision. The Commission has, however, indicated its preferred option and I should underline that the Economic and Social Committee, the Advisory Committee on Fisheries and Agriculture, and most industry and stakeholders’ representatives support that option. However, although a preference for Option 3 the Commission’s preferred option which is to say the setting of minimum criteria, seems to be emerging, no agreement has yet been reached between Member States at Council level.
That is why I underline the fact that it is still too early to take a firm and definitive stand on how to proceed. However, this debate has certainly helped to better inform us on Parliament’s position and on that of its various Members.
On the issue of the harvesting of fisheries resources in a sustainable way, I wish to refer to the Commission’s communication, which underlines that the aim of the policy on eco-labelling for fish and fisheries products is based on the concept of sustainable fishing. The communications spells out that eco-labelling schemes, if based on clearly-defined criteria and appropriate indicators, can assist in both monitoring the progress made on sustainability in fishing and in raising public awareness on sustainability issues. It goes on to make reference to sustainable exploitation with regard to Article 3(e) of Council Regulation (EC) No 2371/2002.
Regarding the other points raised, I agree with the comments on the importance of independent accreditation and certification. Guarantees in this area are provided by ISO standards and procedures. However, the Commission has no direct competence to enforce those norms.
I also agree with the comments made to the effect that eco-labelling needs to be clear and clearly understandable so that it is easily understood by consumers. Moreover, eco-labels offer the possibility of helping to combat IUU fishing and of promoting proof with regard to sustainable fishing practices.
By virtue of the whole exercise undertaken, we will be increasing awareness among the general public. FAO criteria will be taken into account when it comes to laying the basis of eco-labelling schemes. Moreover, the schemes must not be cumbersome to SMEs, or so complex that they cannot be effectively implemented by stakeholders.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on
- the recommendation by Diana Wallis, on behalf of the Committee on Legal Affairs, on the proposal for a Council decision on the accession of the European Community to the Hague Conference on Private International Law (COM(2005)0639 7591/2006 C6-0138/2006 2005/0251(AVC)) (A6-0250/2006), and
- the oral question by Giuseppe Gargani, on behalf of the Committee on Legal Affairs, to the Commission on the involvement of the European Parliament in the work of the Hague Conference following the accession of the Community (O-0076/2006 B6-0324/2006).
. Mr President, we all know that Europe’s citizens are on the move. We have overtly encouraged this within our own borders through the principle of free movement. However, our citizens are also mobile throughout the world and they can end up in all sorts of improbable situations and scrapes that involve them dealing with civil law in the courts. Such is the nature of modern life. So far as it is feasible we want to be able to offer them some sort of certainty at these moments of personal crisis.
For more than 100 years, The Hague Conference on Private International Law has worked tirelessly and with an ever-growing number of countries across the globe to put together numerous international conventions on civil law subjects: sale of goods, testamentary dispositions, child abduction, maintenance obligations and road-traffic accidents. They have striven to provide a coherent legal framework in an increasingly mobile world.
When I was a practising lawyer, I often had recourse to Hague conventions to assist clients caught up in troubles with a cross-border dimension. Those clients had reasons to be thankful for the existence of this rather unknown organisation. Over the last years as a parliamentarian, I have had the privilege, on behalf of this House, to attend many of The Hague meetings, to get to know the people behind this apparently rather technical and distant exercise, to see the officials and national experts at their work, drafting and negotiating very complex and technical agreements to assist our citizens. It is difficult work, taking account of an ever-increasing number of legal traditions and cultural values. Whilst it may seem to be technical work, there are very big political choices underlying many of these apparently dry legal issues. This work should increasingly see the light of day and I hope that our involvement will assist that process.
Up until now, the Community has been represented by all its individual Member States and, from my limited observations, that also brings a richness and strength to the work of the conference because of the diversity of our own legal traditions and our own comparative legal experience. However, it is also clear that, given the new Community competence post-Amsterdam, there is every reason why the Community should operate as a Community within the conference. In every practical sense it already does this through joint coordination meetings and, in any event, the conference works by consensus. Therefore, I have absolutely no problem in recommending to colleagues that this House should give its assent to the accession of the Community to The Hague Conference. It is a good thing, a positive and timely development.
However, there is a caveat; it is contained at the end of the explanatory statement to my report and set out in more detail in our chairman’s motion for a resolution. In passing this competence to the Community, Parliament is in some measure possibly detracting from its own hard-won legislative powers. I say ‘possibly detracting’, because tonight we look to the Commissioner for reassurance that Parliament will continue to be fully involved in the future work when new conventions are negotiated and new or old ones ratified by the Community. We have to find new working methods that fully respect Parliament’s position as co-legislator with the Council.
Much as I have enjoyed over the last years attending Hague Conference meetings as a sort of ad hoc representative of this House, we now need something much more formal and transparent that reflects the new role of our institutions in this process.
I hinted earlier that the conventions negotiated at The Hague deserve much more attention. They deserve that attention because they not only achieve positive outcomes for our citizens but also, increasingly, involve making political choices and balancing interests. This is work that cries out for more parliamentary involvement and I know that this is something The Hague Conference would also welcome. There have been initial discussions about some kind of parliamentary forum. This is something we should pursue.
However, this should not be seen as in any way excusing the need for this House to be fully involved in the Community’s legislative process in relation to the work of the Conference. This would be by way of an additional activity that is within our powers to undertake. I hope colleagues will agree that we should be initiators in this regard, perhaps hosting a first meeting.
. Mr President, ladies and gentlemen, I should like to take this opportunity to sincerely thank Mrs Wallis for her report and Mr Gargani for the question he submitted this evening.
The two topics are obviously linked, and I can confirm that I also very much welcome the recommendation contained within Mrs Wallis’s report, that the European Parliament consent to the accession of the Community to the Hague Conference. I also agree with what is said in Mrs Wallis’s introduction on the importance of the Hague Conference and of the work done over the past few years.
It is quite clear, however, that acceding to the Hague Conference will enable the Community to obtain a status that effectively corresponds to its new role as a leading player on the international stage, thus as an actor that needs to play a practical and formal part in the activities of the Hague Conference.
Acceding may mean more coherence – I could say more consistency – between the rules existing within the Community, within the European Union, and the international instruments in preparation. This need for more coherence justifies and warrants the Community’s formal accession to the Hague Conference.
As all Members are aware, once the European Parliament has given its consent, the Community can formally accede to the Hague Conference as soon as two-thirds of the States signatory to the Conference have endorsed the amendments to the statute. I feel in a position to say to you that this particularly large majority will be reached by the end of this year, thus fairly soon. Some Member States have still not voiced their opinion, but I am confident that consent will be given by December of this year.
Both Mrs Wallis and Mr Gargani highlight the problem of what Parliament’s role will be once the Community has formally acceded to the Hague Conference. I can tell you that I am personally and institutionally committed to ensuring that there is full cooperation with Parliament, including after the Community’s accession to the Hague Conference.
We all know that the framework agreement concerning relations between the Commission and the European Parliament has been amended recently: the agreement clearly permits the involvement, including at a formal level, of Parliament in the negotiation of international agreements in areas of Community competence, and this certainly comes under Community competence.
I can assure Mrs Wallis and all Members both that Parliament will be kept fully and constantly informed about the negotiating activities and that it will be involved in the delegations, in the negotiating activities. As Mrs Wallis is well aware, I fully agree on this aspect; as far as the delegations are concerned, it is certainly possible to imagine MEPs being included in the formal delegation. Finally, I can confirm this possibility straight away and, when the Community has formally acceded to the Hague Conference, it will become a reality.
Mr President, Commissioner, fellow Members, the accession of the Community to the Hague Conference on Private International Law is certainly a good thing. The Community will thus be able to take an active part in defining the Conference’s priorities and ensure that these fit in well with the Commission’s work programme. There should, however, be no delay in providing for support measures so that the civil judicial area is not weakened but retains its familiar characteristics: enhanced political solidarity within the framework of a community of values, the principle of the mutual recognition of legal decisions and the construction of an integrated internal market.
The support measures might include definition by the Council and Parliament of the mandate in matters relating to codecision, production of a legal and economic impact study at the beginning of negotiations and systematic reflection on the appropriateness of inserting disconnection clauses into the draft conventions.
Like our rapporteur, whom I congratulate, I consider it necessary for Parliament to be consulted when it comes to the draft conventions and to defining the priorities of the Conference’s work programme. Moreover, the principle must not be that the Community adhere systematically to all the existing conventions. Such adherence to existing conventions needs to be subject to case-by-case examinations by the Council and the European Parliament.
Mr President, after Commissioner Frattini’s speech, I have the impression that we have achieved the objective that we had set ourselves with this exercise, despite it being so late.
In short, the Commissioner has told us that this possibility for Parliament to participate in the procedure for adopting agreements within the Hague Conference is laid down in the institutional framework agreement and that the European Parliament could therefore formally take part in these negotiations. In particular, he has indicated that it is possible for Members of the European Parliament to be included in the formal delegation. I believe that we must begin by acknowledging the generosity of the Commissioner’s words, since there is no legal obligation.
Furthermore, I would like to express my agreement with what previous speakers have said, that judicial cooperation in civil matters is now a European Union competence, pursuant to the Treaty of Amsterdam, and that, furthermore, we have the Hague Programme for implementing that cooperation. This field is not therefore peripheral to the very essence of the European Union, but rather it is central to it. That means that the three institutions will have to work on this issue, and cooperation is therefore highly appropriate.
In the motion for a resolution presented by Mr Gargani, on behalf of the Committee on Legal Affairs, there is another very interesting proposal, and that is that it is not just a matter of the European Parliament cooperating with the Commission in the negotiations at the Hague Conference, but also of setting up a kind of parliamentary forum – a job that this Parliament could do – which would bring us together with members of national parliaments. European Union law in the private field is still largely national law and therefore the creation of that parliamentary forum would enable us to harmonise positions.
The great problem with private international law, as we all know, and with private law in general, is that it involves national laws that come from differing traditions. At a time when we are thinking about harmonising, codifying and unifying private law, however, the creation of that parliamentary forum, perhaps with this specific aim for now, would be a good way to begin to send out the message that the European institutions are not disconnected from national legal traditions.
Those of us who have worked in this field have seen the enormous difficulties hindering any progress in the field of private law, given the differences between national traditions, but this proposal, which is aimed more at Parliament than at the Commission, would be very positive, because it would enable us to harmonise positions with the national parliaments and take those harmonised positions to the Conference, through our participation in it.
Mr President, what we are debating today is truly a sign of the European Union’s maturity. Not so many years ago, when I met with other people teaching private international law in different universities, mixing up private international law or private law with European Union law was a heresy, because the European Union simply dealt, at most, with fishing, international trade and competition, but did not really deal with private law issues.
Today, the European Union is very much involved in private law, because today, although we still have much to do, the European Union deals with the private consequences – private law – of European citizenship, its direct impact on people’s private domain and the consequences of freedom of establishment and movement on private law for persons and companies.
All of that is what led this field to be introduced in the Treaty of Amsterdam, allowing a situation to evolve that has given the European Union – the European Community, to be precise – these competences, which have made it possible to draw up a large amount of legislation or to turn instruments into European legislation that were not previously part of it, though they did to a certain extent fall within the Community sphere, such as the Brussels Convention and others.
Within this context, therefore, the accession of the European Union – the Community, strictly speaking – to the Hague Conference is a very important step and, I would insist, demonstrates the maturity of the European Union; it demonstrates that we still have a long way to go, including, amongst other things, in how these rules should be drawn up: third pillar, first pillar, etc. This is not the time to discuss it, but it is something that will improve the quality of our legislation and will undoubtedly enable the European Union to bring its own priorities to the Hague Conference.
Despite the fact it is midnight and there are very few people in the Chamber, this is therefore a true indication and measure of the European Union’s maturity in areas that affect the citizens very directly.
. – Mr President, Commissioner, ladies and gentlemen, regarding the motion for a Council decision on the accession of the European Community to the Hague Conference on Private International Law, I should like to point out that this is an absolutely essential step, as the Community would acquire under the Amsterdam Treaty the authority to adopt measures for judicial cooperation in civil cases with a cross-border dimension, where such measures are conducive to the proper functioning of the internal market. Many of the steps that the Community has adopted, or is preparing to adopt, by means of that authority coincide with the activities of the Hague Conference. Given that the adoption of the above-mentioned internal instruments has led to a transfer of external authority from the Member States to the Community in the areas regulated by these instruments, it is essential for the Community to become a full member of the Hague Conference. I believe that the continual strengthening legal certainty for our citizens is also undoubtedly an issue here.
–Mr President, since the implementation of the Amsterdam Treaty, the competences of the European Union have included measures concerning judicial cooperation in cross-border civil matters necessary for the proper operation of the internal market. It is a fact that, to date, a series of legal instruments has been adopted in this area, with others in the pipeline. Full membership of the Hague Conference on International Private Law will also give the EU negotiating powers in the Hague Convention in areas within its competence. This will make it easier to harmonise EU regulations with subsequent international instruments, whilst the Community will become subject to the rights and duties arising from such conventions.
Furthermore, acquiring full membership constitutes an important step towards deeper European integration, by placing the EU in a new international role in the field of judicial collaboration in civil matters.
I am pleased to note that amendments have been made to the Statutes of the Conference to allow the Community, which is to be accepted as a full member very soon, to join.
I would like to stress that I myself was pleased to hear Commissioner Frattini’s words, because from the perspective of the European Parliament, which has played an active role in the Community legislative process, and in particular from the perspective of the Legal Commission, which is responsible for the issue of private law, we must pay special attention to the procedural frameworks that define the methods and the rules for future cooperation of Parliament in matters pertaining to the Hague Conference, and for consultation on convention projects.
The debate is closed.
The vote will take place tomorrow at 12 noon.